



--------------------------------------------------------------------------------



LOAN AGREEMENT
by and among
MILLER ENERGY RESOURCES, INC.,

as Borrower,
THE FINANCIAL INSTITUTIONS NAMED HEREIN

as the Lenders,
and
APOLLO INVESTMENT CORPORATION,

as Arranger and Administrative Agent,
Dated as of June 29, 2012



--------------------------------------------------------------------------------

#4089116.18



1



--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
 
 
Page(s)
1. DEFINITIONS AND CONSTRUCTION
 
1


1.1


 
Definitions
 
1


1.2


 
Accounting Terms
 
34


1.3


 
Construction
 
34


1.4


 
Schedules and Exhibits
 
35


2. LOAN AND TERMS OF PAYMENT
 
35


2.1


 
Loans
 
35


2.2


 
Funding and Borrowings
 
35


2.3


 
Payments
 
37


2.4


 
Overadvances
 
42


2.5


 
Interest, Rates, Payments, and Calculation
 
42


2.6


 
Application of Collections
 
44


2.7


 
Telephonic Instructions
 
45


2.8


 
Maintenance of Loan Account; Statements of Obligations
 
45


2.9


 
Fees
 
45


2.10


 
Noteless Agreement
 
45


2.11


 
Securitization
 
46


3. CONDITIONS; TERM OF AGREEMENT
 
46


3.1


 
Conditions Precedent to Loans to be made on the Closing Date
 
46


3.2


 
Conditions Precedent to all Loans to be made on any Subsequent Funding Date
 
50


3.3


 
Conditions Precedent to all Loans
 
51


3.4


 
Term of Commitments; Reduction or Termination of Commitments
 
52


4. YIELD PROTECTION
 
52


4.1


 
Increased Costs
 
52


4.2


 
Taxes
 
53


4.3


 
Mitigation Obligations; Replacement of Lenders
 
56


5. REPRESENTATIONS AND WARRANTIES
 
57


5.1


 
No Encumbrances
 
57


5.2


 
Ownership of Oil and Gas Properties
 
57


5.3


 
Equipment
 
58


5.4


 
Location of Chief Executive Office; Accounting Records; FEIN
 
58


5.5


 
Due Organization and Qualification; Subsidiaries
 
58


5.6


 
Due Authorization; No Conflict
 
59


5.7


 
Claims, Disputes, and Litigation
 
60


5.8


 
No Material Adverse Change
 
60


5.9


 
No Fraudulent Transfer
 
60


5.10


 
Employee Benefits
 
61


5.11


 
Environmental Condition
 
61


5.12


 
Compliance with the Law
 
62


5.13


 
Insurance
 
62




#PageNum#



--------------------------------------------------------------------------------


5.14


 
Hedging Agreements
 
62


5.15


 
Brokerage Fees
 
62


5.16


 
Permits and other Intellectual Property
 
63


5.17


 
Absence of Certain Changes
 
63


5.18


 
Operating Costs
 
63


5.19


 
Imbalances
 
64


5.20


 
Material Contracts; No Default or Burdensome Restrictions
 
64


5.21


 
Leases
 
64


5.22


 
Marketing Agreements
 
64


5.23


 
Non-Consent Operations
 
64


5.24


 
Wells
 
64


5.25


 
Accounts
 
65


5.26


 
Complete Disclosure
 
65


5.27


 
Indebtedness
 
65


5.28


 
Investment Company Status
 
65


5.29


 
Taxes
 
65


5.30


 
Labor Matters
 
66


5.31


 
OFAC
 
66


5.32


 
Solvency
 
66


6. AFFIRMATIVE COVENANTS
 
66


6.1


 
Financial Reporting
 
66


6.2


 
Collateral Reporting
 
68


6.3


 
Notices of Material Events
 
71


6.4


 
Existence
 
71


6.5


 
Performance of Obligations under Loan Documents
 
71


6.6


 
Operation and Maintenance of Properties & Professional Staff
 
72


6.7


 
Taxes
 
73


6.8


 
Insurance
 
73


6.9


 
Compliance with Laws
 
74


6.10


 
Environmental Matters
 
74


6.11


 
Employee Benefits
 
75


6.12


 
Oil and Gas Property Title Information
 
76


6.13


 
Additional Collateral and Guarantees
 
77


6.14


 
Hedging Agreements
 
77


6.15


 
Further Assurances
 
78


6.16


 
Payment of Trade Payables and Indebtedness
 
78


6.17


 
Accounts; Lockboxes
 
78


6.18


 
Inspection of Property and Books and Records
 
80


6.19


 
Board Observation Rights
 
80


6.20


 
Appraisal
 
80


6.21


 
Post-Closing Obligations
 
80


7. NEGATIVE COVENANTS
 
82




#PageNum#



--------------------------------------------------------------------------------


7.1


 
Indebtedness
 
82


7.2


 
Liens
 
83


7.3


 
Restrictions on Fundamental Changes
 
83


7.4


 
Disposal of Assets
 
83


7.5


 
Change of Name
 
84


7.6


 
Guarantee
 
85


7.7


 
Nature of Business
 
85


7.8


 
Prepayments and Amendments of Indebtedness
 
85


7.9


 
Change of Control
 
85


7.10


 
Distributions; Repurchases of Capital STock
 
85


7.11


 
Accounting Methods
 
86


7.12


 
Investments
 
86


7.13


 
Transactions with Affiliates
 
88


7.14


 
Use of Proceeds
 
88


7.15


 
Change in Location of Chief Executive Offices
 
88


7.16


 
No Prohibited Transactions Under ERISA
 
88


7.17


 
Maintenance Financial Covenants
 
89


7.18


 
Gas Imbalances, TAke-or-Pay or Other Prepayments
 
90


7.19


 
Hedging Agreements; Material Agreements and Governing Documents
 
60


7.2


 
Non-Consent Operations
 
91


7.21


 
Contracts for Sale of Production
 
91


7.22


 
Capital Expenditures
 
91


7.23


 
Negative Pledge
 
92


7.24


 
Excluded Equity Proceeds
 
92


7.25


 
Approved Plan of Development
 
92


7.26


 
Consolidated G&A Expenses
 
92


7.27


 
Advisor Fees
 
93


7.28


 
Press Release and Related Matters
 
93


8. EVENTS OF DEFAULT
 
93


9. THE LENDER GROUP'S RIGHTS AND REMEDIES
 
96


9.1


 
Rights and Remedies
 
96


9.2


 
Remedies Cumulative
 
97


9.3


 
Lender Directed Remedies
 
97


10. TAXES AND EXPENSES
 
98


11. EXPENSES; INDEMIFICATION; DAMAGE WAIVER
 
99


11.1


 
Costs and Expenses
 
99


11.2


 
Indemnification by the Borrower
 
99


11.3


 
Reimbursement by Lenders
 
100


11.4


 
Consequential Damages, etc
 
100


11.5


 
Payments
 
100


12. NOTICES
 
100


12.1


 
Notices Generally
 
100




#PageNum#



--------------------------------------------------------------------------------


12.2


 
Electronic Communications
 
101


12.3


 
Change of Address, etc
 
102


13. CHOICE OF LAW; SERVICE OF PROCESS; JURY TRIAL WAIVER
 
102


14. DESTRUCTION OF BORROWER'S DOCUMENTS
 
103


15. SUCCESSORS AND ASSIGNS
 
103


15.1


 
Successors and Assigns Generally
 
103


15.2


 
Assignments by Lenders
 
103


15.3


 
Register
 
105


15.4


 
Participations
 
105


15.5


 
Limitations Upon Participant Rights
 
105


15.6


 
Certain Pledges
 
105


16. AMENDMENTS; WIAVERS
 
105


16.1


 
Amendments and Waivers
 
105


16.2


 
No Waivers; Cumulative Remedies
 
107


16.3


 
Replacement of Holdout Lender
 
107


17. AGENT; THE LENDER GROUP
 
107


17.1


 
Appointment and Authorization of Administrative Agent
 
107


17.2


 
Delegation of Duties
 
108


17.3


 
Liability and Responsibility of Agents
 
108


17.4


 
Reliance by Administrative Agent
 
109


17.5


 
Notice of Default or Event of Default
 
109


17.6


 
Credit Decision
 
110


17.7


 
Costs and Expenses
 
110


17.8


 
Administrative Agent in Invividual Capacity
 
111


17.9


 
Successor Administrative Agent
 
111


17.10


 
Lender in Individual Capacity
 
112


17.11


 
Collateral Matters
 
112


17.12


 
Right of Setoff; Sharing of Payments
 
113


17.13


 
Agency for Perfection
 
114


17.14


 
Payments by Administrative Agent to the Lenders
 
114


17.15


 
Concerning the Collateral and Related Loan Documents
 
114


17.16


 
Field Audits and Examination Reports; Confidentiality; Disclaimers by Lenders,
Other Reports and Information
 
114


17.17


 
Several Obligations; No Liability
 
116


17.18


 
Secured Parties
 
116


18. GENERAL PROVISIONS
 
116


18.1


 
Effectiveness
 
116


18.2


 
Section Headings
 
116


18.3


 
Interpretation
 
117


18.4


 
Severabilit of Provisions
 
117


18.5


 
USA Patriot Act Notice
 
117


18.6


 
Counterparts; Telefacsimile Execution
 
117


18.7


 
Revival and Reinstatement of Obligations
 
117




#PageNum#



--------------------------------------------------------------------------------


18.8


 
Survival
 
118


18.9


 
Integration
 
118


18.10


 
ALASKA STATUTES
 
118










#PageNum#



--------------------------------------------------------------------------------


EXHIBITS AND SCHEDULES
 
 
 
 
 
 
Exhibit A
 
Form of Assignment and Assumption
Exhibit B
 
Form of Compliance Certificate
Exhibit C
 
Form of Borrowing Request
Exhibit D
 
Form of Transfer Order Letters
Exhibit E
 
Form of Aircraft Security Agreement
 
 
 
 
 
 
Schedule C
 
Commitments
Schedule M
 
Miller 2009 Collateral
Schedule N
 
New Loan Amount Calculation
Schedule P-1
 
Permitted Liens
Schedule 9-2
 
Description of Platform Rig
Schedule 5.1
 
Information regarding Certain Owned Oil and Gas Properties
Schedule 5.2(b)
 
Imbalances in Gas Production
Schedule 5.4
 
Federal Tax Identification Numbers
Schedule 5.5(b)
 
Capital Stock - Borrower
Schedule 5.5(c)
 
Subsidiaries/Organization
Schedule 5.7
 
Litigation
Schedule 5.10
 
ERISA Benefit Plans
Schedule 5.11
 
Environmental
Schedule 5.13
 
Insurance
Schedule 5.14
 
Hedging Agreements
Schedule 5.15
 
Brokerage Fees
Schedule 5.17
 
Production Contracts
Schedule 5.18
 
Operating Costs
Schedule 5.20
 
Material Contracts
Schedule 5.22
 
Certain Marketing Agreements
Schedule 5.25
 
DDAs; Securities Accounts, Commodities Accounts
Schedule 5.27
 
Indebtedness of Borrower and Subsidiaries
Schedule 7.1
 
Permitted Other Indebtedness
Schedule 7.12
 
Permitted Other Investments
Schedule 7.13
 
Affiliate Transactions
















#PageNum#



--------------------------------------------------------------------------------


LOAN AGREEMENT
This LOAN AGREEMENT is entered into as of June 29, 2012, among MILLER ENERGY
RESOURCES, INC., a Tennessee corporation (together with its successors and
permitted assigns, “Borrower”), the financial institutions listed on the
signature pages hereof (such financial institutions, together with their
respective successors and permitted assigns, are hereinafter referred to
individually as a “Lender” and collectively as the “Lenders”), and APOLLO
INVESTMENT CORPORATION, a Maryland corporation, as arranger and administrative
agent for the Lenders (in such capacity, together with its successors and
permitted assigns, “Administrative Agent”).
1.DEFINITIONS AND CONSTRUCTION.
1.1    Definitions. As used in this Agreement, the following terms shall have
the following definitions:
“Accounts” means all currently existing and hereafter arising accounts, contract
rights, and all other forms of obligations owing to Borrower or any of its
Subsidiaries arising out of the sale or lease of goods, Hydrocarbons or Oil and
Gas Properties or the rendition of services by Borrower or any of its
Subsidiaries, irrespective of whether earned by performance, and any and all
credit insurance, guaranties, or security therefor.
“ACES Proceeds” means all cash received by Borrower or any of its Subsidiaries
under Alaska’s Clear and Equitable Share program.
“Administrative Agent” has the meaning set forth in the preamble to this
Agreement.
“Administrative Agent Account” means an account at a bank designated by
Administrative Agent from time to time as the account into which Borrower shall
make all payments to Administrative Agent for the benefit of the Lender Group,
and into which the Lender Group shall make all payments to Administrative Agent,
under this Agreement and the other Loan Documents.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.
“Affiliate” means, as applied to any Person, any other Person who, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct the management and policies of a
Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, in any event, (a) any Person which owns directly or
indirectly 10% or more of the securities having ordinary voting power for the
election of directors or other members of the governing body of a Person or 10%
or more of the partnership or other ownership interests of a Person (other than
as a limited partner of such Person) shall be deemed to control such Person; (b)
each director (or comparable manager) of a Person shall be deemed to be an
Affiliate of such Person; and (c) each partnership or joint venture in which a
Person is a partner or joint venturer shall be deemed to be an Affiliate of such
Person.

#PageNum#



--------------------------------------------------------------------------------


“Agent-Related Persons” means Administrative Agent and any successor
Administrative Agent, together with their respective Affiliates, and the
officers, directors, employees, counsel, agents, and attorneys-in-fact of such
Persons and their Affiliates.
“Aggregate Commitment” means, as of any date of determination, the sum of the
Commitments of all of the Lenders as of such date. On the Closing Date, the
Aggregate Commitment is $100,000,000; provided that, no more than $40,000,000 of
the Aggregate Commitments shall be available upon the Closing Date. The
remaining $60,000,000 shall become available subject to the conditions in
Article 3 of this Agreement.
“Aggregate Credit Exposure” means, as of any date of determination, the sum of
the Credit Exposure of all of the Lenders as of such date.
“Aggregate Unused Commitment” means, as of any date of determination, the sum of
the Unused Commitments of all of the Lenders as of such date.
“Agreement” means this Loan Agreement, dated as of June 29, 2012, as it may be
amended, supplemented or otherwise modified from time to time.
“AIC” means Apollo Investment Corporation, a Maryland corporation.
“Aircraft” means that certain Hawker 400 aircraft owned by the Borrower as of
the Closing Date, acquired pursuant to the Aircraft Purchase Agreement, dated
November 17, 2010, among The Heavener Company Leasing, LLC, Bristol Capital
Advisors, LLC, as seller, and the Borrower, as purchaser.
“Aircraft Lien” means the Non-Exclusive Aircraft Lease Agreement dated as of
July 31, 2006 between The Heavener Company Leasing, LLC and The Heavener
Company, recorded by the Federal Aviation Administration on September 1, 2006
and assigned Conveyance No. SS025221.
“Aircraft Security Agreement” means that certain Aircraft Security Agreement
dated as of June 29, 2012 between Borrower and Administrative Agent, attached
hereto as Exhibit E.
“AMI Area” means (i) all of the Cook Inlet Region located in Alaska, including,
without limitation, the lands (including any subsurface) and the offshore waters
located in Anchorage, Barrow, Homer, Kenai, Palmer and Talkeetna Recording
Districts, Alaska, (ii) the lands (including any subsurface) located in
Campbell, Morgan, Anderson, Fentress, Roane and Scott Counties, Tennessee, (iii)
the Susitna Basin located in Alaska, (iv) any acreage in which Borrower or any
other Loan Party owns any interest as of the Closing Date (together with the
acreage described in clauses (i), (ii) and (iii) above, the “Existing
Interests”), (v) any acreage in which Borrower or any other Loan Party acquires
any interest prior to the later of (x) the Maturity Date and (y) the payment in
full of the Obligations (the “Acquired Interests”), and (vi) any acreage located
within a distance of two (2) miles from the boundary line of any acreage
associated with the Existing Interests and the Acquired Interests.
“AMI Side Letter” means that certain letter agreement, dated as of the Closing
Date, executed

#PageNum#



--------------------------------------------------------------------------------


by AIC and accepted and agreed to by the Borrower and otherwise in form and
substance satisfactory to the Administrative Agent, pursuant to which the
Borrower has provided AIC with a right of first refusal to provide debt
financing for the acquisition, development, exploration or operation of any Oil
and Gas Properties within any portion of the AMI Area in accordance with the
terms thereof.
“Applicable Rate” means eighteen percent (18%) per annum.
“Approved Engineer” means Netherland, Sewell and Associates, Inc., Lee Keeling
and Associates, Inc. or any other independent petroleum engineer reasonably
acceptable to the Administrative Agent.
“APOD A” means the plan of development designated as “APOD A” in the Approved
Plan of Development.
“APOD B” means the plan of development designated as “APOD B” in the Approved
Plan of Development.
“APOD C” means the plan of development designated as “APOD C” in the Approved
Plan of Development.
“Approved Plan of Development” or “APOD” means Borrower’s written plan of
development with respect to budgeted Capital Expenditures (including maximum
annual expenditures) and other development activities that is delivered to
Administrative Agent pursuant to Section 3.1, as amended and supplemented from
time to time with the consent of Administrative Agent and the Majority Lenders;
provided that no such consent shall be required for amendments, modifications or
supplements to the extent, but only to the extent, that any such amendments,
modifications or supplements (a) either (i) are administrative or ministerial in
nature, or (ii) would make non-material amendments to the timing for the
completion of any such development, and (b) do not increase the aggregate
permitted budgeted Capital Expenditures of Borrower and its Subsidiaries under
such written plan.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 15.2), and accepted by the Administrative Agent, in
substantially the form of Exhibit A attached hereto.
“Availability” means, as of any date of determination, (a) the Aggregate
Commitment (without giving effect to any reduction thereof as a result of the
funding of any Loans) minus (b) the aggregate amount of Loans made by the
Lenders to the Borrower pursuant to this Agreement.
“Availability Period” means the period from and including November 15, 2012 to
but excluding the earliest to occur of (a) May 31, 2013, (b) the date on which
the Loans are accelerated in accordance with the terms hereof and (c) the
Maturity Date.
“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101 et
seq.), as amended, and any successor statute.

#PageNum#



--------------------------------------------------------------------------------


“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower, any Subsidiary of Borrower, or any ERISA Affiliate
has been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.
“Books” means all of Borrower’s and its Subsidiaries’ books and records
including: ledgers; records indicating, summarizing, or evidencing Borrower’s
and its Subsidiaries’ properties or assets (including the Collateral) or
liabilities, including but not limited to well logs and seismographic reports;
all information relating to Borrower’s and its Subsidiaries’ business operations
or financial condition; and all computer programs, disk or tape files,
printouts, runs, or other computer prepared information.
“Borrower” shall have the meaning set forth in the preamble to this Agreement.
“Borrower Materials” shall have the meaning set forth in Section 6.2.
“Borrowing” means a borrowing hereunder consisting of Loans made on the same day
by the Lenders to Borrower.
“Borrowing Request” has the meaning set forth in Section 2.2(a).
“Business Acquisition” means the purchase by Borrower or any of its Subsidiaries
of all or substantially all the associated assets or operations or of Stock of a
Person (other than of a wholly-owned Subsidiary of Borrower) or of a business
unit of such Person.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which national banks are authorized or required to close.
“Capital Covenant Compliance Period” means any period from (a) any date on which
Borrower has delivered a duly executed and completed Compliance Certificate for
the Fiscal Quarter most recently ended (commencing with the Fiscal Quarter
ending October 31, 2012), which includes (1) a certification that no Default or
Event of Default has occurred and is continuing and (2) a certification and
demonstration that the Borrower is in compliance, as of the last day of the
period covered by the financial statements attached thereto, with each of the
financial covenants set forth in clauses (i) – (iv) below (collectively, the
“Capital Covenants”) and the Maintenance Covenants, until (b) the date on which
Borrower either fails to deliver any Compliance Certificate required hereby or
Borrower delivers a Compliance Certificate that does not satisfy the
requirements of the foregoing clause (a).
(i)    Interest Coverage Ratio. As of the end of any Fiscal Quarter of Borrower,
the ratio of Consolidated EBITDA for the Interest Coverage Period ending on such
date to Interest Expense paid or payable in cash for the Interest Coverage
Period ending on such date is at least:

#PageNum#



--------------------------------------------------------------------------------


Fiscal Quarter Ending:
Minimum Level
October 31, 2012
2.50:1.00
January 31, 2013
3.00:1.00
April 30, 2013
3.50:1.00
July 31, 2013
4.00:1.00
October 31, 2013
4.50:1.00
January 31, 2014
April 30, 2014
July 31, 2014
October 31, 2014, and thereafter
5.00:1.00
5.50:1.00
6.00:1.00
6.50:1.00
 
 

(ii)    Asset Coverage Ratio. As of the end of any Fiscal Quarter of Borrower,
the ratio of (A) the NYMEX Value of the total Proved Developed Producing
Reserves of the Loan Parties as shown on the most recently delivered Reserve
Report, to (B) Total Debt, is at least:
Fiscal Quarter Ending:
Minimum Level
October 31, 2012
1.40:1.00
January 31, 2013
1.40:1.00
April 30, 2013
1.40:1.00
July 31, 2013
1.75:1.00
October 31, 2013
1.75:1.00
January 31, 2014
April 30, 2014
July 31, 2014
October 31, 2014, and thereafter


2.00:1.00
2.25:1.00
2.50:1.00
2.75:1.00



For purposes of this clause (ii) only, total “Proved Developed Producing
Reserves” shall be determined in accordance with SEC guidelines, with the
following exceptions: (1) commodity prices shall be forecast according to a
“Strip Price,” adjusted for any basis differential and any existing commodity
hedges for forecasting oil and gas prices; (2) current operating expenses will
be held constant; and (3) such expenses must include an accurate estimate of net
abandonment costs. As used herein, “Strip Price” shall mean the equivalent
futures price as quoted by the NYMEX for three years and held constant
thereafter.
(iii)    Minimum Gross Production. As of the end of any Fiscal Quarter of
Borrower, the daily average of gross production of Hydrocarbons (calculated at
the point of sale on a barrel of oil equivalent basis, where 15 Mcf of natural
gas is equal to one barrel of oil) from the Cook Inlet Oil and Gas Properties
during each such Fiscal Quarter is at least:

#PageNum#



--------------------------------------------------------------------------------


Fiscal Quarter Ending:


Minimum Level of Barrels
October 31, 2012
2,000
January 31, 2013
2,200
April 30, 2013
2,400
July 31, 2013
2,600
October 31, 2013
2,800
January 31, 2014, and thereafter
3,000
 
 

(iv)    Leverage Ratio. As of the end of any Fiscal Quarter of Borrower, the
ratio of Total Debt to Consolidated EBITDA for the four Fiscal Quarter period
ending on such date is less than:
Fiscal Quarter Ending:
Maximum Level
October 31, 2012
2.00:1.00
January 31, 2013, and thereafter
1.75:1.00



“Capital Covenants” has the meaning set forth in the definition of “Capital
Covenant Compliance Period”.
“Capital Expenditures” means all liabilities incurred or expenditures made by
Borrower or any of its Subsidiaries for the acquisition of fixed assets, or any
improvements, replacements, substitutions or additions thereto with a useful
life of more than one year, each to the extent required to be capitalized in
accordance with GAAP.
“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
“Capitalized Lease Obligation” means any Indebtedness represented by obligations
under a Capital Lease.
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within three years from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within one year from the date of acquisition thereof and, at the time of
acquisition, having the highest rating obtainable from either S&P or Moody’s,
(c) commercial paper maturing no more than 270 days from the date of acquisition
thereof and, at the time of acquisition, having a rating of A-1 or P-1, or
better, from S&P or Moody’s, and (d) certificates of deposit or bankers’
acceptances maturing within 1 year from the date of acquisition thereof either
(i) issued by any bank organized under the laws of the United States or any
state thereof which bank has a rating of A or A2, or better, from S&P or
Moody’s, or (ii) certificates of deposit less than or equal to $100,000 (or the
insurance limitation then in effect for banks insured by the Federal Deposit
Insurance Corporation) in the aggregate issued by any

#PageNum#



--------------------------------------------------------------------------------


bank insured by the Federal Deposit Insurance Corporation.
“Casualty Event” means any loss, casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any Property of Borrower or any of its Subsidiaries having a fair market
value in excess of $200,000.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, shall in each case be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued and (y) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and Rule 13d-3 of the Securities and Exchange
Commission thereunder as in effect on the Closing Date) of Stock representing
more than 30.0% of the aggregate ordinary voting power represented by the issued
and outstanding Stock of Borrower; (b) occupation of a majority of the seats
(other than vacant seats) on the board of directors of Borrower by Persons who
were neither (i) nominated by the board of directors of Borrower nor (ii)
approved or appointed by directors so nominated; (c) any of Scott Boruff, David
Hall or David Voyticky sells or otherwise disposes of any of the Stock of the
Borrower owned by such Person on the Closing Date; provided, however, that each
will be permitted to sell Stock of the Borrower for the purpose of raising funds
needed to allow for (i) the exercise of warrants or stock options with respect
to the Borrower’s Stock prior to their expiration or (ii) with the prior written
consent of Administrative Agent (such consent not to be unreasonably withheld,
conditioned or delayed), the payment of taxes incurred in connection with Stock
granted to such Person by Borrower as compensation for his employment; or (d)
Deloy Miller sells or otherwise disposes of more than 50% of the Stock of the
Borrower owned by such Person on the Closing Date. For the purposes of this
definition, a Person or group shall not be deemed to have beneficial ownership
of Stock subject to a purchase agreement, merger agreement or similar agreement
until the consummation of the transactions contemplated by such agreement.
“CIE” means Cook Inlet Energy, LLC, an Alaska limited liability company.
“Closing Date” means June 29, 2012.
“Code” means the Uniform Commercial Code as from time-to-time in effect in the
state of New York.

#PageNum#



--------------------------------------------------------------------------------


“Collateral” means all of Borrower’s and each Subsidiary’s right, title, and
interest in and to all real and personal property of any kind including: the Oil
and Gas Property Collateral, Equipment, Gathering Systems, Borrower’s equity in
each Subsidiary of Borrower and each Subsidiary’s interest in its Subsidiaries,
and any other assets of Borrower or any of its Subsidiaries described in the
Guarantee and Collateral Agreement and the Mortgages, including, without
limitation, assets and infrastructure located in the West MacArthur River and
Kustatan facilities, and the proceeds and products thereof, whether tangible or
intangible, of any of the foregoing, including proceeds of insurance covering
any or all of the Collateral, and other proceeds resulting from the sale,
exchange, collection, or other disposition of any of the foregoing, or any
portion thereof or interest therein; provided that the Collateral shall not
include the Excluded Property (as defined in the Guarantee and Collateral
Agreement).
“Collections” means all cash, checks, notes, instruments, and other items of
payment (including, insurance proceeds, proceeds of cash sales, rental proceeds,
and Tax refunds) of Borrower and each of its Subsidiaries.
“Collections Account” means (a) Account Nos. 7238394311 and 7238394329
maintained by the Loan Parties with Fifth Third Bank and (b) any other DDA
established by any Loan Party with the prior written consent of the
Administrative Agent after the Closing Date pursuant to Section 6.17(b).
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans, in an aggregate principal amount not to exceed the Dollar amount
set forth opposite such Lender’s name on Schedule C or in the Assignment and
Assumption pursuant to which such Lender became a Lender hereunder, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 15.2 or otherwise in
accordance with this Agreement.
“Competitor” means any Person other than the Borrower and the other Loan Parties
engaged in, or which has an Affiliate engaged in, the business of the ownership,
development and operation of producing oil and gas properties.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit B and delivered by a Financial Officer of Borrower to Administrative
Agent.
“Consolidated EBITDA” means, for any period, the sum, determined (without
duplication) for Borrower and its Subsidiaries, of (i) Consolidated Net Income
of Borrower and its Subsidiaries plus (ii) Interest Expense of Borrower and its
Subsidiaries for such period to the extent deducted in the determination of
Consolidated Net Income of Borrower and its Subsidiaries for such period plus
(iii) depreciation and amortization to the extent deducted in the determination
of Consolidated Net Income of Borrower and its Subsidiaries for such period plus
(iv) all non-cash items, including, without limitation, impairment charges or
asset write-offs or write-downs related to intangible assets or long-lived
assets, losses from investments recorded using the equity method, non-cash
expenses and costs resulting from the issuance of stock-based awards and similar
compensation arrangements, and the non-cash impact of accounting changes or
restatements (with the exception of non-cash charges that require an accrual or
reserve for potential cash items for any future period and normally

#PageNum#



--------------------------------------------------------------------------------


recurring accruals), to the extent deducted in the determination of Consolidated
Net Income of Borrower and its Subsidiaries for such period, plus (v) GAAP
extraordinary losses (and minus GAAP extraordinary gains) to the extent approved
by the Administrative Agent in its reasonable discretion and recognized in the
determination of Consolidated Net Income of Borrower and its Subsidiaries for
such period, plus (vi) unusual or non-recurring charges (and minus unusual or
non-recurring gains) to the extent approved by the Administrative Agent in its
reasonable discretion and recognized in the determination of Consolidated Net
Income of Borrower and its Subsidiaries for such period, plus (vii) all Taxes
accrued or paid for such period on or measured by income, profits or capital to
the extent deducted in the determination of Consolidated Net Income of Borrower
and its Subsidiaries for such period plus (viii) all unrealized losses (and
minus unrealized gains) related to Hedging Agreements to the extent recognized
in the determination of Consolidated Net Income of Borrower and its Subsidiaries
for such period, minus (ix) other non-cash items (with the exception of non-cash
items that represent the reversal of an accrual or reserve for potential cash
items in any prior period) to the extent added in the determination of
Consolidated Net Income of Borrower and its Subsidiaries for such period, minus
(x) any cash received outside the ordinary course of business from any foreign,
United States, state or local tax credit or incentive program, including,
without limitation, Alaska’s Clear and Equitable Share program, to the extent
added in the determination of Consolidated Net Income of Borrower and its
Subsidiaries for such period.
“Consolidated G&A Expenses” means, for any period, the aggregate of all general
and administrative expenses of Borrower and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that for purposes of
determining Consolidated Permitted Expenses for any period, the amount of
Consolidated G&A Expenses shall not exceed $800,000 per calendar month.
“Consolidated Net Income” means, with respect to Borrower and its Subsidiaries
for any period, the aggregate of the net income (or loss) of Borrower and its
Subsidiaries after allowances for Taxes for such period, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein) the
following: (i) the net income of any Person in which Borrower or any of its
Subsidiaries has an interest (which interest does not cause the net income of
such other Person to be consolidated with the net income of Borrower and its
Subsidiaries in accordance with GAAP), except to the extent of the amount of
dividends or distributions actually paid in such period by such other Person to
Borrower or to any of its Subsidiaries, as the case may be; (ii) the net income
(but not loss) of any of Borrower’s Subsidiaries to the extent that the
declaration or payment of dividends or similar distributions or transfers or
loans by that Subsidiary is not at the time permitted by operation of the terms
of its charter or any agreement, instrument or Legal Requirement applicable to
such Subsidiary, or is otherwise restricted or prohibited in each case
determined in accordance with GAAP; (iii) any extraordinary gains or losses,
including gains or losses attributable to Property sales not in the ordinary
course of business, in each case, as determined by Administrative Agent in its
reasonable discretion; (iv) the cumulative effect of a change in accounting
principles and any gains or losses attributable to write-ups or write downs of
assets; and (v) any write downs of non-current assets, provided, however, that
any ceiling limitation write downs under SEC guidelines shall be treated as
capitalized costs, as if such write downs had not occurred.

#PageNum#



--------------------------------------------------------------------------------


“Consolidated Permitted Expenses” means, with respect to Borrower and its
Subsidiaries for any period, the aggregate of the following, to the extent only
that Borrower or such Subsidiary has been billed for such or the payment
obligation of Borrower or such Subsidiary with respect thereto has otherwise
accrued during the relevant period only and to the extent not already deducted
in any remittance to Borrower or such Subsidiary and without duplication of any
item: (a) royalties, overriding royalties, and severance and production taxes
attributable to the Oil and Gas Properties of Borrower and its Subsidiaries; (b)
lease operating expenses (including rental payments and lease bonus payments),
abandonment costs and bonding charges attributable to the Oil and Gas Properties
of Borrower and its Subsidiaries, (c) transportation, processing, and marketing
charges and expenses attributable to the Oil and Gas Properties of Borrower and
its Subsidiaries; (d) Capital Expenditures consisting of maintenance of
Equipment in connection with the operation of Borrower’s business in the
ordinary course in an amount not to exceed $250,000 in the aggregate in any
fiscal year; (e) purchases of Equipment used in connection with the Borrower’s
business and not otherwise specified in the APOD in an amount not to exceed
$100,000 in the aggregate in any fiscal year; (f) corporate level income taxes
of Borrower and its Subsidiaries for such period; (g) fees, costs and expenses
of Opportune LLP incurred in connection with assisting Borrower and its
Subsidiaries with its accounting procedures and financial reporting (including
any fees, costs and expenses relating to its procedures and policy review of
Borrower and its Subsidiaries); (h) scheduled periodic payments and termination
payments due under Hedging Agreements permitted hereunder; (i) Consolidated G&A
Expenses; (j) costs and expenses required to be incurred to produce the
deliverables required under this Agreement and the other Loan Documents
(including, without limitation, costs related to the production of Reserve
Reports and other required examinations or reports delivered hereunder), and
other costs and expenses acceptable to Administrative Agent in its sole
discretion required to be incurred to comply with the terms of the Loan
Documents; (k) payments of (i) principal in accordance with Section 2.3(c)(i) or
(ii), together with accrued interest thereon and any Make-Whole Premium or
Prepayment Premium due in connection therewith, and (ii) interest pursuant to
Section 2.5(c); (l) so long as no Default or Event of Default has occurred and
is continuing, interest required to be paid under (i) the Miller 2009 Loan
Documents, and (ii) any Subordinated Indebtedness; and (m) the acquisition
consideration for the PDC Acquisition in an amount not to exceed $400,000.
“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Administrative Agent, among a Loan Party, Administrative Agent,
and the applicable bank with respect to a DDA.
“Cook Inlet Oil and Gas Properties” means the Oil and Gas Properties owned by
the Loan Parties and located in the Cook Inlet Region in Alaska.
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans at such time.
“Daily Balance” means the amount of an Obligation (other than Lender Hedging
Obligations) owed at the end of a given day.
“DDA” means any Deposit Account (as defined in the Uniform Commercial Code as in
effect on the date hereof and from time to time in the State of New York)
maintained by Borrower

#PageNum#



--------------------------------------------------------------------------------


or any Subsidiary.
“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
“Defaulting Lender” means any Lender that (a) fails to make any Loan that it is
required to make hereunder on any Funding Date and that has not cured such
failure by making such Loan within one (1) Business Day after written demand
upon it by Administrative Agent to do so; (b) notifies the Administrative Agent
or the Borrower or makes a public statement that it does not intend to comply
with its obligations under the Loan Documents; (c) fails, within three (3)
Business Days after request by the Administrative Agent, to confirm in writing
that it will comply with its obligations under the Loan Documents; or (d) is the
subject of an Insolvency Proceeding.
“Defaulting Lender Rate” means the Reference Rate for the first three (3) days
from and after the date the relevant payment is due and, thereafter, at the
interest rate then applicable to Loans.
“Default Rate” shall have the meaning set forth in Section 2.5(b).
“Defensible Title” means as to the Mineral Interests, such title held by a Loan
Party that (i) is free from reasonable doubt to the end that a prudent purchaser
engaged in the business of the ownership, development and operation of producing
oil and gas properties, with knowledge of all of the facts and their legal
bearing, would be willing to accept and pay full value therefor; (ii) is
deducible of record from the records of the applicable parish or county, or, in
the case of federal leases, from the records of the applicable office of the
Bureau of Lands Management or the Bureau of Ocean Energy Management, Regulation
and Enforcement, or, in the case of state leases, from the applicable records of
the applicable state land office; (iii) entitles such Loan Party to receive not
less than the “Net Revenue Interest” set forth in Schedule 5.1 with respect to
each Mineral Interest owned by such Loan Party as of the Closing Date, and not
less than the “Net Revenue Interest” set forth in the most recent Reserve Report
(or, with respect to any Proved Undeveloped Reserves, the exhibits to the
Mortgages) with respect to each Mineral Interest acquired by such Loan Party
after the Closing Date, in each case, without reduction, suspension or
termination throughout the productive life of such Mineral Interest; (iv)
obligates such Loan Party to bear costs and expenses relating to operations on
and the maintenance and development of each Mineral Interest in an amount not
greater than the “Working Interest” set forth in Schedule 5.1 with respect to
each Mineral Interest owned by such Loan Party as of the Closing Date, and not
greater than the “Working Interest” set forth in the most recent Reserve Report
(or, with respect to any Proved Undeveloped Reserves, the exhibits to the
Mortgages) with respect to each Mineral Interest acquired by such Loan Party
after the Closing Date (except to the extent that such Loan Party is obligated
under an operating agreement to assume a portion of a defaulting or
non-consenting party’s share of costs), in each case without increase for the
respective productive life of such Mineral Interest; and (v) is free and clear
of Liens and material encumbrances and defects, except for Permitted Liens.
“Disbursement Letter” means the disbursement request executed and delivered by
Borrower to Administrative Agent contemporaneous with the Closing Date regarding
the extensions of credit to be made on the Closing Date, the form and substance
of which shall be satisfactory to Administrative Agent.

#PageNum#



--------------------------------------------------------------------------------


“Discretionary Funds” has the meaning set forth in Section 7.24(c).
“Disposition” has the meaning specified in Section 7.4. “Dispose” has a
correlative meaning thereto.
“Disqualified Stock” means any Stock, which by its terms (or by the terms of any
security into which it is convertible or for which it is exchangeable), or upon
the happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the sole option of the
holder thereof (other than solely as a result of a change of control or asset
sale), in whole or in part, on or prior to the Maturity Date.
“Dollars” or “$” means United States dollars.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) a
Related Fund, and (d) any other Person (other than a natural person) approved by
(i) the Administrative Agent and (ii) unless an Event of Default has occurred
and is continuing, the Borrower (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.
“Environmental Action” shall mean any complaint, order, demand, citation or
notice issued in writing to Borrower or any of its Subsidiaries by any Person
with regard to air emissions, water discharges, releases, or disposal of any
Hazardous Material, noise emissions or any other environmental, human health or
safety matter affecting Borrower, its Subsidiaries, or any of their respective
Oil and Gas Properties.
“Environmental Laws” shall mean any and all Legal Requirements pertaining to
human health or the environment in effect in any and all jurisdictions in which
the Borrower or any Subsidiary is conducting or at any time has conducted
business, or where any Property of the Borrower or any Subsidiary is located,
including without limitation, OPA, the Clean Air Act, as amended, the
Comprehensive Environmental, Response, Compensation, and Liability Act of 1980
(“CERCLA”), as amended, the Federal Water Pollution Control Act, as amended, the
Occupational Safety and Health Act of 1970, as amended, the Resource
Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe Drinking
Water Act, as amended, the Toxic Substances Control Act, as amended, the
Superfund Amendments and Reauthorization Act of 1986, as amended, the Hazardous
Materials Transportation Act, as amended, and other environmental conservation
or protection laws. The term “oil” shall have the meaning specified in OPA, the
term “release” (or “threatened release”) has the meaning specified in CERCLA,
and the terms “solid waste” and “disposal” (or “disposed”) have the meanings
specified in RCRA; provided, however, that (i) in the event either OPA, CERCLA
or RCRA is amended so as to broaden the meaning of any term defined thereby,
such broader meaning shall apply subsequent to the effective date of such
amendment, and (ii) to the extent the laws of the state in which any Property of
the Borrower or any Subsidiary is located establish a meaning for “oil,”
“release,” “solid waste” or “disposal” which is broader than that specified in
either OPA, CERCLA or RCRA, such broader meaning shall apply as to Borrower or
such Subsidiary, as the case may be, and the Property thereof located within
that particular state.

#PageNum#



--------------------------------------------------------------------------------


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Environmental Lien” means any Lien in favor of any Governmental Authority for
any liabilities, monetary obligations, losses, damages, punitive damages,
consequential damages, treble damages, costs and expenses (including all
reasonable fees, disbursements and expenses of counsel, experts, or consultants
and costs of investigation and feasibility studies), fines, penalties,
sanctions, and interest incurred as a result of any claim or demand by any
Governmental Authority or any third party, and which relate to any environmental
action (whether remedial, preventative, investigatory or otherwise).
“Equipment” means all of Borrower’s and each of its Subsidiary’s now owned or
hereafter acquired right, title and interest with respect to machinery, machine
tools, motors, equipment, furniture, furnishings, fixtures, drilling rigs
(including the Platform Rig), work-over rigs, turbines (including Solar Taurus
60 turbines) and associated equipment including swabbing units, downhole tools,
drill pipe, drillsite equipment (including separators, dehydrators, meters,
etc.), compressors, gathering lines, pipelines, vehicles (including motor
vehicles and trailers), aircraft (including the Aircraft), tools, parts, and
other goods (other than consumer goods, farm products, or Inventory), wherever
located, including, all attachments, accessories, accessions, replacements,
substitutions, additions, and improvements to any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, 29 U.S.C. §§
1000 et seq., amendments thereto, successor statutes, and regulations or
guidance promulgated thereunder.
“ERISA Affiliate” means (a) any corporation subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower and its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Borrower and its Subsidiaries under IRC Section 414(c), (c) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which Borrower is a member under IRC Section 414(m), or (d) solely for purposes
of Section 302 of ERISA and Section 412 of the IRC, any party subject to ERISA
that is a party to an arrangement with Borrower and its Subsidiaries and whose
employees are aggregated with the employees of Borrower under IRC
Section 414(o).
“ERISA Event” means (a) a Reportable Event with respect to any Benefit Plan or
Multiemployer Plan, (b) the withdrawal of Borrower or any of its Subsidiaries or
ERISA Affiliates from a Benefit Plan during a plan year in which it was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA), (c) the
providing of notice of intent to terminate a Benefit Plan in a distress
termination (as described in Section 4041(c) of ERISA), (d) the institution by
the PBGC

#PageNum#



--------------------------------------------------------------------------------


of proceedings to terminate a Benefit Plan or Multiemployer Plan, (e) any event
or condition (i) that provides a basis under Section 4042(a)(1), (2), or (3) of
ERISA for the termination of, or the appointment of a trustee to administer, any
Benefit Plan or Multiemployer Plan, or (ii) that may result in termination of a
Multiemployer Plan pursuant to Section 4041A of ERISA, or (f) the partial or
complete withdrawal within the meaning of Sections 4203 and 4205 of ERISA, of
Borrower, any of its Subsidiaries or ERISA Affiliates from a Multiemployer Plan.
“Event of Default” has the meaning set forth in Section 8.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto.
“Excluded DDAs” means each DDA of the Borrower and the other Loan Parties in
existence on the Closing Date other than the Funding Account and the Collections
Accounts.
“Excluded Equity Proceeds” means any cash proceeds received by Borrower as
consideration for the issuance of Stock of Borrower (other than Disqualified
Stock) or any cash equity investments or contributions received by Borrower.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, or by any jurisdiction (or any political subdivision thereof) that
imposes such taxes as a result of a present or former connection between the
Administrative Agent, Lender or such other recipient, as the case may be, and
such jurisdiction (other than any such connection arising solely from the
Administrative Agent, any Lender or any other recipient of any payment to be
made by or on account of the Borrower under any Loan Document having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document), (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 4.3(b)), any withholding tax imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new lending office) or that is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with Sections
4.2(f) and (g), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 4.2(a), (d) any withholding taxes that
are imposed by FATCA, and (e) any United States Taxes imposed on payments made
under any Loan Document that are attributable to the Lender’s failure or
inability (other than as a result of a Change in Law) to comply with Section
4.2(f).
“Existing Loan Agreement” means the Loan Agreement dated as of June 13, 2011
among the Borrower, the lenders party thereto and Guggenheim Corporate Funding,
LLC, as administrative

#PageNum#



--------------------------------------------------------------------------------


agent, as amended or otherwise modified to date.
“Extraordinary Proceeds” means any cash received by Borrower or any of its
Subsidiaries (a) not in the ordinary course of business (and not consisting of
proceeds described in Section 2.3(c)(iii)(B) or Section 2.3(c)(iii)(D)), and/or
(b) from (i) any foreign, United States, state or local tax credit or incentive
program, including, without limitation, Alaska’s Clear and Equitable Share
program, (ii) pension plan reversions, (iii) any insurance provider, (iv)
judgments, proceeds of settlements or other consideration of any kind in
connection with any cause of action, (v) condemnation awards (and payments in
lieu thereof), (vi) any purchase price adjustment received in connection with
any purchase agreement, and (v) the issuance of any Disqualified Stock;
provided, however, that, for the avoidance of doubt, Extraordinary Proceeds
shall not include Excluded Equity Proceeds.
“FATCA” means Sections 1471 through 1474 of the IRC (and any successor sections
thereto) and any regulations or official interpretations thereof.
“Fee Letter” means that certain letter agreement dated as of the Closing Date
between Borrower and Administrative Agent.
“FEIN” means Federal Employer Identification Number.
“Financial Officer” means any of the President, Chief Financial Officer,
Controller, Vice President and Treasurer, or such other officer of a Loan Party
so designated in writing to Administrative Agent.
“Fiscal Quarter” means each fiscal quarter ending on the last day of each July,
October, January and April.
“Fiscal Year” means each fiscal year of Borrower and its Subsidiaries for
accounting and tax purposes, ending on April 30 of each year.
“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the IRC.
“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is a “controlled foreign corporation” under Section 957 of the IRC.
“Funding Account” means Account No. 7239738250 maintained by Borrower with Fifth
Third Bank, or such other account that is acceptable to Administrative Agent in
its sole discretion.
“Funding Date” means the date on which a Borrowing occurs.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.
“Gathering Systems” means all right, title and interest of Borrower and each of
its Subsidiaries in and to all (i) Hydrocarbon pipelines through which any
Hydrocarbons produced

#PageNum#



--------------------------------------------------------------------------------


from any of the Oil and Gas Properties is transported to a master/sales meter
from which such Hydrocarbons can be sold to, or delivered for further transport
to, a non-Affiliate of Borrower or any of its Subsidiaries and meters,
compressors, drips, stripping or other treatment plants or facilities located on
or used in connection therewith; (ii) easements, rights of way, permits,
licenses, road boring agreements and similar contracts and grants pursuant to
which any of the foregoing gathering systems were constructed or exist (whether
such rights are contained in a separate instrument or in an oil and gas lease or
other instrument); and (iii) all accounts, contract rights and general
intangibles related to the Hydrocarbons located, stored or transported through
any of the foregoing gathering systems.
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational or governing
documents of such Person.
“Governmental Authority” means any nation or government, any state, province, or
other political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through Stock or
capital ownership or otherwise, by any of the foregoing.
“Grind Inject Business” means Borrower’s and the Loan Parties’ business of
commercial disposal of tailings or similar waste product generated from oil and
gas drilling.
“Grind Inject Business Holdback Amount” means $1,000,000 in gross profits
received by Borrower or any of the other Loan Parties from the Grind Inject
Business (which gross profits are held in a Collections Account).
“Guarantee and Collateral Agreement” means that certain Guarantee and Collateral
Agreement executed by each Loan Party on the Closing Date in favor of the
Administrative Agent for the benefit of the Secured Parties and otherwise in
form and substance satisfactory to the Administrative Agent, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
“Guarantor” means each Subsidiary of Borrower and each other Person who may
hereafter guarantee payment or performance of the whole or any part of the
Obligations.
“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

#PageNum#



--------------------------------------------------------------------------------


“Hedging Agreements” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, puts, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Holdout Lender” has the meaning set forth in Section 16.3(a).
“Hydrocarbons” shall mean oil, natural gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, liquid hydrocarbons, gaseous
hydrocarbons and all constituents, elements or compounds thereof and products
refined or separated therefrom.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to Property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of Property or services (excluding current accounts
payable incurred in the ordinary course of business and not more than 60 days
past due), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on Property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all guarantees by such Person
of Indebtedness of others, (h) all Capitalized Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, (k)
all obligations of such Person with respect to any arrangement, directly or
indirectly, whereby such Person shall sell or transfer any material asset, and
whereby such Person shall then or immediately thereafter rent or lease as lessee
such asset or any part thereof, (l) all recourse and support obligations of such
Person with respect to the sale or discount of any of its accounts receivable,
(m) all obligations of such Person with respect to any arrangement for the
purchase of materials, supplies, other Property or services if such arrangement
by its express terms requires that payment be made by such Person regardless of
whether such materials, supplies, other Property or services are delivered or
furnished to it, (n) net liabilities of such Person under all Lender Hedging
Agreements and all other Hedging Agreements for realized losses when such are
due and payable, (o) all obligations of such Person under any prepayment for oil
and gas production or other similar agreement, (p) all Production Payments

#PageNum#



--------------------------------------------------------------------------------


payable by such Person and (q) all obligations of such Person under operating
leases which require such Person to make payments over the term of such lease
based on the purchase price or appraised value of the Property subject to such
lease plus a marginal interest rate, and used primarily as a financing vehicle
for, or to monetize, such Property. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other bankruptcy or
insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.
“Intellectual Property” has the meaning ascribed thereto in Section 5.16.
“Interest Coverage Period” means (i) for the Fiscal Quarter ending on October
31, 2012, such Fiscal Quarter, (ii) for the Fiscal Quarter ending on January 31,
2013, the two Fiscal Quarter period ending on such date, (iii) for the Fiscal
Quarter ending on April 30, 2013, the three Fiscal Quarter period ending on such
date, and (iv) for any Fiscal Quarter ending on or after July 31, 2013, for the
four Fiscal Quarter period ending on the last day of such Fiscal Quarter.
“Interest Expense” shall mean, for any period, the sum (determined without
duplication) of the aggregate amount of interest expense accrued during such
period on Indebtedness of Borrower and its Subsidiaries on a consolidated basis
determined in accordance with GAAP, including the interest portion of payments
under Capital Leases and any capitalized interest, but excluding amortization of
debt discount and expense and any interest expense accrued solely in respect of
the Make-Whole Premium or any Prepayment Premium.
“Interest Payment Date” shall have the meaning set forth in Section 2.5(c).
“Inventory” means all of Borrower’s and each of its Subsidiary’s now owned or
hereafter acquired right, title and interest with respect to inventory,
including goods and extracted Hydrocarbons held for sale or to be furnished
under a contract of sale.
“Investment” means, with respect to any Person, any investment by such Person in
any other Person in the form of loans, guarantees, advances (excluding (a)
commission, travel, and similar advances to officers and employees of such
Person made in the ordinary course of business, and (b) bona fide Accounts
arising from the sale of goods or rendition of services in the ordinary course
of business consistent with past practices), capital contributions, acquisitions
of Stock or interests in any Oil and Gas Properties or activities related to Oil
and Gas Properties (other than an acquisition by any Loan Party of such
interests in any Oil and Gas Properties or activities related to Oil and Gas
Properties of any other Loan Party, or transfer of such interests from one Loan
Party to another, provided that (i) no Default or Event of Default has occurred
and is continuing, (ii) such acquisition

#PageNum#



--------------------------------------------------------------------------------


or transfer shall not adversely affect the security interests of the
Administrative Agent or any Secured Party granted under any Loan Document and
(iii) the Administrative Agent shall have given its prior written consent to
such purchase or transfer (not to be unreasonably withheld, conditioned or
delayed)), Business Acquisitions and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.
“Legal Requirements” means all applicable international, foreign, federal,
state, and local laws, judgments, decrees, orders, statutes, ordinances, rules,
regulations, or Permits, including, without limitation, all Environmental Laws.
“Lender” and “Lenders” have the respective meanings set forth in the preamble to
this Agreement, and shall include any other Person made a party to this
Agreement in accordance with the provisions of Section 15.2 hereof for so long
as such Person is a Lender hereunder.
“Lender Group” means, individually and collectively, each of the individual
Lenders and Administrative Agent.
“Lender Group Expenses” means all costs and expenses (including Taxes, and
insurance premiums) required to be paid by Borrower or any of its Subsidiaries
under any of the Loan Documents that are paid or incurred by any one or more
members of the Lender Group; fees or charges paid or incurred by the
Administrative Agent in connection with the Lender Group’s transactions
hereunder or under any other Loan Document with Borrower or any of its
Subsidiaries, including, fees or charges for photocopying, notarization,
couriers and messengers, telecommunication, public record searches (including
tax lien, litigation, and UCC or equivalent searches and including searches with
the patent and trademark office, the copyright office, or the department of
motor vehicles), filing, recording, publication, appraisal (including Reserve
Reports and environmental audits); costs and expenses incurred by any one or
more members of the Lender Group in the disbursement of funds to Borrower (by
wire transfer or otherwise); charges paid or incurred by any one or more members
of the Lender Group resulting from the dishonor of checks made by Borrower or
any of its Subsidiaries; costs and expenses paid or incurred by any one or more
members of the Lender Group to correct any Default or Event of Default or
enforce any provision of the Loan Documents, or in gaining possession of,
maintaining, handling, preserving, storing, shipping, selling, preparing for
sale, or advertising to sell the Collateral, or any portion thereof,
irrespective of whether a sale is consummated; costs and expenses paid or
incurred by any one or more members of the Lender Group in examining the Books
as permitted hereunder; costs and expenses of third party claims or any other
suit paid or incurred by any one or more members of the Lender Group in
enforcing or defending the Loan Documents or in connection with the transactions
contemplated by the Loan Documents; and the Administrative Agent’s (and after
the occurrence and during the continuance of an Event of Default, the
Administrative Agent’s and each Lender’s) reasonable attorney’s fees and
expenses incurred in advising, structuring, drafting, reviewing, amending,
terminating, enforcing (including reasonable attorney’s fees and expenses
incurred in connection with a “workout,” a “restructuring,” or an Insolvency
Proceeding concerning Borrower or any Subsidiary or in exercising rights or
remedies under the Loan Documents),

#PageNum#



--------------------------------------------------------------------------------


defending, or concerning the Loan Documents, irrespective of whether suit is
brought, or in any remedial action concerning the Collateral.
“Lender Hedging Agreement” means all Hedging Agreements entered into between
Borrower or any of its Subsidiaries and any Lender or Lender-Related Person
while such Person (or in the case of a Lender-Related Person, the Lender
affiliated therewith) is a Lender hereunder; provided that, for the avoidance of
doubt, the term “Lender Hedging Agreement” shall not include any transactions
entered into after the time that such Person ceases to be a Lender or
Lender-Related Person.
“Lender Hedging Obligations” means all obligations, liabilities, fees, and
expenses owing by Borrower or any of its Subsidiaries to any Lender or
Lender-Related Person under Lender Hedging Agreements.
“Lender-Related Persons” means, with respect to any Lender, such Lender,
together with such Lender’s Affiliates, Related Funds, and the officers,
directors, employees, counsel, agents, and attorneys-in-fact of such Lender and
such Lender’s Affiliates.
“Lien” means any interest in Property securing an obligation owed to, or a claim
by, any Person other than the owner of the Property, whether such interest shall
be based on the common law, statute, or contract, whether such interest shall be
recorded or perfected, and whether such interest shall be contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances, including (a) the lien or security interest
arising from a mortgage, deed of trust, encumbrance, pledge, hypothecation,
assignment, deposit arrangement, security agreement, adverse claim or charge,
conditional sale or trust receipt, or from a lease, consignment, or bailment for
security purposes and also including reservations, exceptions, encroachments,
easements, rights-of-way, covenants, conditions, restrictions, leases, and other
title exceptions and encumbrances affecting Oil and Gas Property and (b)
Production Payments and the like payable out of Oil and Gas Property. For
purposes of this Agreement, Borrower or any of its Subsidiaries shall be deemed
to be the owner of any Property which it has acquired or holds subject to a
conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create financing.
“Liquidity” means at any time, the sum of (a) readily and immediately available
unrestricted cash held in deposit accounts of any Loan Party and (b) Cash
Equivalents of the Loan Parties, in each case, which are free and clear of all
Liens (other than Liens in favor of Administrative Agent securing the
Obligations) and which are reflected on Borrower’s balance sheet.
“Loans” means the loans made by the Lenders to Borrower pursuant to the terms of
this Agreement.
“Loan Account” has the meaning set forth in Section 2.8.
“Loan Documents” means this Agreement, the Disbursement Letter, the Lender
Hedging Agreements, the Mortgages, the Guarantee and Collateral Agreement, the
Security Agreements, the

#PageNum#



--------------------------------------------------------------------------------


AMI Side Letter, the Fee Letter, any note or notes executed by Borrower and
payable to the Lender Group, and any other agreement entered into, now or in the
future, in connection with this Agreement.
“Loan Party” means Borrower and each Guarantor.
“Lockbox” shall have the meaning set forth in Section 6.17(a).
“Lockbox Agreement” shall have the meaning set forth in Section 6.17(a).
“Maintenance Covenant Compliance Date” means the first date on which Borrower
has delivered a duly executed and completed Compliance Certificate for the
Fiscal Quarter most recently ended (commencing with the Fiscal Quarter ending
October 31, 2012), which includes (a) a certification that no Default or Event
of Default has occurred and is continuing and (b) a certification and
demonstration that the Borrower is in compliance, as of the last day of the
period covered by the financial statements attached thereto, with each of the
Maintenance Covenants.
“Maintenance Covenants” means the financial covenants set forth in Section 7.17.
“Majority Lenders” means, at any time, two or more Lenders having Credit
Exposures and Unused Commitments representing more than 50% (or if there is only
one Lender, 100%) of the sum of the Aggregate Credit Exposure and the Aggregate
Unused Commitments at such time or, if the Aggregate Commitment has been
terminated, two or more Lenders having Credit Exposures representing more than
50% (or if there is only one Lender, 100%) of the Aggregate Credit Exposure.
“Make-Whole Premium” means, with respect to a Loan at any time, the excess, if
any, of (a) the present value at such time of (i) the principal amount of such
Loan multiplied by the applicable Prepayment Percentage at the date immediately
following the date that is the two-year anniversary of the Closing Date as set
forth in Section 2.3(c)(vii) hereof, expressed in Dollars, plus (ii) any
required interest payments due on such Loan through the date immediately
following the date that is the two-year anniversary of the Closing Date (except
for accrued and unpaid interest to the Prepayment Date), computed using a
discount rate equal to the Treasury Rate plus 50 basis points and applied
quarterly, discounted to the Prepayment Date (assuming a 360-day year consisting
of twelve 30-day months), over (b) the principal amount of such Loan on the
Prepayment Date.
“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of Borrower and its Subsidiaries taken as a whole, (b)
a material adverse effect on the ability of any Loan Party to carry out its
business as at the Closing Date or as proposed as of the Closing Date, (c) the
material impairment of any Loan Party’s ability to perform its obligations under
the Loan Documents to which it is a party or of the Lender Group to enforce the
Obligations or realize upon the Collateral, or (d) a material impairment of the
enforceability or priority of the Administrative Agent’s Liens with respect to
the Collateral.
“Material Contract” means, as to any Person, any supply, purchase, service,
employment, tax, indemnity, farm-in agreement, farm-out agreement, gas
marketing, gas imbalance, operating, unitization, communitization, partnership,
joint venture or other agreement of such Person or any

#PageNum#



--------------------------------------------------------------------------------


of its Subsidiaries or by which such Person or any of its Subsidiaries or any of
their respective properties are otherwise bound, if such agreement either (i)
requires the expenditure of over $100,000 by such Person during any calendar
year (other than contracts with respect to the routine acquisition of leasehold,
the drilling of wells, the construction and operation of gathering, processing
or treating facilities or equipment, or other similar contracts pursuant to
which such Person routinely acquires, drills, develops and operates the Mineral
Interests), or (ii) involves the sale of more than $1,000,000 in Hydrocarbons by
such Person in any calendar year (except to the extent any such contract is
cancelable by such Person on 60-days’ notice or less), or (iii) involves a
liability of such Person in excess of $500,000, or (iv) results or could
reasonably be expected to result in the loss of title to, or the transfer or
creation of a Lien upon any Collateral (except to the extent otherwise permitted
hereunder), as the same shall be amended, modified and supplemented and in
effect from time to time.
“Maturity Date” means June 29, 2017.
“Miller 2009 Collateral” means the Property of the Borrower described on
Schedule M that is subject to a Lien in favor of the Miller 2009 Partnership to
secure the obligations of the Borrower under the Miller 2009 Loan Documents.
“Miller 2009 Partnership” means Miller Energy Income 2009-A, LP, a Delaware
limited partnership, and its successors and permitted assigns.
“Miller 2009 Loan Documents” means the collective reference to (a) that certain
First Secured Promissory Note, dated effective as of November 1, 2009, executed
by Borrower payable to the order of the Miller 2009 Partnership in the principal
amount of $2,365,173.92, (b) that certain Second Secured Promissory Note, dated
effective as of December 15, 2009, executed by Borrower payable to the order of
the Miller 2009 Partnership in the principal amount of $365,269.70, (c) that
certain Third Secured Promissory Note, dated effective May 15, 2010, executed by
Borrower payable to the order of the Miller 2009 Partnership in the principal
amount of $350,000, (d) that certain Loan and Security Agreement, dated as of
March 19, 2010, between Borrower and the Miller 2009 Partnership and (e) all
guaranties, security agreements, mortgages, assignments, and any other
documents, agreements and instruments executed in connection therewith, in each
case, as amended on or prior to the Closing Date and as the same may be amended,
restated, supplemented or otherwise modified from time to time after the Closing
Date with the prior written consent of the Administrative Agent.
“Miller Drilling Fund” means a limited partnership or similar investment vehicle
to which the Borrower or other Loan Party Disposes of any Oil and Gas Property
on which no Proved Reserve is located in accordance with Section 7.4 for the
purpose of financing the exploration and development of such contributed
property.
“Mineral Interests” shall mean all right, title, interest and estates now owned
or hereafter acquired in and to oil and gas leases, oil, gas and mineral leases,
or other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved interests, reversionary interests, carried
working interests, or residual interests of whatever nature.

#PageNum#



--------------------------------------------------------------------------------


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgages” means one or more mortgages or deeds of trust, as same may be
amended or supplemented from time to time, to secure the Obligations, executed
by Borrower or any of its Subsidiaries in favor of Administrative Agent for the
benefit of the Secured Parties, the form and substance of which shall be
satisfactory to Administrative Agent, that encumber the Oil and Gas Property
Collateral and the related improvements thereto or any other Collateral relating
to certain real property leased or owned by the Loan Parties (other than leases
of real property that do not constitute Oil & Gas Properties).
“Multiemployer Plan” means a “multiemployer plan” (as defined in
Section 4001(a)(3) of ERISA) to which Borrower, any of its Subsidiaries, or any
ERISA Affiliate has contributed, or was obligated to contribute, within the past
six years.
“Net Cash Proceeds” means, (A) with respect to any Disposition of any Properties
by Borrower or any other Loan Party, the excess, if any, of (a) the sum of cash
and cash equivalents received in connection with such sale, but only as and when
so received, over (b) the sum of (i) the principal amount of any Indebtedness
that is secured by Liens on such asset senior to Liens securing the Obligations
and that is required to be repaid in connection with the sale thereof (other
than the Loans), (ii) the out-of-pocket expenses incurred by Borrower or any
other Loan Party in connection with such sale, (iii) all legal, title and
recording tax expense and all federal, state, provincial, foreign and local
taxes required to be accrued as a liability under GAAP as a consequence of such
sale, (iv) the deduction of appropriate amounts provided by the seller as a
reserve, in accordance with GAAP, against any liabilities associated with the
property or other assets disposed of in such sale and retained by Borrower or
any Loan Party after such sale, and (v) any portion of the purchase price from
such sale placed in escrow, whether as a reserve for adjustment of the purchase
price, for satisfaction of indemnities in respect of such sale or otherwise in
connection with such sale; provided, however, that upon the termination of that
escrow, Net Cash Proceeds will be increased by any portion of funds in the
escrow that are released to Borrower or any Loan Party, and (B) with respect to
any incurrence, issuance or refinancing of any Indebtedness, the cash proceeds
from such incurrence, issuance or refinancing net of underwriting discounts and
commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses.
“Net Revenue Interest” means the interest in the Hydrocarbons produced, saved
and sold from an oil and gas well by virtue of the owner’s ownership of the
applicable oil and gas or mineral lease on which such well is located after
deducting all burdens against the production therefrom.
“New Loan Amount” means, as of any date, an amount equal to the difference
between:
(b)    an amount determined in the reasonable discretion of Administrative
Agent, but generally in accordance with the following schedule:
(i)    75% of the NYMEX Value of the net Proved Developed Producing Reserves of
the Loan Parties evaluated in the Reserve Report most recently delivered
pursuant to Section 6.2(b); plus

#PageNum#



--------------------------------------------------------------------------------


(ii)    50% of the NYMEX Value of the net Proved Developed Non-Producing
Reserves of the Loan Parties evaluated in the Reserve Report most recently
delivered pursuant to Section 6.2(b); plus
(iii)    50% of cash payments payable to Borrower but not yet received under
Alaska’s Clear and Equitable Share program; plus
(iv)    25% of the orderly liquidation value of (A) the Platform Rig, (B)
Borrower’s onshore drilling rig known as “Rig #34”, and (C) Borrower’s Equipment
located at its Kustatan production facilities, in each case, as determined by
Administrative Agent; plus
(v)    15% of the orderly liquidation value of the assets set forth on Schedule
N, as determined by Administrative Agent; and
(c)    the aggregate principal amount of the Loans outstanding as of such date
(before giving effect to the borrowing of any Loans requested to be made on such
date);
provided; however, that if the amount determined in accordance with the
foregoing paragraph (a) is less than the amount determined under the foregoing
paragraph (b), the New Loan Amount shall be deemed to be $0 on the date of such
determination.
“NYMEX Price” means, as of the date of the determination thereof with respect to
each of the appropriate crude oil or natural gas categories included in the then
most recent Reserve Report provided by Borrower to Administrative Agent pursuant
to Section 6.2, the prices for the 36 succeeding monthly futures contract prices
(the “3 Year Strip”) and held constant thereafter based on the price of the
average of the contract prices for the last twelve (12) months of such 3-Year
Strip period, commencing with the month during which the determination is to be
made, as quoted on the New York Mercantile Exchange (the “NYMEX”) and published
in a nationally recognized publication for such pricing as selected by
Administrative Agent, adjusted to account for the historical basis in a manner
acceptable to the Administrative Agent, and held constant thereafter; provided,
however, in the event that the NYMEX no longer provides futures contract price
quotes for 36 month periods, the longest period of quotes of less than 36 months
shall be used and held constant thereafter based on the average of the contract
prices for the last twelve (12) months of such period, and, if the NYMEX no
longer provides such futures contract quotes or has ceased to operate, the
Administrative Agent shall designate another nationally recognized commodities
exchange to replace the NYMEX for purposes of the references to the NYMEX
herein.
“NYMEX Value” means, at any date of determination thereof as to the Proved
Developed Producing Reserves, Proved Developed Non-Producing Reserves or Proved
Undeveloped Reserves, as the case may be, of the Loan Parties, the discounted
present value (determined at a discount factor of 10%) of future net revenues
(i.e., after deducting production and ad valorem taxes and less future capital
costs and operating expenses) from Proved Developed Producing Reserves, Proved
Developed Non-Producing Reserves or Proved Undeveloped Reserves, as the case may
be, of the Loan Parties as of such date calculated for all volumes covered under
Hedging Agreements at the contract price under such Hedging Agreements (taking
into account any Hedging Agreements

#PageNum#



--------------------------------------------------------------------------------


covering basis differential) and for all volumes in excess of the volumes
covered under Hedging Agreements utilizing the NYMEX Price and assuming that
production costs (which shall include a good faith estimate of net abandonment
costs) thereafter remain constant on a per barrel of oil equivalent basis.
“Obligations” means all Loans, debts, principal, interest (including any
interest that, but for the provisions of the Bankruptcy Code, would have
accrued), Lender Hedging Obligations, premiums (including the Make-Whole Premium
or any Prepayment Premium), liabilities (including all amounts charged to
Borrower’s Loan Account pursuant hereto), obligations, fees, charges, costs,
Lender Group Expenses (including any fees or expenses that, but for the
provisions of the Bankruptcy Code, would have accrued), lease payments,
guaranties, covenants, and duties of any kind and description owing by Borrower
or any of its Subsidiaries to the Secured Parties pursuant to or evidenced by
the Loan Documents irrespective of whether for the payment of money and
including, without limitation, all claims for indemnity under the Loan Documents
including claims under Section 11.2 of this Agreement, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and further including all interest not paid when due and all
Lender Group Expenses that Borrower or any of its Subsidiaries is required to
pay or reimburse by the Loan Documents, by law, or otherwise. Any reference in
this Agreement or in the Loan Documents to the Obligations shall include all
amendments, changes, extensions, modifications, renewals replacements,
substitutions, and supplements, thereto and thereof, as applicable, both prior
and subsequent to any Insolvency Proceeding.
“Observer” shall have the meaning set forth in Section 6.19.
“OFAC” means The Office of Foreign Assets Control of the United States
Department of the Treasury or any successor thereto.
“Oil and Gas Properties” means all of the present and future right, title and
interest (real, personal, mixed, contractual or otherwise) of each Loan Party
in, to and under or derived from the following:
(a)
All presently existing and hereafter arising Mineral Interests and surface
interests;

(b)
All presently existing and hereafter arising unitization, communitization and
pooling declarations, orders, and agreements (including all units formed by
voluntary agreement and those formed under the rules, regulations, orders or
other official acts of any governmental entity or tribal authority having
appropriate jurisdiction);

(c)
All presently existing and hereafter arising oil sales contracts, casinghead gas
sales contracts, gas sales contracts, processing contracts, gathering contracts,
transportation contracts, easements, rights-of-way, servitudes, surface leases,
subsurface leases, farm-out contracts, farm-in contracts, operating agreements,
areas of mutual interest and other contracts, agreements and instruments;

(d)
All presently existing and hereafter arising personal property, improvements,
fixtures, wells (whether producing, plugged and abandoned, shut-in, injection,
disposal or water


#PageNum#



--------------------------------------------------------------------------------


supply), tanks, boilers, buildings, machinery, vehicles, Equipment, gathering
lines, pipelines, utility lines, power lines, telephone lines, water rights,
roads, permits, licenses and other appurtenances, to the extent the same are
situated upon and used or held for use by such Loan Party in connection with the
ownership, operation, maintenance or repair of the Mineral Interests and/or
surface interests; and
(e)    All reservoir, reserve, seismic, geologic or geophysical information and
data.
“Oil and Gas Property Collateral” means all Oil and Gas Properties and all
Gathering Systems now owned or hereafter acquired by the Loan Parties, including
all right, title and interest of the Loan Parties in the AMI Area.
“OPA” means the Oil Pollution Act of 1990, as amended.
“Operating Cash” means physical currency on hand of Borrower and any Loan Party
in the nature of petty cash and located at the site of their respective
operations.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery, or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Overadvance” has the meaning set forth in Section 2.4.
“Participant” has the meaning set forth in Section 15.4.
“PBGC” means the Pension Benefit Guaranty Corporation as defined in Title IV of
ERISA, or any successor thereto.
“PDC Acquisition” means the acquisition by Borrower of substantially all assets
and liabilities related to the Tennessee operations of PDC Energy, Inc.
(formerly known as Petroleum Development Corporation), including its wells and
leases in Tennessee, and related equipment and contracts, for a purchase price
of no more than $400,000.
“Pellissippi Pointe Entities” means the collective reference to Pellissippi
Pointe, L.L.C., a Tennessee limited liability company and Pellissippi Pointe II,
LLC, a Tennessee limited liability company.
“Permits” of a Person shall mean all rights, franchises, permits, authorities,
licenses, certificates of approval or authorizations, including licenses and
other authorizations issuable by a Governmental Authority, which pursuant to
applicable Legal Requirements are necessary to permit such Person lawfully to
conduct and operate its business as currently conducted and to own and use its
assets.
“Permitted Investments” has the meaning set forth in Section 7.12.
“Permitted Liens” means (a) Liens held by Administrative Agent for the benefit
of the

#PageNum#



--------------------------------------------------------------------------------


Secured Parties, (b) Liens for unpaid Taxes that either (i) are not yet due and
payable or (ii) are the subject of Permitted Protests, (c) Liens set forth on
Schedule P-1 that secured Indebtedness permitted under Section 7.1(b), (d) the
interests of lessors under operating leases to the extent that the Lien only
attaches to the asset purchased or acquired and only secures the purchase price
of the asset, (e) Liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, or other
like Liens arising by operation of law incidental to the exploration,
development, operation and maintenance of Oil and Gas Properties and Liens
granted to the operator of a property under a standard form joint operating
agreement to secure the timely payment of joint interest billings, in each case
incurred in the ordinary course of business of Borrower, the relevant Subsidiary
of Borrower or the Miller 2009 Partnership not in connection with the borrowing
of money, and which Liens either (i) are for sums not yet due and payable, or
(ii) are the subject of Permitted Protests, (f) Liens arising from deposits made
in connection with obtaining worker’s compensation or other unemployment or
social welfare insurance, (g) Liens on deposits and escrowed funds made to
secure performance of bids, tenders and leases (to the extent permitted under
this Agreement) incurred in the ordinary course of business of Borrower, the
relevant Subsidiary of Borrower or the Miller 2009 Partnership and not in
connection with the borrowing of money, (h) Liens of or resulting from any
judgment or award that do not result in and reasonably could not be expected to
result in a Material Adverse Change and as to which the time for the appeal or
petition for rehearing of which has not yet expired, or in respect of which
Borrower, the relevant Subsidiary of Borrower or the Miller 2009 Partnership is
in good faith prosecuting an appeal or proceeding for a review and in respect of
which a stay of execution pending such appeal or proceeding for review has been
secured, (i) Liens with respect to the Oil and Gas Property Collateral that are
exceptions to the title opinions issued in connection with the Mortgages, as
accepted by Administrative Agent, (j) minor defects in title which (i) do not
affect the Defensible Title thereto or materially restrict the use or other
benefits of ownership by Borrower, any of its Subsidiaries or the Miller 2009
Partnership, as the case may be, (ii) do not affect the ability of Borrower, any
of its Subsidiaries or the Miller 2009 Partnership, as the case may be, to
receive a share of production or proceeds from, allocated to, or attributable to
such Mineral Interests equal to the interest of Borrower, such Subsidiary or the
Miller 2009 Partnership, as the case may be, therein as represented herein or in
the other Loan Documents, (iii) do not materially interfere with the ordinary
conduct of the business of Borrower, any of its Subsidiaries or the Miller 2009
Partnership, as the case may be, (iv) do not interfere with or materially impair
the value of Administrative Agent’s Lien therein for the benefit of the Secured
Parties, and (v) are customarily waived by reasonable and prudent Mineral
Interest owners, (k) Liens reserved in leases or farmout agreements for rent or
royalties and for compliance with the terms of the farmout agreements or leases
in the case of leasehold estates, to the extent that any such Lien referred to
in this clause (k) does not materially impair the use of the Mineral Interest
covered by such Lien for the purposes for which such Mineral Interest is held by
the Borrower, any Subsidiary or the Miller 2009 Partnership, (ii) does not
materially interfere with or impair the value of such Mineral Interest subject
thereto or Administrative Agent’s Lien therein for the benefit of the Secured
Parties, (iii) is customarily waived by reasonable and prudent operators, and
(iv) is consented to in writing by Administrative Agent, (l) farmout, carried
Working Interests, joint operating, unitization, royalty, overriding royalty,
sales and similar agreements relating to the exploration or development of, or
production from, any Oil and Gas Properties or the sale of the Hydrocarbons
after they are produced which are usual and customary in the industry and, with
respect to Oil and Gas Properties acquired after the Closing Date, are also
existing at the time of

#PageNum#



--------------------------------------------------------------------------------


acquisition of such Oil and Gas Properties and are disclosed to and approved by
Administrative Agent in writing, (m) purchase money Liens (including purchase
money Liens of lessors under Capital Leases) securing Indebtedness not to exceed
$1,000,000 in the aggregate at any time, (n) so long as the Miller 2009 Loan
Documents are in effect, Liens on the Miller 2009 Collateral to secure the
obligations of the Borrower under the Miller 2009 Loan Documents, (o) prior to
the date on which it is required to be released in accordance with Section
6.21(b), the Aircraft Lien and (p) continuations and renewals of otherwise
Permitted Liens.
“Permitted Protest” means the right of Borrower, the relevant Subsidiary of
Borrower or the Miller 2009 Partnership to protest any Lien, tax or other
obligation, provided that (a) adequate reserves with respect to such obligation
is established on the books of Borrower, the relevant Subsidiary of Borrower or
the Miller 2009 Partnership in accordance with GAAP, (b) any such protest is
being properly contested in good faith by Borrower, the relevant Subsidiary of
Borrower or the Miller 2009 Partnership, (c) while any such protest is pending,
there is no material impairment of the enforceability, validity, or priority of
any of the Administrative Agent’s Liens in and to the Collateral and (d) the
failure to make any payment while any such protest is pending could not
reasonably be expected to result in a Material Adverse Change.
“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, limited liability
partnerships, joint ventures, trusts, land trusts, business trusts, or other
organizations, irrespective of whether they are legal entities, and governments
and agencies and political subdivisions thereof.
“PIK Election” shall have the meaning assigned to such term in Section 2.5(c).
“PIK Interest” shall have the meaning assigned to such term in Section 2.5(c).
“Plan” means any employee benefit plan, program, or arrangement maintained or
contributed to by Borrower, any of its Subsidiaries, or any of their ERISA
Affiliates, or with respect to which any such entity may incur liability.
“Platform” shall have the meaning set forth in Section 6.2.
“Platform Rig” means a certain 2000 H.P. Offshore/Onshore Winterized SCR
Drilling Rig known as “Rig #35”, which was constructed by Voorhees Equipment and
Consulting, Inc. pursuant to the Platform Rig Contract and more particularly
described on Schedule P-2.
“Platform Rig Contract” means that certain Contract of Construction and Sale,
dated as of June 12, 2011, between Borrower and Voorhees Equipment and
Consulting, Inc., as amended, restated, supplemented or otherwise modified with
the prior written consent of the Administrative Agent.
“Prepayment Date” means the date on which any Loan is prepaid in whole or in
part pursuant to this Agreement.
“Prepayment Percentage” shall have the meaning set forth in Section 2.3(c)(vii).

#PageNum#



--------------------------------------------------------------------------------


“Prepayment Premium” shall mean, on any date, (a)(i) the applicable Prepayment
Percentage minus (ii) 100% multiplied by (b) the principal amount of the Loans
being prepaid (or that are required to be prepaid) on such date.
“Production Payments” means a production payment (whether volumetric or dollar
denominated) or similar royalty, overriding royalty, net profits interest or
other similar interest in Oil and Gas Properties, or the right to receive all or
a portion of the production or the proceeds from the sale of production
attributable to such Oil and Gas Properties where the holder of such interest
has recourse solely to such interest and the grantor or transferor thereof has
an express contractual obligation to produce and sell Hydrocarbons from such Oil
and Gas Properties, or to cause such Oil and Gas Properties to be so operated
and maintained, in each case in a reasonably prudent manner.
“Projections” means Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.
“Pro Rata Share” means, with respect to any Lender, (a) at any time prior to the
termination of the Aggregate Commitment, the percentage obtained by dividing (i)
the sum of such Lender’s (x) Credit Exposure and (y) Unused Commitment at such
time, by (ii) the sum of (x) the Aggregate Credit Exposure and (y) the Aggregate
Unused Commitment at such time, and (b) at any time from and after the
termination of the Aggregate Commitment, the percentage obtained by dividing (i)
the sum of such Lender’s Credit Exposure at such time by (ii) the Aggregate
Credit Exposure at such time.
“Proved Developed Non-Producing Reserves” has the meaning set forth in the
definition of “Proved Reserves.”
“Proved Developed Producing Reserves” has the meaning set forth in the
definition of “Proved Reserves.”
“Proved Reserves” means “Proved Reserves” as defined in the Definitions for Oil
and Gas Reserves (in this paragraph, the “Definitions”) promulgated by the
Society of Petroleum Engineers (or any generally recognized successor) as in
effect at the time in question. “Proved Developed Producing Reserves” means
Proved Reserves which are categorized as both “Developed” and “Producing” in the
Definitions. “Proved Developed Non-Producing Reserves” means Proved Reserves
which are categorized as both “Developed” and “Non-Producing” in the
Definitions. “Proved Developed Reserves” means Proved Reserves which are
categorized as either “Proved Developed Producing Reserves” or “Proved Developed
Non-Producing Reserves” in the Definitions. “Proved Undeveloped Reserves” means
Proved Reserves which are categorized as “Undeveloped” in the Definitions.
“Proved Undeveloped Reserves” has the meaning set forth in the definition of
“Proved

#PageNum#



--------------------------------------------------------------------------------


Reserves.”
“Public Lender” shall have the meaning set forth in Section 6.2.
“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.
“Reference Rate” means for any day the greater of (a) the “Prime Rate” as
published for each Business Day (or if such day is not a Business Day, the
immediately preceding Business Day) in the Wall Street Journal under the caption
“Money Rates, Prime Rate” and (b) 5.00% per annum. Any change in the Reference
Rate due to a change in the “Prime Rate” shall be effective on the effective
date of such change in the “Prime Rate”.
“Register” has the meaning set forth in Section 15.3.
“Related Fund” means a fund, money market account, investment account or other
account managed by a Lender or an Affiliate of such Lender.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Replacement Lender” has the meaning set forth in Section 16.3(a).
“Reportable Event” means any of the events described in Section 4043(c) of ERISA
or the regulations thereunder other than a Reportable Event as to which the
provision of 30 days’ notice to the PBGC is waived under applicable regulations.
“Reports” has the meaning set forth in Section 17.16(a).
“Required Cash Interest” shall have the meaning set forth in Section 2.5(c).
“Reserve Report” means a report, in form and substance satisfactory to
Administrative Agent, prepared, at Borrower’s sole cost and expense, by an
Approved Engineer (or to the extent permitted hereunder, by petroleum engineers
employed by Borrower) evaluating the Proved Developed Producing Reserves and
Proved Developed Non-Producing Reserves owned directly by the Loan Parties (and
no other Persons) which shall, among other things, (a) identify the wells
covered thereby, (b) set forth the Approved Engineer’s (or petroleum engineer’s,
as applicable) opinions with respect to the total volume of Proved Developed
Producing Reserves and Proved Developed Non-Producing Reserves (specifying with
such opinions the terms of categories Proved Developed Producing Reserves and
Proved Developed Non-Producing Reserves, respectively) which the Loan Parties
have the right to produce (or cause to be produced) for their own account, (c)
set forth the Approved Engineer’s (or petroleum engineer’s, as applicable)
opinions with respect to the NYMEX Value of each of the categories of the Proved
Developed Producing Reserves and Proved Developed Non-Producing Reserves as
specified in subclause (b) above, (d) set forth the Approved Engineer’s (or
petroleum engineer’s) opinions with respect to the future rate of production of
the Proved Developed Producing Reserves and Proved Developed Non-Producing
Reserves, (e) contain such other information as requested by Administrative
Agent with respect to the projected

#PageNum#



--------------------------------------------------------------------------------


rate of production, gross revenues, operating expenses, net income, Taxes,
capital expenditures and other capital costs, net revenues and present value of
future net revenues attributable to such reserves and production therefrom, and
(f) contain a statement of the volumes, price and escalation parameters,
discount rate, assumptions and net proceeds of production, present value of net
proceeds of production, estimated costs of remedial, preventative or
investigating action, operating expenses, net income, Taxes, capital
expenditures and other capital costs, procedures and other assumptions upon
which such determinations were based, in each case reasonably acceptable to
Administrative Agent.
“Retiree Health Plan” means an “employee welfare benefit plan” within the
meaning of Section 3(1) of ERISA that provides benefits to individuals after
termination of their employment, other than as required by Section 601 of ERISA.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Sanctioned Entity” means (a) a country or government of a country; (b) an
agency of the government of a country; (c) an organization directly or
indirectly controlled by a country or its government; or (d) a Person resident
in or determined to be a resident in a country, in each case, that is subject to
a country sanctions program administered and enforced by OFAC.
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.
“SEC” means the United States Securities and Exchange Commission and any
successor Federal agency having similar powers.
“Secured Parties” means Administrative Agent, the Lenders and each
Lender-Related Person party to a Lender Hedging Agreement.
“Schlumberger Guaranty” means that certain Guaranty Agreement, dated as of May
3, 2010, between the Borrower and Schlumberger Technology Corporation, pursuant
to which the Borrower guarantees any obligations, liabilities and other
indebtedness owing by CIE to Schlumberger Technology Corporation for equipment,
machinery, services and other materials purchased on credit, as the same may be
amended, restated, supplemented or otherwise modified from time to time with the
prior written consent of the Administrative Agent.
“Securitization” has the meaning set forth in Section 2.11.
“Securitizing Lender” has the meaning set forth in Section 2.11.
“Security Agreements” means, collectively, any and all of the security
agreements (including the Guarantee and Collateral Agreement), pledges,
mortgages, deeds of trust, assignments, stock pledge agreements, assignments of
partnership interests, assignments of member interests, and such other
agreements, documents and instruments, in form and substance satisfactory to
Administrative Agent, which are, or are to be, executed by a Loan Party in favor
of Administrative Agent and/or

#PageNum#



--------------------------------------------------------------------------------


the Secured Parties as may be required from time to time by Administrative Agent
to provide Administrative Agent for the benefit of the Secured Parties with
Liens upon all of the assets and properties of such Loan Party as security for
the payment and performance in full of the Obligations, in each case as the same
may be amended, modified, restated, supplemented, increased, renewed, extended,
substituted for or replaced from time to time.
“Security Termination” means such time at which each of the following events
shall have occurred on or prior to such time: (a) the termination of the
Aggregate Commitment, (b) the termination of all Lender Hedging Agreements that
are secured by the Loan Documents (other than Lender Hedging Agreements with
respect to which other arrangements satisfactory to such Lender or
Lender-Related Person, as applicable, and the Borrower or Subsidiary of the
Borrower, as applicable, that is party to such Lender Hedging Agreement have
been made), and (c) the payment in full in cash of all Obligations (other than
(i) Lender Hedging Obligations with respect to which other arrangements
satisfactory to such Lender or Lender-Related Person, as applicable, and the
Borrower or Subsidiary of the Borrower, as applicable, party to such Hedging
Agreement have been made and (ii) indemnity obligations and similar obligations
that survive the termination of the Loan Documents for which no notice of a
claim has been received by the Loan Parties).
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of all of the properties and assets of such Person are
greater than the total amount of liabilities, including contingent liabilities,
of such Person, (b) the present fair salable value of the properties and assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person is able to realize upon its properties and assets and
pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts beyond such
Person’s ability to pay as such debts mature, and (e) such Person is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s properties and assets would constitute
unreasonably small capital after giving due consideration to the prevailing
practices in the industry in which such Person is engaged. In computing the
amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that reasonably can
be expected to become an actual or matured liability.
“Specified Events” means the consummation of either of the following
transactions:
(a)    the sale by CIE of a Grayling Platform Taurus 60 Generator (S.O. 2-71203,
SN: TG02824) to Hilcorp Alaska, LLC, pursuant to Purchase Order 1221420 for a
purchase price of $2,000,000.00; and/or
(b)    the agreement to terminate certain swap transactions entered into under
the ISDA 2002 Master Agreement dated December 6, 2010, between Borrower and BP
Corporation North America Inc. with the identification numbers MIE12PS00001,
MIE12PS00002 and MIE12PS00003, pursuant to which BP Corporation North America
Inc. agreed to pay Borrower the sum of $4,282,654.00.

#PageNum#



--------------------------------------------------------------------------------


“Stock” means all shares, units, partnership interests, options, warrants,
interests, participations, or other equivalents (regardless of how designated)
of or in a Person, whether voting or nonvoting, including common stock,
preferred stock, master limited partnership units, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).
“Subsequent Funding Date” means each date after the Closing Date on which Loans
are made by the Lenders to Borrower hereunder.
“Subordinated Indebtedness” means unsecured Indebtedness permitted to be
incurred under Section 7.1(i), so long as (a) the terms governing such
Indebtedness are acceptable to the Majority Lenders in their sole discretion and
(b) such Indebtedness is subordinated to the Obligations to the satisfaction of
Administrative Agent.
“Subordination Agreement” means that certain Subordination Agreement dated as of
June 29, 2012 executed by the Miller 2009 Partnership in favor of Administrative
Agent.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which Stock or other ownership interests representing more than 50% of
the Stock or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent; provided that any Person that
has, directly or indirectly, the power to direct or cause the direction or the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise, shall be deemed to control such Person;
provided further that, notwithstanding anything to the contrary contained
herein, none of the Miller 2009 Partnership, any Miller Drilling Fund nor any of
the Pellissippi Pointe Entities shall be deemed a Subsidiary of any Loan Party
for purposes of this Agreement. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of Borrower.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Total Debt” means, at any date, all Indebtedness, of the Borrower and its
Subsidiaries on a consolidated basis, excluding (i) non-cash obligations under
FAS 133 or 143 and (ii) accounts payable and other accrued liabilities (for the
deferred purchase price of Property or services) from time to time incurred in
the ordinary course of business which are not greater than sixty (60) days past
the date of invoice or delinquent or which are the subject of a Permitted
Protest.
“Transfer Order Letters” means transfer order letters in the form of Exhibit D
attached hereto

#PageNum#



--------------------------------------------------------------------------------


containing the information as provided for therein.
“Treasury Rate” means the yield to maturity at the time of computation of United
States Treasury securities with a constant maturity (as compiled and published
in the most recent Federal Reserve Statistical Release H.15(519) which has
become publicly available at least two Business Days prior to the Prepayment
Date (or, if such Statistical Release is no longer published, any publicly
available source of similar market data)) most nearly equal to the period from
the Prepayment Date to the date immediately following the date that is the
two-year anniversary of the Closing Date; provided, however, that if such period
is not equal to the constant maturity of a United States Treasury security for
which a weekly average yield is given, the Treasury Rate shall be obtained by
linear interpolation (calculated to the nearest one-twelfth of a year) from the
weekly average yields of United States Treasury securities for which such yields
are given, except that if the period from the Prepayment Date to the date
immediately following the date that is the two-year anniversary of the Closing
Date is less than one year, the weekly average yield on actually traded United
States Treasury securities adjusted to a constant maturity of one year shall be
used. Any calculation of the Treasury Rate and Make-Whole Premium by
Administrative Agent in connection with any prepayment of the Loans shall be
conclusive absent manifest error.
“Unused Commitment” means, with respect to any Lender at any time, such Lender’s
Commitment (without giving effect to any reduction thereof as a result of the
funding of any Loans), minus the aggregate principal amount of Loans made by
such Lender pursuant to Section 2.1.
“Voidable Transfer” has the meaning set forth in Section 18.7.
“Working Interest” means that interest in an oil and gas or mineral lease which
gives the owner the right to explore for, develop, exploit, and/or produce the
minerals and includes the obligation to pay the expense of such activities.
1.2    Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. When used herein, the term
“financial statements” shall include the notes and schedules thereto. Whenever
the term “Borrower” is used in respect of a financial covenant or a related
definition, it shall be understood to mean Borrower on a consolidated basis
unless the context clearly requires otherwise.
1.3    Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, and the term
“including” is not limiting. The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement or any other Loan Document
refer to this Agreement or such other Loan Document, as the case may be, as a
whole and not to any particular provision of this Agreement or such other Loan
Document, as the case may be. An Event of Default shall “continue” or be
“continuing” until such Event of Default has been waived in writing by the
requisite Lenders in accordance with Section 16.1. Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified. Any reference in this Agreement or in the other Loan Documents to
this Agreement or any of the other Loan Documents or any other agreement,
instrument or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof,

#PageNum#



--------------------------------------------------------------------------------


as applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein or in the other Loan Documents). Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any requirement of a writing contained herein or in the
other Loan Documents shall be satisfied by the transmission of a Record and any
Record transmitted shall be subject to representations and warranties made
herein as to the accuracy and completeness of the information contained therein.
1.4    Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.
2.    LOAN AND TERMS OF PAYMENT.
2.1    Loans.
(a)    Subject to the terms and conditions of this Agreement (including without
limitation Section 3), each Lender (severally, not jointly or jointly and
severally) agrees to make (a) on the Closing Date, a Loan to the Borrower in an
aggregate principal amount equal to such Lender’s Pro Rata Share of $40,000,000,
and (b) from time to time thereafter, one or more Loans to Borrower in an
aggregate principal amount that will not result in the aggregate amount of Loans
made by any Lender to Borrower pursuant to this Section 2.1 exceeding such
Lender’s Commitment (without giving effect to any reduction thereof as a result
of the funding of any Loans).
(b)    After giving effect to the funding of any Loan by a Lender hereunder, the
portion of such Lender’s Commitment equal to the amount of such Loan shall
immediately terminate without further action. Subject to the terms and
conditions set forth herein, the outstanding unpaid principal balance of all
Loans and all accrued and unpaid interest thereof shall be due and payable on
the date of termination of this Agreement, whether by its terms, by prepayment,
or by acceleration. Subject to the terms and conditions set forth herein,
amounts borrowed under this Section 2.1 and prepaid or repaid may not be
reborrowed.


2.2    Funding and Borrowings.
(a)    Procedure for Borrowing. Each Borrowing of Loans shall be made upon
Borrower’s irrevocable request therefor (the “Borrowing Request”) delivered in
writing to Administrative Agent in the form of Exhibit C; which Borrowing
Request must be received by Administrative Agent no later than 12:00 p.m. (New
York City time) fifteen (15) Business Days preceding the requested Funding Date
specifying (i) the amount of the Borrowing and (ii) the requested Funding Date,
which shall be a Business Day; provided that Borrower shall not be permitted to
make more than one Borrowing Request in any Fiscal Quarter (excluding the
Borrowing Request delivered on the Closing Date for Loans to be made on the
Closing Date); provided, further that Borrower may provide a Borrowing Request
on the Closing Date (but no later than 12:00 p.m. (New York City time)) for
Loans to be made on the Closing Date. All Loans requested in any Borrowing
Request must be in an amount not less than $500,000 and integral multiples of
$100,000 in excess thereof, unless the amount available for further Loans is
less than $500,000, in which

#PageNum#



--------------------------------------------------------------------------------


event the Borrowing Request must be in an amount equal to the maximum amount
then available for further Loans.
(b)    Making of Loans.
(i)    Promptly after receipt of a request for a Borrowing pursuant to Section
2.2(a), Administrative Agent shall notify the Lenders, not later than 1:00 p.m.
(New York City time) seven (7) Business Days immediately preceding the Funding
Date applicable thereto (or in the case of Loans requested to be made on the
Closing Date in accordance with Section 2.3(a) above, not later than 1:00 p.m.
(New York City time) on the Closing Date) by telecopy, telephone, or other
similar form of transmission, of the requested Borrowing. Each Lender shall make
the amount of such Lender’s Pro Rata Share of the requested Borrowing available
to Administrative Agent in immediately available funds, to such account of
Administrative Agent as Administrative Agent may designate, not later than
1:00 p.m. (New York City time) on the Funding Date applicable thereto (or in the
case of Loans requested to be made on the Closing Date in accordance with
Section 2.3(a) above, not later than 2:00 p.m. (New York City time) on the
Closing Date). After Administrative Agent’s receipt of the proceeds of such
Loans, upon satisfaction of the applicable conditions precedent set forth in
Section 3 hereof, Administrative Agent shall make the proceeds of such Loans
available to Borrower on the applicable Funding Date by transferring same day
funds equal to the proceeds of such Loans received by Administrative Agent to
the Funding Account; provided, however, that, Administrative Agent shall not
request any Lender to make, and no Lender shall have the obligation to make, any
Loan if Administrative Agent shall have received written notice from any Lender,
or otherwise has actual knowledge, that (1) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable Borrowing unless such condition has
been waived in accordance with the terms hereof, or (2) the amount of the
requested Borrowing would exceed Availability as of such Funding Date.
(ii)    Unless Administrative Agent receives notice from a Lender on or prior to
the Closing Date or, with respect to any Borrowing after the Closing Date, at
least one (1) Business Day prior to the date of such Borrowing, that such Lender
will not make available as and when required hereunder to Administrative Agent
for the account of Borrower the amount of that Lender’s Pro Rata Share of the
Borrowing, Administrative Agent may assume that each Lender has made or will
make such amount available to Administrative Agent in immediately available
funds on the Funding Date and Administrative Agent may (but shall not be so
required), in reliance upon such assumption, make available to Borrower on such
date a corresponding amount. If and to the extent any Lender shall not have made
its full amount available to Administrative Agent in immediately available funds
and Administrative Agent in such circumstances has made available to Borrower
such amount, that Lender shall on the Business Day following such Funding Date
make such amount available to Administrative Agent, together with interest at
the Defaulting Lender Rate for each day during such period. A notice submitted
by Administrative Agent to any Lender with respect to amounts owing under this
subsection shall be conclusive, absent manifest error. If such amount is so made
available, such payment to Administrative

#PageNum#



--------------------------------------------------------------------------------


Agent shall constitute such Lender’s Loan on the date of Borrowing for all
purposes of this Agreement. If such amount is not made available to
Administrative Agent on the Business Day following the Funding Date,
Administrative Agent will notify Borrower of such failure to fund and, upon
demand by Administrative Agent, Borrower shall pay such amount to Administrative
Agent for Administrative Agent’s account, together with interest thereon for
each day elapsed since the date of such Borrowing, at a rate per annum equal to
the interest rate applicable at the time to the Loans composing such Borrowing.
Any repayment of such an amount by the Borrower required under the preceding
sentence shall be without premium or penalty (including, without limitation,
without the payment of any premium or penalty contemplated by Section
2.3(c)(vii) below). The failure of any Lender to make any Loan on any Funding
Date shall not relieve any other Lender of any obligation hereunder to make a
Loan on such Funding Date, but no Lender shall be responsible for the failure of
any other Lender to make the Loan to be made by such other Lender on any Funding
Date.
(iii)    Notwithstanding anything to the contrary contained herein,
Administrative Agent shall not be obligated to transfer to a Defaulting Lender
any payments made by Borrower to Administrative Agent for the Defaulting
Lender’s benefit; nor shall a Defaulting Lender be entitled to the sharing of
any payments hereunder. Amounts payable to a Defaulting Lender shall instead be
paid to or retained by Administrative Agent. Administrative Agent may hold and,
in its discretion, re-lend to Borrower the amount of all such payments received
or retained by it for the account of such Defaulting Lender. Solely for the
purposes of voting or consenting to matters with respect to the Loan Documents
and determining Pro Rata Shares with respect to repayments of Obligations, such
Defaulting Lender shall be deemed not to be a “Lender” and such Lender’s Credit
Exposure and Commitment shall be deemed to be zero (-0-). This Section shall
remain effective with respect to a Defaulting Lender until (x) the Loans under
this Agreement shall have been declared or shall have become immediately due and
payable or (y) such Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender (as determined by the
Administrative Agent in its sole discretion). The operation of this Section
shall not be construed to increase or otherwise affect the Commitment of any
Lender, or relieve or excuse the performance by Borrower of its duties and
obligations hereunder.
(c)    Notation. Administrative Agent shall record on its books the principal
amount of the Loans owing to each Lender and the interests therein of each
Lender, from time to time. In addition, each Lender is authorized, at such
Lender’s option, to note the date and amount of each payment or prepayment of
principal of such Lender’s Loans in its books and records, including computer
records, such books and records constituting rebuttably presumptive evidence,
absent manifest error, of the accuracy of the information contained therein.
(d)    Lenders’ Failure to Perform. All Loans shall be made by the Lenders
simultaneously and in accordance with their Pro Rata Shares. It is understood
that (i) no Lender shall be responsible for any failure by any other Lender to
perform its obligation to make any Loans hereunder, nor shall any Commitment of
any Lender be increased or decreased as a result of any failure by any other
Lender to perform its obligation to make any Loans hereunder, and (ii) no
failure by any Lender to perform its obligation to make any Loans hereunder
shall excuse any other

#PageNum#



--------------------------------------------------------------------------------


Lender from its obligation to make any Loans hereunder.
(e)    Determination of New Loan Amount. Within ten (10) Business Days following
any request by Borrower, but not more than once per calendar quarter,
Administrative Agent shall make a determination of the New Loan Amount, and
shall provide Borrower with written notice of the same, in reasonable detail.
2.3    Payments.
(a)    Payments by Borrower.
(i)    All payments to be made by Borrower shall be made without set-off,
recoupment, deduction, or counterclaim, except as otherwise required by law.
Except as otherwise expressly provided herein, all payments by Borrower shall be
made to Administrative Agent for the account of the Lenders at Administrative
Agent’s address set forth in Section 12, and shall be made in immediately
available funds, no later than 12:00 p.m. (New York City time) on the date
specified herein. Any payment received by Administrative Agent later than 12:00
p.m. (New York City time), at the option of Administrative Agent, shall be
deemed to have been received on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.
(ii)    Whenever any payment is due on a day other than a Business Day, such
payment shall be made on the following Business Day, and such extension of time
shall in such case be included in the computation of interest or fees, as the
case may be.
(iii)    Unless Administrative Agent receives notice from Borrower prior to the
date on which any payment is due to the Lenders that Borrower will not make such
payment in full as and when required, Administrative Agent may assume that
Borrower has made (or will make) such payment in full to Administrative Agent on
such date in immediately available funds and Administrative Agent may (but shall
not be so required), in reliance upon such assumption, distribute to each Lender
on such due date an amount equal to the amount then due such Lender. If and to
the extent Borrower does not make such payment in full to Administrative Agent,
each Lender shall repay to Administrative Agent on demand such amount
distributed to such Lender, together with interest thereon at the Defaulting
Lender Rate for each day from the date such amount is distributed to such Lender
until the date repaid.
(b)    Apportionment and Application.
(i)    Except as otherwise provided with respect to Defaulting Lenders and
except as may otherwise be agreed among the Lenders, aggregate principal and
interest payments shall be apportioned ratably among the Lenders (according to
the unpaid principal balance of the Obligations to which such payments relate
held by each Lender) and payments of the fees and expenses (other than fees or
expenses designated for Administrative Agent’s sole and separate account after
giving effect to any agreement with the Lenders) shall, as

#PageNum#



--------------------------------------------------------------------------------


applicable, be apportioned ratably among the Lenders (according to the unpaid
principal balance of the Obligations to which such fees and expenses relate held
by each Lender). Except as otherwise provided in clause (b)(iii) below or
Section 2.3(c)(i), (ii) and (iii), all payments shall be remitted to
Administrative Agent and all such payments not relating to principal or interest
of specific Loans, or not constituting payment of specific fees, and all
proceeds of Accounts or other Collateral received by Administrative Agent after
the occurrence of an Event of Default, shall be applied as follows:
(A)    first, to pay any Lender Group Expenses then due to Administrative Agent
or any of the Lenders under the Loan Documents (other than Lender Hedging
Agreements), until paid in full,
(B)    second, to pay any fees then due to Administrative Agent (for its
separate account, after giving effect to any agreements between Administrative
Agent and the individual Lenders) under the Loan Documents, until paid in full,
(C)    third, to pay any fees then due to any or all of the Lenders (after
giving effect to any agreements between Administrative Agent and individual
Lenders) under the Loan Documents (other than Lender Hedging Agreements), on a
ratable basis, until paid in full,
(D)    fourth, ratably to pay accrued interest due in respect of the Loans,
until paid in full,
(E)    fifth, ratably to pay all outstanding principal amounts of the Loans then
due and payable, until paid in full,
(F)    sixth, ratably, to pay the Make-Whole Premium or any Prepayment Premium
then due and owing by Borrower or its Subsidiaries, until paid in full,
(G)    seventh, ratably, to pay all Lender Hedging Obligations then due and
owing by Borrower or its Subsidiaries,
(H)    eighth, to pay any other Obligations (including the provision of amounts
to Administrative Agent, to be held by Administrative Agent, for the benefit of
the Lenders and Lender-Related Persons, as cash collateral in an amount up to
the amount determined by Administrative Agent in its reasonable discretion as
the amount necessary to secure Borrower’s and its Subsidiaries’ Lender Hedging
Obligations), until paid in full, and
(I)    ninth, to Borrower (to be remitted by wire transfer to an account
designated by Borrower) or such other Person entitled thereto under applicable
law.
For purposes of the foregoing (other than clause (H)), “paid in full” means
payment of all

#PageNum#



--------------------------------------------------------------------------------


amounts owing under the Loan Documents according to the terms thereof, including
loan fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, except to the extent
that default or overdue interest (but not any other interest) and loan fees,
each arising from or related to a default, are disallowed in any Insolvency
Proceeding; provided, however, that for the purposes of clause (H), “paid in
full” means payment of all amounts owing under the Loan Documents according to
the terms thereof, including loan fees, service fees, professional fees,
interest (and specifically including interest accrued after the commencement of
any Insolvency Proceeding), default interest, interest on interest, and expense
reimbursements, whether or not the same would be or is allowed or disallowed in
whole or in part in any Insolvency Proceeding.
(ii)    Administrative Agent promptly shall distribute to each Lender, pursuant
to the applicable wire instructions received from each Lender in writing, such
funds as it may be entitled to receive.
(iii)    In each instance, so long as no Default or Event of Default has
occurred and is continuing, this Section 2.3(b) shall not be deemed to apply to
any payment by Borrower specified by Borrower to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement.
(c)    Repayments; Prepayments.
(i)    Repayments.
(A)    On the last day of each Fiscal Quarter ending on or after July 31, 2013,
if required by Administrative Agent (acting at the direction of the Majority
Lenders) by ten (10) days’ prior written notice to Borrower, Borrower shall
repay the outstanding Loans in an amount equal to $1,500,000 on each such date.
(B)    On the Maturity Date, Borrower shall repay the aggregate principal amount
of all outstanding Loans, together with any accrued and unpaid interest.
(ii)    Optional Payments. Borrower may prepay any Borrowing, without premium or
penalty except as provided in Section 2.3(c)(vii) below, upon irrevocable notice
to Administrative Agent of not less than three (3) Business Days, in whole or in
part, ratably as to each Lender, in minimum principal amounts of $100,000 or
integral multiples of $100,000 thereof (unless the outstanding principal amount
of all Loans is less than $100,000, then such prepayments shall be equal to such
outstanding principal amount). Such notice shall be in the form acceptable to
Administrative Agent and shall specify the date and amount of such prepayment.
Administrative Agent will promptly notify each Lender of its receipt of any such
notice and of such Lender’s Pro Rata Share of such prepayment. The payment
amount specified in such notice shall be due and payable on the date specified
therein.
(iii)    Mandatory Prepayments.

#PageNum#



--------------------------------------------------------------------------------


(A)    Borrower shall immediately prepay the outstanding principal amount of the
Loans in the event that the Aggregate Commitment is terminated and the Loans are
accelerated in accordance with the Loan Documents for any reason prior to the
Maturity Date.
(B)    Unless waived by Administrative Agent in its sole discretion, immediately
upon any voluntary or involuntary Disposition by Borrower or any of its
Subsidiaries of property or assets (other than in accordance with Sections
7.4(a), (b) or (e), subject to the proviso below), Borrower shall immediately
prepay the outstanding Loans in accordance with Section 2.3(c)(iv) in an amount
equal to 100% of the Net Cash Proceeds (excluding, for the avoidance of doubt,
any Excluded Equity Proceeds) received by such Person in connection with such
Disposition; provided that, upon any Disposition of the Aircraft in accordance
with Section 7.4(e), Borrower shall immediately prepay the outstanding Loans in
accordance with Section 2.3(c)(iv) in an amount equal to 50% of the Net Cash
Proceeds received by it in connection with such Disposition (and the remainder
of such Net Cash Proceeds shall be deposited into a Collections Account in
accordance with Section 6.17(c)). Nothing contained in this
Section 2.3(c)(iii)(B) shall permit Borrower or any of its Subsidiaries to sell
or otherwise dispose of any property or assets other than in accordance with
Section 7.4.
(C)    Unless waived by Administrative Agent in its sole discretion, immediately
upon the receipt by Borrower or any of its Subsidiaries of any Extraordinary
Proceeds in any one or series of related events, Borrower shall immediately
prepay the outstanding Loans in accordance with Section 2.3(c)(iv) in an amount
equal to 100% of such Extraordinary Proceeds, net of any reasonable expenses
incurred in collecting such Extraordinary Proceeds.
(D)    Unless waived by Administrative Agent in its sole discretion, immediately
upon the issuance or incurrence by Borrower or any of its Subsidiaries of any
Indebtedness other than Indebtedness permitted under Section 7.1, Borrower shall
immediately prepay the outstanding Loans in accordance with Section 2.3(c)(iv)
in an amount equal to 100% of the Net Cash Proceeds received by such Person in
connection with such issuance or incurrence. Nothing contained in this
Section 2.3(c)(iii)(D) shall permit Borrower or any of its Subsidiaries to issue
or incur any Indebtedness other than in accordance with the terms and conditions
of this Agreement.
(iv)    Application of Mandatory Payments. Each prepayment of Loans required
pursuant to Section 2.3(c)(iii) shall be applied to the outstanding principal
amount of the Loans in accordance with each Lender’s Pro-Rata Share thereof.
(v)    Accrued Interest. Any prepayment made pursuant to Section 2.3(c) shall be
accompanied by accrued interest on the principal amount being prepaid to the
date of payment.

#PageNum#



--------------------------------------------------------------------------------


(vi)    Cumulative Prepayments. Except as otherwise expressly provided in
Section 2.3(c)(iii), payments with respect to any subsection of
Section 2.3(c)(iii) are in addition to payments made or required to be made
under any other subsection of Section 2.3(c).
(vii)    Make-Whole Premium & Prepayment Premium. Each prepayment of Loans that
is (or is required to be) made hereunder other than pursuant to Section
2.3(c)(i)(A) or Section 2.2(b)(ii) or to the extent such prepayment consists of
ACES Proceeds, (A) on or before that is the date that is the two-year
anniversary of the Closing Date, shall be made together with the Make-Whole
Premium and (B) at any time thereafter, shall be made at the percentage (herein
referred to as the “Prepayment Percentage”) set forth in the following chart, of
the principal amount so prepaid, in each case, together with all unpaid interest
on the amount so prepaid; provided that any prepayment of Loans that is (or is
required to be) made hereunder pursuant to Section 2.3(c)(iii)(B) or Section
2.3(c)(iii)(C) (other than to the extent such prepayment consists of ACES
Proceeds) on or before the two-year anniversary of the Closing Date may be made
at the Prepayment Percentage of 109.0% so long as the aggregate amount of such
prepayments does not exceed $20,000,000 (an any prepayments in excess of such
amount shall be made together with the Make-Whole Premium).
Date of Prepayment
Prepayment Percentage
1. From the date immediately following the date that is the two-year anniversary
of the Closing Date through and including the date that is three-year
anniversary of the Closing Date.
109%
2. From the date immediately following the date that is the three-year
anniversary of the Closing Date through and including the date that is the
four-year anniversary of the Closing Date.
3. From the date immediately following the date that is the four-year
anniversary of the Closing Date through and including the date the Loans are
paid in full.
104.5%




100.0%

(d)    In the event of a direct conflict between the priority provisions of this
Section 2.3 and other provisions contained in any other Loan Document, it is the
intention of the parties hereto that such priority provisions in such documents
shall be read together and construed, to the fullest extent possible, to be in
concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.3 shall control and govern.
2.4    Overadvances. If, at any time or for any reason, the aggregate amount of
Loans made by the Lenders to the Borrower pursuant to this Agreement is greater
than the Aggregate Commitment (without giving effect to any reduction thereof as
a result of the funding of any Loans) (any such excess being referred to as an
“Overadvance”), Borrower immediately shall pay to Administrative Agent, in cash,
the amount of such Overadvance, which amount shall be used by

#PageNum#



--------------------------------------------------------------------------------


Administrative Agent to reduce the outstanding principal amount of the Loans
ratably among the Lenders in accordance with their Pro Rata Shares thereof. Any
payment made pursuant to this Section 2.4 shall be accompanied by accrued
interest on the principal amount being repaid to the date of payment.
2.5    Interest, Rates, Payments, and Calculations.
(a)    Interest Rate on Loans. Except as provided in clause (b) below, the Loans
shall bear interest on the Daily Balance thereof at a per annum rate equal to
the Applicable Rate.
(b)    Default Rate. If any amount payable by a Loan Party under any Loan
Document (other than a Lender Hedging Agreement) is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, all of such amounts shall bear interest on the Daily
Balance thereof at a per annum rate equal to (i) the Applicable Rate plus (ii)
two and one-half percent (2.5%) (the “Default Rate”). If an Event of Default has
occurred and is continuing, all Obligations (except for Lender Hedging
Obligations) that have been charged to the Loan Account pursuant to the terms
hereof shall bear interest at the Default Rate.
(c)    Payments. Interest on the Loans shall be due and payable in cash, in
arrears, on the last day of each Fiscal Quarter during the term hereof (each, an
“Interest Payment Date”); provided, that, so long as no Event of Default has
occurred and is continuing, Borrower may, at its option, elect (a “PIK
Election”) to pay a portion of such interest in cash equal to the Required Cash
Interest and to add the remaining PIK Interest on each Interest Payment Date to
the principal amount of the Loans on such Interest Payment Date. Borrower must
make a PIK Election by delivering a written notice to Administrative Agent no
later than ten (10) Business Days prior to each Interest Payment Date. Any PIK
Interest added to the principal amount of the Loans shall bear interest as
provided in Section 2.5(a) or (b), as applicable, from the date on which such
interest has been so added. As used herein, (i) “PIK Interest” means the
remaining then accrued interest not paid by means of the Required Cash Interest,
and (ii) “Required Cash Interest” means immediately available funds equal to the
amount of interest which would be owing on such Interest Payment Date if the
interest rate on the Loans since the immediately preceding Interest Payment Date
(or, for the first Interest Payment Date, since the Closing Date), had been a
per annum rate equal to fifteen percent (15%). Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.
(d)    Computation. All interest and fees chargeable hereunder shall be computed
on the basis of a 360 day year for the actual number of days elapsed.
(e)    Intent to Limit Charges to Maximum Lawful Rate. It is the intention of
the parties hereto that Administrative Agent and each Lender shall conform
strictly to usury laws applicable to it. Accordingly, if the transactions
contemplated hereby or by any other Loan Document would be usurious as to
Administrative Agent or any Lender under laws applicable to it (including the
laws of the United States of America and the State of New York or any other
jurisdiction whose laws may be mandatorily applicable to Administrative Agent or
such Lender notwithstanding the other provisions of this Agreement), then, in
that event, notwithstanding anything to the contrary in any of the Loan
Documents or any agreement entered into in connection with or as security for

#PageNum#



--------------------------------------------------------------------------------


the Obligations, it is agreed as follows: (i) the aggregate of all consideration
which constitutes interest under law applicable to Administrative Agent or any
Lender that is contracted for, taken, reserved, charged or received by
Administrative Agent or such Lender under any of the Loan Documents or
agreements or otherwise in connection with the Obligations shall under no
circumstances exceed the maximum amount allowed by such applicable law, and any
excess shall be canceled automatically and if theretofore paid shall be credited
by Administrative Agent or such Lender on the principal amount of the
Obligations (or, to the extent that the principal amount of the Obligations
shall have been or would thereby be paid in full, refunded by Administrative
Agent or such Lender, as applicable, to Borrower); and (ii) in the event that
the maturity of the Obligations is accelerated by reason of an election of the
holder thereof resulting from any Event of Default under this Agreement or
otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest under law applicable to Administrative
Agent or any Lender may never include more than the maximum amount allowed by
such applicable law, and excess interest, if any, provided for in this Agreement
or otherwise shall be canceled automatically by Administrative Agent or such
Lender, as applicable, as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by Administrative Agent or such Lender, as
applicable, on the principal amount of the Obligations (or, to the extent that
the principal amount of the Obligations shall have been or would thereby be paid
in full, refunded by Administrative Agent or such Lender to Borrower). All sums
paid or agreed to be paid to Administrative Agent or any Lender for the use,
forbearance or detention of sums due hereunder shall, to the extent permitted by
law applicable to Administrative Agent or such Lender, be amortized, prorated,
allocated and spread throughout the full term of the Obligations until payment
in full so that the rate or amount of interest on account of any Obligations
hereunder does not exceed the maximum amount allowed by such applicable law. If
at any time and from time to time (i) the amount of interest payable to
Administrative Agent or any Lender on any date shall be computed at the Highest
Lawful Rate (as defined below) applicable to Administrative Agent or such Lender
pursuant to this Section 2.5(e) and (ii) in respect of any subsequent interest
computation period the amount of interest otherwise payable to Administrative
Agent or such Lender would be less than the amount of interest payable to
Administrative Agent or such Lender computed at the Highest Lawful Rate
applicable to Administrative Agent or such Lender, then the amount of interest
payable to Administrative Agent or such Lender in respect of such subsequent
interest computation period shall continue to be computed at the Highest Lawful
Rate applicable to Administrative Agent or such Lender until the total amount of
interest payable to Administrative Agent or such Lender shall equal the total
amount of interest which would have been payable to Administrative Agent or such
Lender if the total amount of interest had been computed without giving effect
to this Section 2.5(e). For purposes of this Section 2.5(e), the term
“applicable law” shall mean that law in effect from time to time and applicable
to the loan transaction between Borrower and the Lender Group that lawfully
permits the charging and collection of the highest permissible, lawful
non-usurious rate of interest on such loan transaction and this Agreement,
including laws of the State of New York and, to the extent controlling, laws of
the United States of America. For purposes of this Section 2.5(e), “Highest
Lawful Rate” means, with respect to Administrative Agent or any Lender, the
maximum non-usurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
Obligations under the laws applicable to Administrative Agent or such Lender
which are currently in effect or, to the extent allowed by law, under such
applicable laws which may hereafter be in effect and which allow a higher
maximum non-usurious interest

#PageNum#



--------------------------------------------------------------------------------


rate than applicable laws now allow.
2.6    Application of Collections. The receipt of any Collection item by
Administrative Agent shall not be considered a payment on account unless such
Collection item is a wire transfer of immediately available federal funds and is
made to the Administrative Agent Account or unless and until such Collection
item is honored when presented for payment; provided, however, that
Administrative Agent reserves the right, in its sole discretion, to exclude from
such provisional payment the amount of any such Collections that Administrative
Agent determines may constitute trust funds (e.g., production taxes, severance
taxes, or payroll taxes) or amounts attributable to Mineral Interests of third
Persons. Should any Collection item not be honored when presented for payment,
then Borrower shall be deemed not to have made such payment, and interest shall
be recalculated accordingly. Anything to the contrary contained herein
notwithstanding, any Collection item shall be deemed received by Administrative
Agent only if it is received into the Administrative Agent Account on a Business
Day on or before 12:00 p.m. New York City time. If any Collection item is
received into the Administrative Agent Account on a non-Business Day or after
12:00 p.m. New York City time on a Business Day, it shall be deemed to have been
received by Administrative Agent as of the opening of business on the
immediately following Business Day. The parties acknowledge and agree that the
economic benefit of the foregoing provisions of this Section 2.6 shall be for
the exclusive benefit of Administrative Agent.
2.7    Telephonic Instructions. Administrative Agent and the Lenders are
authorized to make the Loans under this Agreement based upon telephonic or other
instructions received from anyone purporting to be a Financial Officer of
Borrower.
2.8    Maintenance of Loan Account; Statements of Obligations. Administrative
Agent shall maintain an account on its books in the name of Borrower (the “Loan
Account”) on which Borrower will be charged with the Loans made by
Administrative Agent or the Lenders to Borrower or for Borrower’s account at the
time such Loans are made, accrued interest, the fees provided for in Section 2.9
(as and when accrued or incurred), Lender Group Expenses, and any other payment
Obligations (other than Lender Hedging Obligations) of Borrower not paid when
due. The Loan Account will be credited with all payments received by
Administrative Agent from Borrower or for Borrower’s account. Upon request,
Administrative Agent shall render statements regarding the Loan Account to
Borrower, including principal, interest, fees, and including an itemization of
all charges and expenses constituting Lender Group Expenses owing, and such
statements shall be conclusively presumed to be correct and accurate (absent
manifest error) and constitute an account stated between Borrower and the Lender
Group.
2.9    Fees. Borrower shall pay to Administrative Agent fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
2.10    Noteless Agreement.
(a)    No promissory notes shall evidence the payment obligations of any Loans
to Borrower. Administrative Agent shall maintain in accordance with its usual
practice an account or accounts on its books evidencing the obligations of
Borrower resulting from the Loans made

#PageNum#



--------------------------------------------------------------------------------


from time to time, including the amounts of principal and interest payable and
paid to Lender hereunder. The entries maintained in said accounts shall be prima
facie evidence of the existence and amounts of the Loans and the payment
obligations of Borrower; provided, however, that the failure of Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of Borrower to repay the Loans.
(b)    Administrative Agent, acting solely for this purpose as a non-fiduciary
agent on behalf of Borrower, agrees to record the Commitments and Loans on the
Register. Once recorded on the Register, no Commitment or Loan may be removed
from the Register so long as it remains outstanding.
2.11    Securitization. Borrower hereby acknowledges that each Lender (a
“Securitizing Lender”) may securitize the Loans (a “Securitization”) through the
pledge of its Loans as collateral security for loans to such Securitizing Lender
or its Affiliates or Related Funds or through the sale of the Loans or the
issuance of direct or indirect interests in its Loans, which loans to such
Securitizing Lender or its Affiliates or Related Funds or direct or indirect
interests will be rated by Moody’s, S&P or one or more other rating agencies.
Notwithstanding anything contained in this Agreement to the contrary, expenses
in connection with a Securitization incurred by each Lender conducting a
Securitization shall not constitute Lender Group Expenses.
3.    CONDITIONS; TERM OF AGREEMENT.
3.1    Conditions Precedent to Loans to be made on the Closing Date. The
obligation of the Lender Group (or any member thereof) to make the initial Loans
on the Closing Date is subject to the fulfillment, to the satisfaction of
Administrative Agent, of each of the following conditions on or before the
Closing Date:
(a)    Administrative Agent shall have received each of the following documents,
in form and substance satisfactory to Administrative Agent, duly executed (and
acknowledged, as the case may be) by all parties and formalities contemplated
thereunder, and each such document shall be in full force and effect:
(i)    this Agreement;
(ii)    the Disbursement Letter;
(iii)    the Fee Letter;
(iv)    the Mortgages covering each of the Oil and Gas Properties;
(v)    the Guarantee and Collateral Agreement;
(vi)    the AMI Side Letter;
(vii)    the Aircraft Security Agreement;
(viii)    the Mortgages covering the real property located at (x) 3651 Baker

#PageNum#



--------------------------------------------------------------------------------


Highway, Huntsville, TN 37756 and (y) 9534 Morgan Co. Highway, Sunbright, TN
37872;
(ix)    Security Agreements, in form and substance acceptable to Administrative
Agent, executed by each Loan Party with respect to all of such Loan Party’s
assets and properties;
(x)    Transfer Order Letters executed in blank to each purchaser of production
and disburser of proceeds of production from or attributable to the Oil and Gas
Properties;
(xi)    all original Stock certificates evidencing all the issued and
outstanding shares of capital stock of East Tennessee Consultants, Inc., a
Tennessee corporation, together with a stock power duly executed in blank by the
holder of all of the legal and beneficial ownership of such shares;
(xii)    Control Agreements with respect to the Funding Account and each
Collections Account; and
(xiii)    the Subordination Agreement;
(b)    Administrative Agent shall have received a certificate from the Secretary
of each Loan Party attesting to the resolutions of such Loan Party’s Board of
Directors (or equivalent governing body) authorizing its execution, delivery,
and performance of this Agreement and the other Loan Documents to which such
Loan Party is a party and authorizing specific officers of such Loan Party to
execute the same;
(c)    Administrative Agent shall have received copies of each Loan Party’s
Governing Documents, as amended, modified, or supplemented through and including
the Closing Date, certified by the Secretary of such Loan Party;
(d)    Administrative Agent shall have received a certificate of status with
respect to each Loan Party, dated within 30 days of the Closing Date, such
certificate to be issued by the appropriate officer of the jurisdiction of
organization of such Loan Party, which certificate shall indicate that such Loan
Party is in good standing in such jurisdiction;
(e)    Administrative Agent shall have received certificates of status with
respect to each Loan Party, each dated within 30 days of the Closing Date, such
certificates to be issued by the appropriate officer of the jurisdictions in
which its failure to be duly qualified or licensed would constitute a Material
Adverse Change, which certificates shall indicate that such Loan Party is in
good standing in such jurisdictions;
(f)    Administrative Agent shall have received (i) certificates of insurance,
which name Administrative Agent for the benefit of the Secured Parties as loss
payee and additional insured on all of such Loan Party’s policies of insurance
as are required by Section 6.8, in each case, in form and substance satisfactory
to Administrative Agent and (ii) with respect to any real property covered by a
Mortgage on which a “building” or “mobile home” (in each case, as such terms are

#PageNum#



--------------------------------------------------------------------------------


defined for purposes of the National Flood Insurance Program) is located, (A) a
flood determination certificate or letter issued by the appropriate Governmental
Authority or third party indicating whether such property is designated as a
“flood hazard area” and (B) if such property is designated to be in a “flood
hazard area”, evidence of flood insurance on such property obtained by the
applicable Loan Party in such total amount as required by Regulation H of the
Federal Reserve Board, and all official rulings and interpretations thereunder
or thereof, and otherwise in compliance with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973;
(g)    Administrative Agent shall have received (i) all financing statements
required by Administrative Agent, (ii) searches of the Borrower and each
Subsidiary of the Borrower from all recording offices as Administrative Agent
may require, each such search dated a date within 30 days of the Closing Date,
and (iii) all other agreements, documents or instruments required by
Administrative Agent in its sole discretion to evidence that first-priority
security interests (subject only to Permitted Liens) in all of the Loan Parties’
assets have been granted to Administrative Agent for the benefit of the Secured
Parties pursuant to the Loan Documents;
(h)    Administrative Agent shall have received and reviewed copies of all
Material Contracts, as requested by Administrative Agent and such Material
Contracts shall be in form and substance satisfactory to Administrative Agent;
(i)    Administrative Agent shall have received an opinion of Borrower’s and the
other Loan Parties’ counsel in form and substance satisfactory to Administrative
Agent in its sole discretion;
(j)    Administrative Agent shall have received local counsel opinions from
Tennessee and Alaska counsel with respect to the Mortgages, in each case, in
form and substance satisfactory to Administrative Agent in its sole discretion;
(k)    Administrative Agent shall have received title opinions or other title
information reasonably satisfactory to Administrative Agent on at least
ninety-five percent (95%) by value of the Loan Parties’ Proved Reserves,
satisfactory to Administrative Agent; each of such title opinions (and other
legal opinions supplemental thereto) shall opine as to the Defensible Title of
the Loan Parties to such Oil and Gas Properties consistent with the working and
net revenue interests set forth on Schedule 5.1 as Administrative Agent may
reasonably request;
(l)    Borrower shall have delivered to Administrative Agent all environmental
reports in the possession or control of any Loan Party that was performed on any
Oil and Gas Property Collateral within the past two (2) years, and the matters
contained therein shall be reasonably acceptable to Administrative Agent;
(m)    Administrative Agent shall have completed its business, legal,
environmental and collateral due diligence, including (i) a collateral audit and
review of Borrower’s and each of its Subsidiaries’ books and records and
verification of Borrower’s and each of its Subsidiaries’ representations and
warranties to Administrative Agent, the results of which shall be satisfactory
to Administrative Agent, (ii) an inspection of such locations of Borrower and
its Subsidiaries as shall be required by Administrative Agent, the results of
which shall be satisfactory to Administrative

#PageNum#



--------------------------------------------------------------------------------


Agent, (iii) verification satisfactory to Administrative Agent of the timeline
for in-service of the Platform Rig and the remaining costs required to achieve
such in-service, which timeline and costs shall be satisfactory to
Administrative Agent in its sole discretion, (iv) a review and analysis of
Borrower’s existing insurance policies and (v) background and credit checks on
each of the Loan Parties and certain Financial Officers of the Loan Parties;
(n)    Administrative Agent shall have received the Approved Plan of
Development, in form and substance satisfactory to the Administrative Agent in
its sole discretion;
(o)    Administrative Agent shall have received and reviewed the Reserve Report
prepared as of April 30, 2012, by Netherland, Sewell and Associates, Inc.,
covering the Oil and Gas Properties and such report shall contain such
information as may be requested by Administrative Agent and shall be in form and
substance satisfactory to Administrative Agent;
(p)    Administrative Agent shall have received evidence satisfactory to
Administrative Agent including, without limitation, a certificate executed by a
Financial Officer of Borrower, to such effect, that as of the Closing Date, (i)
no Default or Event of Default exists or would result from any Borrowing on the
Closing Date, (ii) the representations and warranties set forth in this
Agreement and the other Loan Documents are true and correct in all respects, and
(iii) there has not occurred any change, development, or event since January 31,
2012 that has had or could reasonably be expected to have, directly or
indirectly, individually or in the aggregate, a material adverse effect on the
operations, business, properties, prospects or condition (financial or
otherwise) of Borrower and its Subsidiaries taken as a whole;
(q)    Administrative Agent shall have received and be satisfied with the
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows of the Borrower as of the end of and for the Fiscal
Quarter ending January 31, 2012 and the then elapsed portion of the Fiscal Year;
(r)    Administrative Agent shall have received a solvency certificate executed
by a Financial Officer of Borrower certifying that as of the Closing Date, each
Loan Party is Solvent;
(s)    Administrative Agent shall have received evidence that Borrower has
entered into Hedging Agreements satisfactory to the Administrative Agent and in
accordance with the terms of Section 6.14;
(t)    Administrative Agent shall have received amendments to the Miller 2009
Loan Documents in form and substance satisfactory to Administrative Agent;
(u)    Administrative Agent shall have received (or substantially
contemporaneous with the initial Borrowing shall receive) all accrued and unpaid
fees, costs and expenses owed pursuant to this Agreement and the other Loan
Documents to the extent then due and payable on the Closing Date, including to
the extent invoiced, all reasonable fees, expenses and disbursements of counsel
for the Administrative Agent for the period covered by such invoice, together
with such additional amounts as shall constitute such counsel’s reasonable
estimate of expenses and disbursements to be incurred by such counsel in
connection with the recording and filing of

#PageNum#



--------------------------------------------------------------------------------


Mortgages and financing statements; provided, that, such estimate shall not
thereafter preclude further settling of accounts between Borrower and
Administrative Agent with respect to such fees and expenses, including any fees
and expenses incurred after the period covered by such invoice;
(v)    (i) All Indebtedness under the Existing Loan Agreement and the other Loan
Documents (as defined therein), together with all interest, all prepayment
premiums and other amounts payable with respect thereto, shall have been paid in
full, (ii) the commitments in respect of such Indebtedness shall have been
terminated, (iii) the AMI Side Letter (as defined in the Existing Loan
Agreement) shall have been terminated and neither Guggenheim Corporate Funding,
LLC nor any of its affiliates shall have any further rights thereunder, (iv)
Administrative Agent shall have received a payoff letter in connection with such
Indebtedness in form and substance reasonably satisfactory to Administrative
Agent, and (v) provisions shall have been made, in form and substance
satisfactory to Administrative Agent, for the termination and release of all
Liens securing payment of such Indebtedness, interest, prepayment premiums or
other amounts;
(w)    Any proceeds received on or prior to the Closing Date by any Loan Party
from a Specified Event shall have been (or on the Closing Date shall be) used to
repay Indebtedness under the Existing Loan Agreement, to redeem shares of the
Series A Redeemable Preferred Stock of Borrower or to repay accounts payable of
the Loan Parties incurred in the ordinary course of business and more than 60
days past due; and
(x)    All other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Administrative Agent and its
counsel.
3.2    Conditions Precedent to all Loans to be made on any Subsequent Funding
Date. The obligation of the Lender Group (or any member thereof) to make Loans
on any Subsequent Funding Date shall be subject to the following conditions
precedent:
(a)    With respect to the first Subsequent Funding Date to occur after the
Closing Date only:
(i)    the aggregate amount of the Loans to be made on such Subsequent Funding
Date is less than or equal to $15,000,000;
(ii)    Administrative Agent shall have received, on or before July 15, 2012,
the deliverables required by Section 6.1(a) for Borrower’s Fiscal Year ending
April 30, 2012, which shall include, without limitation, an unqualified opinion
from an independent registered public accounting firm acceptable to
Administrative Agent with respect to the effectiveness of Borrower’s internal
control over financial reporting;
(iii)    Borrower shall have (A) received on or after the Closing Date but
before such Subsequent Funding Date, Excluded Equity Proceeds in an amount not
less than $15,000,000 or (B) demonstrated to the satisfaction of Administrative
Agent and the Majority Lenders (in their sole discretion) an ability to raise
Excluded Equity Proceeds in an amount not less than $15,000,000 on or before a
date that is acceptable to Administrative Agent and

#PageNum#



--------------------------------------------------------------------------------


the Majority Lenders (in their sole discretion); and
(iv)    such Loans shall be made on a date before the last day of the
Availability Period; and
(b)    With respect to any Subsequent Funding Date thereafter:
(i)    the aggregate amount of the Loans to be made on such Subsequent Funding
Date shall not exceed the New Loan Amount as of the applicable Subsequent
Funding Date;
(ii)    the aggregate amount of the Loans to be made on such Subsequent Funding
Date is less than or equal to $20,000,000;
(iii)    such Loan shall be made on a Business Day during the Availability
Period and during a Capital Covenant Compliance Period; and
(iv)    Borrower shall have timely delivered the reports and other information
required to be delivered by it pursuant to Sections 6.2(a) – (d) for the
calendar month and Fiscal Quarter most recently ended, as applicable, together
with a certificate of a Financial Officer of Borrower certifying and
demonstrating that, as of the applicable Subsequent Funding Date: (i) the
aggregate amount of the Loans to be made on such Subsequent Funding Date does
not exceed the New Loan Amount, (ii) Borrower is in compliance with the Capital
Covenants set forth in clauses (i), (ii) and (iv) of the definition of “Capital
Covenant Compliance Period” after giving pro forma effect to the borrowing of
such Loans (but without giving pro forma effect to the use of any proceeds of
such Loans), and (iii) the conditions set forth in Sections 3.3(a) and 3.3(b)
are satisfied.
3.3    Conditions Precedent to all Loans. The obligation of the Lender Group (or
any member thereof) to make Loans shall be subject to the following conditions
precedent:
(a)    the representations and warranties contained in this Agreement and the
other Loan Documents shall (i) on the Closing Date, be true and correct in all
respects on and as of such date and (ii) on any Subsequent Funding Date, be true
and correct in all material respects on and as of the Subsequent Funding Date as
though made on and as of such date (except that where any such representation or
warranty is qualified by materiality or material adverse effect or words of
similar effect, then such representation and warranty shall be true and correct
in all respects as of such date). Notwithstanding the foregoing, to the extent
that any such representations and warranties relate solely to an earlier date,
such representations and warranties shall be true and correct in all respects on
and as of such earlier date;
(b)    no Default or Event of Default shall have occurred and be continuing on
the applicable Funding Date, nor shall either result from the making of such
Loan;
(c)    no Material Adverse Change shall have occurred as of the applicable
Funding Date or shall result from the making of such Loan; and

#PageNum#



--------------------------------------------------------------------------------


(d)    the amount of such Loan shall not exceed Availability as of the
applicable Funding Date.
Each Borrowing shall be deemed to constitute a representation and warranty by
Borrower on the date thereof as to the matters specified in clauses (a) through
(d) of this Section 3.3.
3.4    Term of Commitments; Reduction or Termination of Commitments.
(a)    This Agreement shall become effective upon the execution and delivery
hereof by Borrower and the Lender Group. The Commitments shall terminate on the
last day of the Availability Period.
(b)    Subject to Section 9.1(a), the Lender Group, upon the election of the
Majority Lenders, shall have the right to terminate its obligations under this
Agreement immediately and without notice upon the occurrence and during the
continuation of an Event of Default.
(c)    Borrower may, upon notice to Administrative Agent, terminate the
Aggregate Commitment or at any time or from time to time permanently reduce the
Aggregate Commitment; provided that (i) any such notice shall be received by
Administrative Agent not later than 12:00 p.m. (New York City time) three
Business Days prior to the date of termination or reduction, and (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof. Administrative Agent will promptly
notify the Lenders of any such notice of termination or reduction of the
Aggregate Commitment. Any reduction of the Aggregate Commitment shall be applied
to the Commitments of each Lender according to its Pro Rata Share.
4.    YIELD PROTECTION.
4.1    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender;
(ii)    subject any Lender to any Tax of any kind whatsoever with respect to
this Agreement, or any Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for Indemnified Taxes or
Other Taxes addressed by Section 4.2 and the imposition of, or any change in the
rate of, any Excluded Tax); or
(iii)    impose on any Lender any other condition, cost or expense affecting
this Agreement or Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, the Borrower

#PageNum#



--------------------------------------------------------------------------------


will pay to such Lender, as the case may be, such additional amount or amounts
as will compensate such Lender, as the case may be, for such additional costs
incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
(i) the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section, (ii) the factual basis for such compensation and (iii) the manner in
which such amount or amounts were calculated shall be delivered to the Borrower.
Such certificate shall be conclusive absent manifest error. The Borrower shall
pay such Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender, as the case may be, delivers to the Borrower a certificate
pursuant to Section 4.1(c) (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
4.2    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions

#PageNum#



--------------------------------------------------------------------------------


of paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(c)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of Borrower, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate delivered to the Borrower
by a Lender (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender, setting forth (i) the amount
of such payment or liability reasonably necessary to compensate the
Administrative Agent or such Lender, as the case may be, (ii) the factual basis
for such compensation and (iii) the manner in which such amount or amounts were
calculated, shall be conclusive absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes or Other Taxes attributable to such Lender (but only to the
extent that Borrower has not already indemnified Administrative Agent for such
Indemnified Taxes and without limiting the obligation of Borrower to do so),
(ii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by Administrative Agent in connection with any Loan Document,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by Administrative Agent to the Lender from
any other source against any amount due to Administrative Agent under this
paragraph (d).
(e)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(f)    Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the

#PageNum#



--------------------------------------------------------------------------------


Administrative Agent, shall deliver such other U.S. documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Each Lender agrees that if any documentation previously
delivered by it expires or becomes obsolete or invalid, it shall promptly update
such documentation and deliver it to the Borrower and the Administrative Agent
or, if it is legally unable to do so, notify the Borrower and the Administrative
Agent of that fact.
(g)    Without limiting the generality of the foregoing clause (f), in the event
that the Borrower is resident for tax purposes in the United States of America,
any Foreign Lender shall deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:
(i)    duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,
(ii)    duly completed copies of Internal Revenue Service Form W-8ECI,
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the IRC, (x) a certificate to the
effect that the interest payments are not effectively connected with the United
States trade or business conducted by such Foreign Lender, and that such Foreign
Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the
IRC, (B) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the IRC, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the IRC and (y) duly completed copies of
Internal Revenue Service Form W-8BEN, or
(iv)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
(h)    Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its reasonable discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section or Section 4.1, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section or Section 4.1 with respect to the
Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of the Administrative Agent or such Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower

#PageNum#



--------------------------------------------------------------------------------


(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.
4.3    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.1, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.2, then, if so requested by Borrower, such Lender shall
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 4.1 or Section 4.2, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender at
the request of Borrower in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
4.1, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
4.2, or if any Lender is a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
15.2), all of its interests, rights and obligations under this Agreement and the
related Loan Documents (other than Lender Hedging Agreements or the AMI Side
Letter) to an assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 15.2;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(other than Lender Hedging Agreements or the AMI Side Letter) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 4.1 or payments required to be made pursuant to
Section 4.2, such assignment will result in a reduction in such compensation or
payments thereafter; and
(iv)    such assignment does not conflict with applicable law.

#PageNum#



--------------------------------------------------------------------------------


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
5.    REPRESENTATIONS AND WARRANTIES.
In order to induce the Administrative Agent and the Lender Group to enter into
this Agreement, Borrower makes the following representations and warranties to
the Administrative Agent and the Lender Group which shall be true, correct, and
complete in all respects as of the Closing Date, and true and correct in all
material respects at and as of each Subsequent Funding Date (except that (i)
with respect to such representations and warranties made or deemed made on any
Subsequent Funding Date, if any such representation or warranty is qualified by
materiality or material adverse effect or words of similar effect, then such
representation and warranty shall be true and correct in all respects as of such
Subsequent Funding Date, and (ii), to the extent that such representations and
warranties relate solely to an earlier date, such representation and warranty
shall have been true and correct in all respects on and as of such earlier date)
and such representations and warranties shall survive the execution and delivery
of this Agreement:
5.1    No Encumbrances. The Loan Parties have Defensible Title to the Oil & Gas
Property Collateral and good title to all other Collateral, in each case, free
and clear of all Liens (except for Permitted Liens), including but not limited
to, ownership by the Loan Parties as of the Closing Date of the Oil and Gas
Properties listed on Schedule 5.1 and the Working Interest and Net Revenue
Interest as to such Oil and Gas Properties described on Schedule 5.1.
5.2    Ownership of Oil and Gas Properties.
(a)    All of the information with respect to the Oil and Gas Properties
contained on Schedule 5.1 is true and correct as of the Closing Date. To the
best of Borrower’s knowledge, all wells drilled and Hydrocarbons produced with
respect to all Proved Developed Producing Reserves and Proved Developed
Non-Producing Reserves were drilled and produced in compliance with all
applicable Legal Requirements. The Mortgages covering the Oil and Gas Property
Collateral grant to Administrative Agent, for the benefit of the Secured
Parties, a perfected lien upon not less than ninety-five percent (95%) of the
value of the Oil and Gas Property Collateral.
(b)    All of each Loan Party’s marketing arrangements with respect to its
Proved Reserves are valid, enforceable and in full force and effect. To the best
of Borrower’s knowledge, there do not exist any cumulative imbalances in gas
production or receipt of “take or pay” payments except as disclosed (as to both
existence and extent) on Schedule 5.2(b) attached hereto or as otherwise not
prohibited under Section 7.18 of this Agreement.
(c)    All information contained in the most recently delivered Reserve Report
is true and correct in all material respects as of the date thereof.
(d)    There has not been any material adverse change in the Oil and Gas
Properties since the date of the most recent Reserve Report.

#PageNum#



--------------------------------------------------------------------------------


(e)    Except as disclosed in writing to the Administrative Agent, no “building”
or “mobile home” (in each case, as such terms are defined for purposes of the
National Flood Insurance Program) exists on any real property covered by a
Mortgage. The Loan Parties have obtained and provided evidence to the
Administrative Agent of all flood insurance required to be obtained under
Section 6.8.
5.3    Equipment. All of the Equipment is used or held for use in Borrower’s or
a Subsidiary of Borrower’s business and is fit for such purposes, subject to
(a) normal wear and tear and (b) dispositions permitted under Section 7.4. All
of the Equipment is fully and adequately described under the Security Agreements
for purposes of perfecting a Lien thereon.
5.4    Location of Chief Executive Office; Accounting Records; FEIN. The chief
executive office of Borrower and each of the other Loan Parties is located at
9721 Cogdill Road, Ste. 302, Knoxville Tennessee 37932, or such other location
specified in a notice delivered pursuant to Section 7.15. The accounting books
and records of Borrower and the other Loan Parties are located principally at
the chief executive office of Borrower. The FEIN numbers for the Loan Parties
are set forth on Schedule 5.4.
5.5    Due Organization and Qualification; Subsidiaries.
(a)    Borrower is duly organized and existing and in good standing under the
laws of the jurisdiction of its incorporation and qualified and licensed to do
business in, and in good standing in, any state where the failure to be so
licensed or qualified could be expected to constitute a Material Adverse Change.
Each of Borrower’s Subsidiaries is duly organized and existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
and qualified and licensed to do business in, and in good standing in, any state
where the failure to be so licensed or qualified could be expected to constitute
a Material Adverse Change.
(b)    Set forth on Schedule 5.5(b), is a complete and accurate description as
of the Closing Date of the authorized capital Stock of Borrower, by class, and,
as of the Closing Date, a description of the number of shares of each such class
that are issued and outstanding and the number of such shares that are held in
Borrower’s treasury. All such outstanding shares have been validly issued and,
as of the Closing Date, are fully paid, nonassessable shares free of contractual
preemptive rights. The issuance and sale of all such shares have been in
compliance with all applicable federal and state securities laws. Other than as
described on Schedule 5.5(b), as of the Closing Date, there are no
subscriptions, options, warrants, or calls relating to any shares of Borrower’s
capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument. Except as provided on Schedule 5.5(b),
Borrower is not subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of its capital Stock or any
security convertible into or exchangeable for any of its capital Stock.
(c)    Set forth on Schedule 5.5(c), is a complete and accurate list of
Borrower’s direct and indirect Subsidiaries as of the Closing Date and the
Miller 2009 Partnership, showing: (i) the jurisdiction of their incorporation or
organization; (ii) the number of shares of each class of common and preferred
Stock authorized for each of such Subsidiaries and the Miller 2009 Partnership;
and (iii) the number and the percentage of the outstanding shares of each such
class

#PageNum#



--------------------------------------------------------------------------------


owned directly or indirectly by Borrower. All of the outstanding capital Stock
of each such Subsidiary and the Miller 2009 Partnership has been validly issued
and is fully paid and non-assessable. Except as provided on Schedule 5.5(c), as
of the Closing Date, Borrower has no direct or indirect equity interest in any
Person other than Borrower’s Subsidiaries, the Pellissippi Pointe Entities and
the Miller 2009 Partnership. Except as set forth on Schedule 5.5(c), no capital
Stock (or any securities, instruments, warrants, options, purchase rights,
conversion or exchange rights, calls, commitments or claims of any character
convertible into or exercisable for capital Stock) of any direct or indirect
Subsidiary of Borrower or of the Miller 2009 Partnership is subject to the
issuance of any security, instrument, warrant, option, purchase right,
conversion or exchange right, call, commitment or claim of any right, title, or
interest therein or thereto. None of Borrower, any of its Subsidiaries or the
Miller 2009 Partnership is subject to any obligation (contingent or otherwise)
to repurchase or otherwise acquire or retire any shares of capital Stock or any
security convertible into or exchangeable for any of capital Stock.
5.6    Due Authorization; No Conflict.
(a)    The execution, delivery, and performance by Borrower of this Agreement
and by Borrower and each of the other Loan Parties of the other Loan Documents
to which it is a party have been duly authorized by all necessary action on the
part of Borrower and such other Loan Parties.
(b)    The execution, delivery, and performance by Borrower and the other Loan
Parties of this Agreement and the Loan Documents to which it is a party do not
and will not (i) violate any provision of federal, state, or local law or
regulation (including Regulations U and X of the Federal Reserve Board)
applicable to Borrower or any such other Loan Parties, the Governing Documents
of Borrower, any of the other Loan Parties or the Miller 2009 Partnership, or
any order, judgment, or decree of any court or other Governmental Authority
binding on Borrower, any of the other Loan Parties or the Miller 2009
Partnership, (ii) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any Material Contract or other
material contractual obligation or material lease of Borrower, any of the other
Loan Parties or the Miller 2009 Partnership, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any properties
or assets of Borrower or any of the other Loan Parties, other than Liens
securing the Obligations, or (iv) require any approval of stockholders of
Borrower, any of the other Loan Parties or the Miller 2009 Partnership or any
approval or consent of any Person under any Material Contract or other material
contractual obligation of Borrower, any of the other Loan Parties or the Miller
2009 Partnership, except for any such approval or consent that has been
obtained.
(c)    Other than the taking of any action expressly required under this
Agreement and the Loan Documents and any required filings with the SEC, the
execution, delivery, and performance by Borrower of this Agreement and the Loan
Documents to which Borrower or the other Loan Parties is a party does not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any federal, state, foreign, or other Governmental
Authority or other Person.
(d)    This Agreement and the other Loan Documents to which Borrower and any

#PageNum#



--------------------------------------------------------------------------------


other Loan Party is a party, and all other documents contemplated hereby and
thereby, when executed and delivered by Borrower and such other Loan Party, as
applicable, will be the legally valid and binding obligations of Borrower and
such other Loan Party, enforceable against Borrower and such other Loan Party in
accordance with their respective terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally.
(e)    The Liens granted by each Loan Party to Administrative Agent, for the
benefit of the Secured Parties, in and to its properties and assets pursuant to
this Agreement and the other Loan Documents are validly created and, except with
respect to aircraft and vehicles, first priority perfected Liens, subject only
to Permitted Liens.
(f)    Neither the Borrower nor any of its Subsidiaries has violated, and
neither the Borrower nor any Subsidiary will be in violation of, any provisions
of the Natural Gas Act or the Natural Gas Policy Act of 1978 or any other
Federal or State law or any of the regulations thereunder (including those of
the respective Conservation Commissions and Land Offices of the various
jurisdictions having authority over its Oil and Gas Properties) with respect to
its Oil and Gas Properties which could reasonably be expected to create a
Material Adverse Change, and the Borrower and each Subsidiary have or will have
made all necessary rate filings, certificate applications, well category
filings, interim collection filings and notices, and any other filings or
certifications, and has or will have received all necessary regulatory
authorizations (including without limitation necessary authorizations, if any,
with respect to any processing arrangements conducted by it or others respecting
its Oil and Gas Properties or production therefrom) required under said laws and
regulations with respect to all of its Oil and Gas Properties or production
therefrom so as not to create a Material Adverse Change. Said material rate
filings, certificate applications, well category filings, interim collection
filings and notices, and other filings and certifications contain no untrue
statements of material facts nor do they omit any statements of material facts
necessary in said filings.
5.7    Claims, Disputes, and Litigation. There are no actions or proceedings
pending by or against any Loan Party before any court or administrative agency
and Borrower does not have knowledge or belief of any pending or threatened
litigation, governmental investigations, or claims, complaints, actions, or
prosecutions involving any Loan Party, except for: (a) ongoing collection
matters in which such Loan Party is the claimant, petitioner or plaintiff;
(b) matters disclosed on Schedule 5.7; and (c) matters that could not reasonably
be expected to result in a Material Adverse Change.
5.8    No Material Adverse Change. All financial statements relating to any Loan
Party that have been delivered by Borrower to the Lender Group have been
prepared in accordance with GAAP and fairly present such Loan Party’s financial
condition as of the date thereof and such Loan Party’s results of operations for
the period then ended (subject, in the case of unaudited financial statements,
to the lack of footnotes and to year-end audit adjustments). There has not been
a Material Adverse Change since January 31, 2012.
5.9    No Fraudulent Transfer. No transfer of property is being made by any Loan
Party and no obligation is being incurred by any Loan Party in connection with
the transactions

#PageNum#



--------------------------------------------------------------------------------


contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of Borrower or any
other Loan Party.
5.10    Employee Benefits. None of Borrower, any of its Subsidiaries, or any of
their ERISA Affiliates maintains or contributes to any Benefit Plan, other than
those listed on Schedule 5.10 (as updated from time to time upon delivery by
Borrower to the Administrative Agent of a supplemental Schedule). Borrower, each
of its Subsidiaries and each ERISA Affiliate have satisfied the minimum funding
standards of ERISA and the IRC with respect to each Benefit Plan to which it is
obligated to contribute. No ERISA Event has occurred nor has any other event
occurred that may result in an ERISA Event that reasonably could be expected to
result in a Material Adverse Change. None of Borrower or its Subsidiaries, any
ERISA Affiliate, or any fiduciary of any Plan is subject to any direct or
indirect liability with respect to any Plan under any applicable law, treaty,
rule, regulation, or agreement.
5.11    Environmental Condition. None of the Oil and Gas Properties owned by the
Loan Parties has ever been designated or identified in any manner pursuant to
any Environmental Laws as a Hazardous Materials disposal site. No Environmental
Lien has attached to any revenues or to any real or personal property owned or
operated by Borrower or by any Subsidiary of Borrower. Except as disclosed on
Schedule 5.11 attached hereto or with respect to any summons, citation, claim,
notice or directive that could not reasonably be expected to result in liability
to the Loan Parties in excess of $500,000, either individually or in the
aggregate, neither Borrower nor any Subsidiary of Borrower has received a
summons, citation, claim, notice, or directive from the Environmental Protection
Agency or any other federal, state, or local governmental environmental or
occupational safety agency concerning any action or omission by Borrower or any
Subsidiary of Borrower. Each of Borrower and each Subsidiary of Borrower has
taken all steps reasonably necessary to determine and, except as disclosed on
Schedule 5.11 attached hereto or with respect to any disposal, release, or
threatened release that could not reasonably be expected to result in liability
to the Loan Parties in excess of $500,000, either individually or in the
aggregate, has determined that to such Loan Party’s knowledge, no Hazardous
Materials, solid waste, or oil and gas exploration and production wastes, have
been disposed of or otherwise released and there has been no threatened release
of any Hazardous Materials on, to, or from any Property of Borrower or any of
its Subsidiaries except in compliance with Environmental Laws and in a manner
that does not pose an imminent and substantial endangerment to public health or
welfare or the environment. To the extent applicable, except as disclosed on
Schedule 5.11 attached hereto or that would not reasonably be expected to result
in a Material Adverse Change, all Property of Borrower and each of its
Subsidiaries or Affiliates currently satisfies all design, operation, and
equipment requirements imposed by the OPA or scheduled as of the Closing Date to
be imposed by OPA during the term of this Agreement, and Borrower does not have
any reason to believe that such Property, to the extent subject to OPA, will not
be able to maintain compliance with the OPA requirements during the term of this
Agreement. Except as disclosed on Schedule 5.11 attached hereto, neither
Borrower nor any of its Subsidiaries has any known liability (contingent or
otherwise) in connection with any release or threatened release of any oil,
Hazardous Material or solid waste into the environment that would reasonably be
expected to result in a Material Adverse Change. To the best of Borrower’s
knowledge, all Hazardous Materials, solid waste, and oil and gas exploration and
production wastes, if any, generated at any and all Property of Borrower or any
of its Subsidiaries or Affiliates have in the

#PageNum#



--------------------------------------------------------------------------------


past been transported, treated and disposed of in accordance with Environmental
Laws and so as not to pose an imminent and substantial endangerment to public
health or welfare or the environment, and, to the best of Borrower’s knowledge,
all such transport carriers and treatment and disposal facilities have been and
are operating in compliance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment, and are not the subject of any existing, pending or threatened
action, investigation or inquiry by any Governmental Authority in connection
with any Environmental Laws.
5.12    Compliance with the Law. Neither Borrower nor any of its Subsidiaries
has violated any Legal Requirement or requirement of a Governmental Authority or
failed to obtain any license, permit, franchise or other governmental
authorization necessary for the ownership of its Property or the conduct of its
business, which violation or failure could reasonably be expected to result in a
Material Adverse Change. Except for such acts or failures to act as do not
result in and could not be expected to result in a Material Adverse Change, the
Oil and Gas Properties have been maintained, operated and developed in a good
and workmanlike manner and in conformity with all applicable laws and all rules,
regulations and orders of all duly constituted authorities having jurisdiction
and in conformity with the provisions of all leases, subleases or other
contracts comprising a part of the Mineral Interests and other contracts and
agreements forming a part of the Oil and Gas Properties; specifically, (i) after
the Closing Date, no Oil and Gas Properties are subject to having allowable
production reduced below the full and regular allowable (including the maximum
permissible tolerance) because of any overproduction (whether or not the same
was permissible at the time) prior to the Closing Date and (ii) none of the
wells comprising a part of the Oil and Gas Properties are deviated from the
vertical more than the maximum permitted by applicable laws, regulations, rules
and orders, and such wells are, in fact, bottomed under and are producing from
the Oil and Gas Properties. Neither Borrower nor any of its Subsidiaries has
entered into, and the Oil and Gas Properties are not subject to, any agreements,
consent orders, administrative orders or similar obligations based on a
violation or alleged violation of Legal Requirements.
5.13    Insurance. Schedule 5.13 attached hereto contains an accurate and
complete description as of the Closing Date of all material policies of
insurance owned or held by Borrower and each Subsidiary. All such policies are
in full force and effect, all premiums with respect thereto covering all periods
up to and including the Closing Date have been paid, and no notice of
cancellation or termination has been received with respect to any such policy.
Neither Borrower nor any of its Subsidiaries has been refused any bonds or
insurance with respect to its assets or operations, nor has its coverage been
limited below usual and customary bond or policy limits, by any bonding company
or insurance carrier to which it has applied for any such bond or insurance or
with which it has carried insurance during the last three years.
5.14    Hedging Agreements. Schedule 5.14 sets forth, as of the Closing Date, a
true and complete list of all Lender Hedging Agreements and all other Hedging
Agreements of Borrower and each of its Subsidiaries that will survive the
Closing Date, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), all credit support
agreements relating thereto (including any margin required or supplied), and the
counterparty to each such agreement. Borrower has delivered true and correct
copies of each of the Lender Hedging Agreements and the other Hedging Agreements
that will survive the Closing Date to Administrative

#PageNum#



--------------------------------------------------------------------------------


Agent prior to the date of this Agreement.
5.15    Brokerage Fees. Except as set forth on Schedule 5.15, no brokerage
commission or finder’s fees has or shall be incurred or payable in connection
with or as a result of Borrower’s obtaining financing from the Lender Group
under this Agreement. No proceeds of any Loans have been used, either directly
or indirectly, to pay any commissions or fees set forth on Schedule 5.15.
5.16    Permits and other Intellectual Property. Borrower and each Subsidiary of
Borrower owns or possesses adequate licenses or other rights to use all Permits,
patents, patent applications, trademarks, trademark applications, service marks,
service mark applications, trade names, copyrights, trade secrets and know-how
(collectively, the “Intellectual Property”) that are necessary for the operation
of its business as currently conducted. No claim is pending or threatened to the
effect that Borrower or any Subsidiary of Borrower infringes upon, or conflicts
with, the asserted rights of any other Person under any Intellectual Property,
and to the best of Borrower’s knowledge there is no basis for any such claim
(whether pending or threatened).
5.17    Absence of Certain Changes. Since January 31, 2012, there has not been
without the prior written consent of the Majority Lenders or unless otherwise
permitted under this Agreement:
(a)    A waiver of any right relating to the Oil and Gas Properties;
(b)    Except as set forth on Schedule 5.17, a sale, lease or other disposition
of the Oil and Gas Properties;
(c)    A mortgage, pledge or grant of a Lien or security interest in any of the
Oil and Gas Properties, except for Permitted Liens and Liens in favor of
Administrative Agent for the benefit of the Secured Parties;
(d)    A contract for the sale of products produced from the Oil and Gas
Properties, except for (i) such contracts that have been supplied to, reviewed
and approved by Administrative Agent, (ii) such contracts as are described in
Schedule 5.17 or similar contracts on like terms, (iii) such contracts of 60
days or less duration (which may be automatically renewed for an additional
period not to exceed 60 days unless terminated prior thereto by a party thereto)
provided the sale price under such contract is not materially less than the spot
price for the appropriate category of oil or gas covered by such contract and
such contract does not require sales of minimum quantities by Borrower or any of
its Subsidiaries, involve any advance payments or other advances to or by
Borrower or any of its Subsidiaries, or constitute Indebtedness or otherwise
involve any material undertaking by Borrower or any of its Subsidiaries or (iv)
such contracts in which the proceeds received by any Loan Party under such
contracts could not reasonably be expected to exceed $250,000 during any period
of twelve consecutive months; or
(e)    A contract or commitment to do any of the foregoing.
5.18    Operating Costs. Except as set forth on Schedule 5.18, all costs and
expenses incurred in connection with the operation of the Properties have been
fully paid and discharged by

#PageNum#



--------------------------------------------------------------------------------


Borrower and the Subsidiaries of Borrower, except normal costs and expenses
incurred in operating the Oil and Gas Properties that are less than 60 days past
due and do not give rise to a Lien other than a Permitted Lien.
5.19    Imbalances. Except as set forth on Schedule 5.2(b) or following the
Closing Date as permitted pursuant to Section 7.18, (a) no Loan Party has taken
or received any amount of gas, oil or liquid hydrocarbons (or products refined
therefrom) so that any person or entity may thereafter be entitled to receive
any portion of the interests of such Loan Party to “balance” any previous
disproportionate allocation, (b) no Loan Party has accrued or incurred any
liabilities under gas purchase contracts for gas not taken, but for which it is
liable to pay if not made up, (c) no claims exist against Borrower or any of its
Subsidiaries for gas imbalances which claims could reasonably be expected to
result in liability in excess of $100,000 in the aggregate, and (d) no purchaser
of product supplied by Borrower or any of its Subsidiaries has any claim against
Borrower or any of its Subsidiaries for product paid for, but for which delivery
was not taken as and when paid for, which claim could reasonably be expected to
result in liability in excess of $100,000 in the aggregate.
5.20    Material Contracts; No Default or Burdensome Restrictions. Set forth on
Schedule 5.20 is a complete and correct list of all Material Contracts (other
than the Loan Documents) in effect or to be in effect as of the Closing Date.
Borrower has delivered to Administrative Agent true and complete copies of each
Material Contract, as each may have been amended, that have been requested by
Administrative Agent. The Material Contracts are in full force and effect in
accordance with their respective terms, and except as set forth on Schedule 5.20
there exist no defaults in the performance of any obligation thereunder.
Additionally, Borrower is not aware of any event that with notice or lapse of
time, or both, would constitute a default under any such Material Contracts.
Neither Borrower nor any Subsidiary is a party to any indenture, loan, or credit
agreement or any lease or other agreement or instrument or subject to any
charter or corporate restriction or provision of applicable law or governmental
regulation that could reasonably be expected to cause a Material Adverse Change.
5.21    Leases. The oil and gas leases associated with the Oil and Gas
Properties are in full force and effect in accordance with their respective
terms, and there exist no material defaults in the performance of any obligation
thereunder. Additionally, Borrower is not aware of any event that with notice or
lapse of time, or both, would constitute a default under any such oil and gas
leases.
5.22    Marketing Agreements. Except as set forth in Schedule 5.22 and except to
the extent permitted under Section 7.21, the Oil and Gas Properties (and the
production therefrom) are not subject to any purchase agreement, sale agreement
or similar marketing arrangement not cancelable on sixty (60) days’ notice, nor
are any of the Oil and Gas Properties subject to any agreements with any
companies affiliated with Borrower that cannot be terminated immediately without
penalty, cost or liability to Borrower or any of its Subsidiaries.
5.23    Non-Consent Operations. Since the Closing Date, there have been no
operations associated with the Oil and Gas Properties under an operating
agreement, unit agreement or governmental order with respect to which any Loan
Party has become a non-consenting party, except for those relating to periods
after the Closing Date to the extent permitted under Section 7.20.

#PageNum#



--------------------------------------------------------------------------------


5.24    Wells. Each oil or gas well located on the Oil and Gas Properties is:
(a) if such oil or gas well is listed on the most recent Reserve Report
furnished to the Administrative Agent, capable of producing in paying quantities
as of the date of such Reserve Report, (b) properly permitted, and (c) to the
best of Borrower’s knowledge, in compliance with all applicable laws. Each of
each Loan Party’s producing wells is located on an Oil and Gas Property (i)
covered by title opinions or other title information reasonably satisfactory to
Administrative Agent (to the extent of at least 95% of the NYMEX Value of the
Loan Parties’ Proved Developed Producing Reserves), and (ii) described in the
legal description contained in an Oil and Gas Property Mortgage.
5.25    Accounts. Set forth on Schedule 5.25 are all of the DDAs, securities
accounts and commodities accounts of Borrower and its Subsidiaries, including,
with respect to each depository, securities intermediary or commodities
intermediary, as the case may be, (i) the name and address of such depository,
securities intermediary or commodities intermediary, and (ii) the account
numbers of the accounts maintained with such depository, securities intermediary
or commodities intermediary.
5.26    Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of Borrower and its Subsidiaries in writing to
Administrative Agent or any Lender (including all information contained in the
Schedules hereto or in the other Loan Documents) for purposes of or in
connection with this Agreement, the other Loan Documents or any transaction
contemplated herein or therein is, and all other such factual information (taken
as a whole) hereafter furnished by or on behalf of Borrower and its Subsidiaries
in writing to the Administrative Agent or any Lender will be, true and accurate,
in all material respects, on the date as of which such information is dated or
certified and not incomplete by omitting to state any fact necessary to make
such information (taken as a whole) not misleading in any material respect at
such time in light of the circumstances under which such information was
provided. On the Closing Date, the Projections delivered as of the Closing Date
represent, and as of the date on which any other Projections are delivered to
Administrative Agent, such additional Projections represent Borrower’s good
faith best estimate of the future performance of Borrower and its Subsidiaries
for the periods covered thereby.
5.27    Indebtedness. Set forth on Schedule 5.27 is a true and complete list of
all Indebtedness of Borrower, its Subsidiaries and the Miller 2009 Partnership
outstanding immediately prior to the Closing Date that is to remain outstanding
after the Closing Date and such Schedule accurately reflects the aggregate
principal amount of such Indebtedness and the principal terms thereof as of the
Closing Date.
5.28    Investment Company Status. Neither Borrower nor any of its Subsidiaries
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.
5.29    Taxes. Borrower and each of its Subsidiaries has timely filed or caused
to be filed all tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes, levies, imposts, duties, deductions, charges or
withholdings imposed by any Governmental Authority required to have been paid by
it, except (a) Taxes, levies, imposts, duties, deductions, charges or
withholdings imposed by any Governmental Authority that are the subject of a
Permitted Protest or (b) to the extent that the failure to do so could not
reasonably be expected to result in a

#PageNum#



--------------------------------------------------------------------------------


Material Adverse Change.
5.30    Labor Matters. As of the Closing Date, there are no strikes, lockouts or
slowdowns against Borrower and its Subsidiaries pending or, to the knowledge of
Borrower and its Subsidiaries, threatened. The hours worked by and payments made
to employees of Borrower and its Subsidiaries have not been in material
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters. All payments due from
Borrower and its Subsidiaries, or for which any claim may be made against
Borrower or any of its Subsidiaries, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of Borrower and its Subsidiaries.
5.31    OFAC. Neither Borrower nor any of its Subsidiaries is in violation of
any of the country or list-based economic and trade sanctions administered and
enforced by OFAC. Neither Borrower nor any of its Subsidiaries (a) is a
Sanctioned Person or a Sanctioned Entity, (b) has any of its assets located in
Sanctioned Entities; or (c) derives any revenues from investments in, or
transactions with, Sanctioned Persons or Sanctioned Entities. Borrower will not
use the proceeds of any Loan hereunder to fund any operation in, finance any
investments or activities in, or make payments to, a Sanctioned Person or
Sanctioned Entity.
5.32    Solvency. After giving effect to any contribution provisions contained
in any Loan Documents, each of the Loan Parties is Solvent.
6.    AFFIRMATIVE COVENANTS.
Borrower covenants and agrees that, so long as the Aggregate Commitment has not
expired or terminated and until payment in full of the Obligations, Borrower
shall, and shall cause each of its Subsidiaries to, do all of the following:
6.1    Financial Reporting. Provide Administrative Agent (who shall promptly
provide a copy of the same to each Lender) with the following documents at the
following times in form satisfactory to Administrative Agent during the term of
this Agreement:
(a)    Annual Financial Statements. As soon as available, but in any event not
later than 90 days after the end of each Fiscal Year of Borrower, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, all reported
on by an independent registered public accounting firm acceptable to
Administrative Agent (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied.
(b)    Quarterly Financial Statements. As soon as available, but in any event
not later than 45 days after the end of each Fiscal Quarter of each Fiscal Year
of Borrower (other than the last Fiscal Quarter of each Fiscal Year), its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such Fiscal Quarter and

#PageNum#



--------------------------------------------------------------------------------


the then elapsed portion of the Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous Fiscal Year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes.
(c)    Certificate of Financial Officer – Compliance. Concurrently with any
delivery of financial statements under Section 6.1(a) or Section 6.1(b), a
Compliance Certificate executed by a Financial Officer of Borrower (i)
certifying as to whether a Default or Event of Default has occurred and, if a
Default or Event of Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with the Maintenance
Covenants, (iii) setting forth reasonably detailed calculations of the Capital
Covenants and specifying whether or not Borrower is in compliance with such
Capital Covenants and (iv) stating whether any change in GAAP or in the
application thereof has occurred since the date of the most recent audited
financial statements delivered pursuant to Section 6.1(a) and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate.
(d)    Certificate of Financial Officer – Hedging Agreements. Concurrently with
any delivery of financial statements under Section 6.1(a) and Section 6.1(b), a
certificate of Borrower’s chief financial officer, in form and substance
satisfactory to the Administrative Agent, setting forth as of the last Business
Day of such Fiscal Quarter or Fiscal Year, a true and complete list of all
Hedging Agreements of Borrower and each of its Subsidiaries, listing the type,
term, effective date, termination date and notional amounts or volumes, the net
marked-to-market value therefor, any new credit support agreements relating
thereto not listed on Schedule 5.14, any margin required or supplied under any
credit support document, and the counterparty to each such agreement.
(e)    Certificate of Insurer – Insurance Coverage. Concurrently with any
delivery of financial statements under Section 6.1(a) and to the extent there
has been a change in insurance coverage of Borrower or any of its Subsidiaries
since the last delivery of insurance certificates to Administrative Agent, a
certificate of insurance coverage from each insurer with respect to the
insurance required by Section 6.8, in form and substance satisfactory to
Administrative Agent, and, if requested by Administrative Agent or any Lender,
all copies of the applicable policies.
(f)    SEC and Other Filings; Reports to Shareholders. Within five (5) Business
Days after the same become publicly available, copies of all periodic and other
reports, proxy statements and other final, definitive materials filed by
Borrower, or any Subsidiary or Affiliate of Borrower with the SEC, or with any
national securities exchange or distributed by Borrower to its shareholders;
provided that Borrower shall not be required to deliver any such reports,
statements or other materials if such are publicly made available on the SEC’s
website.
(g)    Other Accounting Reports. Promptly upon receipt thereof, a copy of each
report or management letter submitted to Borrower or any of its Subsidiaries by
independent accountants in connection with any annual, interim or special audit
made by them of the books of

#PageNum#



--------------------------------------------------------------------------------


the Borrower or any such Subsidiary, and a copy of any response by the Borrower
or any such Subsidiary, or the Board of Directors (or equivalent governing body)
of the Borrower or any such Subsidiary, to such management letter or report.
(h)    Access to Accountants. Upon request by Administrative Agent from time to
time, Borrower and its Subsidiaries shall arrange for its independent certified
public accountants to meet with Administrative Agent and its representatives
within a reasonable time following such request. Borrower shall be permitted to
attend such meeting.
(i)    Weekly Cash Flow Reports. As soon as available, but in any event not
later than 6:00 p.m. New York City time on Friday of each calendar week, a
weekly cash flow forecast of the Borrower and its Subsidiaries for the
forthcoming 13 week period (which shall include, without limitation, a detailed
report of accounts payable); provided that Borrower shall not be required to
deliver such weekly cash flow forecast during any Capital Covenant Compliance
Period, unless a Default or Event of Default has occurred and is continuing.
(j)    SOX Compliance. As soon as available, provide Administrative Agent with
the results of any third party evaluation or testing of Borrower’s internal
control over financial reporting, and provide written disclosure to
Administrative Agent, promptly after the identification thereof, of any
significant deficiency or material weakness in the design or operation of
Borrower’s internal control over financial reporting, whether identified by any
such third party or as a result of management’s evaluation of Borrower’s
internal control over financial reporting.
6.2    Collateral Reporting. Provide Administrative Agent (who shall promptly
provide a copy of same to each Lender) with the following documents at the
following times in form satisfactory to Administrative Agent during the term of
this Agreement:
(a)    Production Report and Lease Operating Statements. On the third day of
each calendar month following the Closing Date, a report setting forth, for each
calendar month during the then current Fiscal Year to date (excluding the most
recently ended calendar month) on a year to date comparative basis, the volume
of production and sales attributable to production (and the prices at which such
sales were made and the revenues derived from such sales) for each such calendar
month from the Oil and Gas Properties, and setting forth the related ad valorem,
severance and production taxes, capital expenditures and lease operating
expenses attributable thereto and incurred for each such calendar month, and
describing all activities carried out during such month in furtherance of the
Approved Plan of Development; provided that with respect to any Oil and Gas
Properties that do not constitute Cook Inlet Oil and Gas Properties, the
production and sales volumes in respect of such Oil and Gas Properties may be
set forth in such report in the aggregate and by average price.
(b)    Reserve Reports. Reserve Reports pertaining to the three-month period
ending January 31st, April 30th, July 31st and October 31st of each year (with
such Reserve Reports to be delivered to Administrative Agent on or before April
1, July 1, October 1 and January 1 of each year, respectively); prepared by
petroleum engineers employed by Borrower (or in the case of any Reserve Report
pertaining to the three-month period ending October 31st of each year, by an
Approved Engineer). Each Reserve Report shall be in form and substance
satisfactory to

#PageNum#



--------------------------------------------------------------------------------


Administrative Agent, and shall: (i) be accompanied by a certification of
Borrower to the effect that nothing has occurred since the date of the last
Reserve Report that could reasonably be expected to result in a Material Adverse
Change, except that which has previously been disclosed to Administrative Agent
in writing; (ii) be accompanied by a reconciliation showing any changes in the
Oil and Gas Property Collateral (other than Proved Undeveloped Reserves) since
the date of the most recent of such Reserve Report in Borrower’s (or such
Subsidiaries’, as the case may be) Working Interest or Net Revenue Interest;
(iii) be accompanied by a report, electronically delivered, containing a
schedule of the Oil and Gas Collateral evaluated in such Reserve Report and
demonstrating compliance with the Asset Coverage Ratio set forth in Section
7.17(b), and (iv) contain such other information as may be requested by
Administrative Agent. Each delivery of a Reserve Report by Borrower to
Administrative Agent also shall constitute a representation and warranty by
Borrower to Administrative Agent that, unless otherwise disclosed to
Administrative Agent in writing on or prior to the date of such delivery,
(I) Borrower (or its Subsidiary, as the case may be) owns the Oil and Gas
Properties described in the Reserve Report, free and clear of any Liens (except
Permitted Liens), and (II) the Oil and Gas Properties described in such Reserve
Report constitute ninety-five percent (95%) or more of the value of the Loan
Parties’ Proved Developed Producing Reserves and Proved Developed Non-Producing
Reserves.
(c)    Lists of Purchasers. Concurrently with the delivery of any Reserve Report
to the Administrative Agent pursuant to Section 6.2(b), a list of Persons who
purchase (or did purchase in the last three months) at least ninety-five percent
(95%) of the Hydrocarbons from Borrower and its Subsidiaries, taken as a whole.
(d)    Lease Acquisition Report. Within 30 days following the end of each
calendar month following the Closing Date, a report setting forth, for each
calendar month during the then current Fiscal Year to date on a year to date
comparative basis, the Oil and Gas Properties acquired during each such calendar
month and the related acquisition costs attributable thereto and incurred for
each such calendar month, together with a certificate of a responsible officer
of Borrower certifying that Borrower has complied with Section 6.13 with respect
to all such Oil and Gas Properties.
(e)    Notice of Sales of Oil and Gas Properties. In the event Borrower or any
Subsidiary intends to sell, transfer, assign or otherwise dispose of Oil and Gas
Properties (or any Equity Interests in any Subsidiary) in accordance with
Section 7.4 (other than Dispositions permitted under Sections 7.4(a) or (b))
having a value, either individually or in the aggregate, in excess of $100,000
during any period of twelve consecutive months, at least ten (10) Business Days
prior to the anticipated date of closing, written notice of such disposition,
the price thereof, and the anticipated date of closing.
(f)    Notice of Casualty Events. Prompt written notice, and in any event within
three (3) Business Days, of the occurrence of any Casualty Event or the
commencement of any action or proceeding that could reasonably be expected to
result in a Casualty Event.
(g)    Notices Under Material Instruments. Promptly after the furnishing
thereof, copies of any financial statement or report furnished to or by any
Person or notices furnished by Borrower to any other Person, pursuant to the
terms of any preferred stock designation, indenture,

#PageNum#



--------------------------------------------------------------------------------


loan or credit or other similar agreement, other than this Agreement and not
otherwise required to be furnished to the Lenders pursuant to this Agreement.
(h)    Information Regarding Borrower and Guarantors. Prompt written notice (and
in any event within thirty (30) days prior thereto) of any proposed change (i)
in Borrower’s or any of its Subsidiaries’ corporate name or in any trade name
used to identify such Person in the conduct of its business or in the ownership
of its Properties, (ii) in the location of Borrower or any of its Subsidiaries’
chief executive office or principal place of business if Borrower or any of its
Subsidiaries is not a registered organization under the Code, (iii) in
Borrower’s or any of its Subsidiaries’ jurisdiction of organization or such
Person’s organizational identification number in such jurisdiction of
organization, and (iv) in Borrower’s or any of its Subsidiaries’ federal
taxpayer identification number. Borrower agrees not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the Code or otherwise that are required in order for the Administrative
Agent to continue at all times following such change to have a valid, legal and
perfected first-priority liens and security interest in all the Collateral
(subject only to Permitted Liens).
(i)    Notices of Corporate Changes. Prompt written notice (and in any event
within thirty (30) days prior thereto) of any proposed change to the certificate
of formation, certificate or articles of incorporation, operating agreement,
by-laws, any preferred stock designation or any other organic document of
Borrower or any Subsidiary, that could reasonably be expected to result in a
Material Adverse Change or is otherwise adverse to the Administrative Agent or
the Lender Group.
(j)    Disclosure Updates. Promptly and in no event later than five (5) Business
Days after obtaining knowledge thereof, (i) notify Administrative Agent if any
written information, exhibit, or report furnished to Administrative Agent or the
Lender Group contained when made any untrue statement of a material fact or
omitted to state any material fact necessary to make the statements contained
therein not misleading in light of the circumstances in which made, and
(ii) correct any material defect or error that may be discovered therein or in
any Loan Document or in the execution, acknowledgement, filing, or recordation
thereof.
(k)    Other Requested Information. Promptly following any request therefor,
such other reasonable information regarding the operations, business affairs and
financial condition of Borrower or any Subsidiary (including, without
limitation, any Plan or Multiemployer Plan and any reports or other information
required to be filed under ERISA), or compliance with the terms of this
Agreement or any other Loan Document, as Administrative Agent may reasonably
request.
Borrower hereby acknowledges that (a) Administrative Agent will make available
to the Lenders materials and/or information provided by or on behalf of Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and (b)
certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do not
wish to receive material non-public information with respect to Borrower or its
securities) (each, a “Public Lender”). Borrower hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof;

#PageNum#



--------------------------------------------------------------------------------


(x) by marking Borrower Materials “PUBLIC,” Borrower shall be deemed to have
authorized Administrative Agent and the Lenders to treat such Borrower Materials
as either publicly available information or not material information (although
it may be sensitive and proprietary) with respect to Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, that such Borrower Materials shall be treated as set forth in Section
17.16(d)); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor;” and
(z) the Administrative Agent shall be entitled to treat Borrower’s Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Side Information.”
6.3    Notices of Material Events. Deliver to Administrative Agent (who shall
promptly deliver a copy of the same to each Lender) prompt written notice of the
following:
(a)    the occurrence of any Default or Event of Default;
(b)    the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Borrower or any Affiliate
thereof not previously disclosed in writing to the Lenders or any material
adverse development in any action, suit, proceeding, investigation or
arbitration previously disclosed to the Lenders that could reasonably be
expected to result in liability in excess of $250,000 net of insurance coverage,
including normal deductibles;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$100,000; and
(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Change.
Each notice delivered under this Section 6.3 shall be accompanied by a statement
of a Financial Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.
6.4    Existence. Unless otherwise expressly permitted pursuant to Section 7.3,
at all times preserve and keep in full force and effect the valid existence and
good standing of Borrower and each of its Subsidiaries and any rights and
franchises material to the business of Borrower and its Subsidiaries.
6.5    Performance of Obligations under Loan Documents.
(a)    Pay the Loans according to the terms hereof, and Borrower will, and will
cause each Subsidiary to, do and perform every act and discharge all of the
obligations to be performed and discharged by them under the Loan Documents,
including, without limitation, this Agreement, at the time or times and in the
manner specified.
(b)    Make payments hereunder and under the other Loan Documents by or on

#PageNum#



--------------------------------------------------------------------------------


behalf of Borrower without setoff or counterclaim and free and clear of, and
without deduction or withholding for or on account of, any Indemnified Taxes or
Other Taxes.
6.6    Operation and Maintenance of Properties & Professional Staff. Borrower,
at its own expense, will, and will cause each Subsidiary to:
(a)    operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all governmental requirements, including, without limitation, applicable
pro ration requirements and Environmental Laws, and all applicable laws, rules
and regulations of every Governmental Authority from time to time constituted to
regulate the development and operation of its Oil and Gas Properties and the
production and sale of Hydrocarbons and other minerals therefrom, except, in
each case, where the failure to comply could not reasonably be expected to
result in a Material Adverse Change.
(b)    keep and maintain in good repair, working order, condition, and
efficiency (ordinary wear and tear excepted) all of its Oil and Gas Properties
and other Properties, including, without limitation, all equipment, machinery
and facilities except, in each case, where the failure to do so could not
reasonably be expected to result in a Material Adverse Change.
(c)    promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and will do all other things necessary
to keep unimpaired its rights with respect thereto and prevent any forfeiture
thereof or a default thereunder except, in each case, where the failure to do so
could not reasonably be expected to result in a Material Adverse Change.
(d)    promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties except, in each case, where the failure to do so could not
reasonably be expected to result in a Material Adverse Change.
(e)    to the extent Borrower is not the operator of any Property, Borrower
shall use reasonable efforts to cause the operator to comply with this Section
6.6.
(f)    perform all acts and execute such documents as Administrative Agent may
reasonably require in order to maintain the existence, perfection and first
priority of Administrative Agent’s Lien on the Oil and Gas Property Collateral
and the other Collateral, subject to Permitted Liens.
(g)    comply in all material respects with the Material Contracts and all other
contracts and agreements applicable to or relating to the Proved Reserves or the
production and sale of Hydrocarbons and accompanying elements therefrom.

#PageNum#



--------------------------------------------------------------------------------


(h)    engage (and provide appropriate compensation and incentives to retain)
all engineering and professional staff needed to prudently execute the Approved
Plan of Development.
6.7    Taxes.
(a)    Cause all assessments and Taxes, whether real, personal, or otherwise,
due or payable by, or imposed, levied, or assessed against Borrower (or any
Subsidiary of Borrower) or any of its property or assets to be paid in full,
before delinquency or before the expiration of any extension period;
(b)    Make due and timely payment or deposit of all such federal, state, and
local Taxes, assessments, or contributions required of it (or a Subsidiary of
Borrower) by law, and execute and deliver to Administrative Agent, on demand,
appropriate certificates attesting to the payment thereof or deposit with
respect thereto; and
(c)    Make timely payment or deposit of all tax payments and withholding taxes
required of it and its Subsidiaries by applicable laws, including those laws
concerning F.I.C.A., F.U.T.A., state disability, and local, state, and federal
income taxes, and, upon request, furnish Administrative Agent with proof
satisfactory to Administrative Agent indicating that Borrower has made such
payments or deposits;
except, in each case, to the extent that (x) the validity of any such
assessment, Tax, contribution or withholding shall be the subject of a Permitted
Protest or (y) the failure to do so could not reasonably be expected to result
in a Material Adverse Change.
6.8    Insurance.
(a)    Borrower will, and will cause each Subsidiary to, maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations. The loss
payable clauses or provisions in said insurance policy or policies insuring any
of the Collateral shall be endorsed in favor of and made payable to
Administrative Agent as its interests may appear, shall include a standard
mortgagee provision, and such policies shall name Administrative Agent for the
benefit of the Secured Parties as “additional insured” or “sole loss payee”, as
applicable, and provide that the insurer will give at least 30 days prior notice
of any cancellation to the Administrative Agent. All such policies of insurance
shall include a waiver of subrogation and otherwise be in such form, with such
companies, and in such amounts as may be satisfactory to Administrative Agent.
Upon the Administrative Agent’s request, Borrower shall deliver to
Administrative Agent certified copies of such policies of insurance and evidence
of the payment of all premiums therefor.
(b)    Borrower shall give Administrative Agent prompt notice of any loss
covered by such insurance to the extent such loss is reasonably expected to
exceed $200,000 (a “Material Loss”), and Administrative Agent shall have the
right to adjust any such loss. Administrative Agent shall have the exclusive
right to adjust all Material Losses payable under any such insurance policies
without any liability to Borrower or any Subsidiary of Borrower whatsoever in
respect of such

#PageNum#



--------------------------------------------------------------------------------


adjustments. Any monies received as payment for any loss under any insurance
policy including the insurance policies mentioned above, shall be paid over to
Administrative Agent to be applied in accordance with Section 2.3(c)(iii)(C).
Upon the occurrence of an Event of Default, the Lender Group shall have the
right to apply all prepaid premiums to the payment of the Obligations in
accordance with Section 2.3(b).
(c)    If at any time any real property covered by a Mortgage on which a
“building” or “mobile home” (in each case, as such terms are defined for
purposes of the National Flood Insurance Program) is located is designated a
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), Borrower shall, and shall
cause each of its Subsidiaries to, (i) obtain flood insurance in such total
amount as required by Regulation H of the Federal Reserve Board, as from time to
time in effect and all official rulings and interpretations thereunder or
thereof, and otherwise comply with the National Flood Insurance Program as set
forth in the Flood Disaster Protection Act of 1973, as it may be amended from
time to time and (ii) provide evidence in form and substance satisfactory to the
Administrative Agent of such flood insurance to the Administrative Agent.
6.9    Compliance with Laws. Comply with the requirements of all applicable
laws, rules, regulations, and orders of any Governmental Authority, including
all Environmental Laws, the Fair Labor Standards Act and the Americans With
Disabilities Act, other than laws, rules, regulations, and orders the
non-compliance with which, individually or in the aggregate, would not result in
and reasonably could not be expected to result in a Material Adverse Change, and
provide to Administrative Agent documentation of such compliance which
Administrative Agent reasonably requests.
6.10    Environmental Matters.
(a)    Establish and implement such procedures as may be necessary to
continuously determine and assure that any failure of the following would not
result in and could not be reasonably expected to result in a Material Adverse
Change: (i) all Property of the Borrower and its Subsidiaries and the operations
conducted thereon and other activities of the Borrower and its Subsidiaries are
in compliance with and do not violate the requirements of any Environmental
Laws, (ii) no oil, Hazardous Materials or solid wastes are disposed of or
otherwise released on or to any Property owned by any such party except in
compliance with Environmental Laws, (iii) no Hazardous Materials will be
released on or to any such Property in a quantity equal to or exceeding that
quantity which requires reporting pursuant to Section 103 of CERCLA, and (iv) no
oil, oil and gas exploration and production wastes, or Hazardous Materials is
released on or to any such Property so as to pose an imminent and substantial
endangerment to public health or welfare or the environment.
(b)    Promptly notify Administrative Agent in writing of any threatened action,
investigation or inquiry by any Governmental Authority of which Borrower or any
of its Subsidiaries has knowledge in connection with any Environmental Laws that
would reasonably be expected to result in a Material Adverse Change.
(c)    Provide to Administrative Agent reports of audits and tests of
environmental

#PageNum#



--------------------------------------------------------------------------------


compliance or conditions as may be reasonably requested by Administrative Agent
or as otherwise required to be obtained by any Governmental Authority in
connection with Borrower’s and Guarantors’ existing and hereafter acquired Oil
and Gas Properties or other material Properties.
(d)    Keep any property either owned or operated by Borrower or any of its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens, and promptly provide Administrative Agent with written
notice within 10 days of the receipt of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of Borrower or any of its Subsidiaries, (ii) commencement of any Environmental
Action or notice that an Environmental Action will be filed against Borrower or
any of its Subsidiaries that reasonably could be expected to result in a
Material Adverse Change, and (iii) notice of a violation, citation, or other
administrative order which reasonably could be expected to result in a Material
Adverse Change.
6.11    Employee Benefits.
(a)    Cause to be delivered to Administrative Agent: (i) promptly, and in any
event within ten (10) Business Days after Borrower or any of its Subsidiaries
knows or has reason to know that an ERISA Event has occurred that has resulted
in or reasonably could be expected to result in a Material Adverse Change, a
written statement of a Financial Officer of Borrower describing such ERISA Event
and any action that is being taking with respect thereto by Borrower, any such
Subsidiary or ERISA Affiliate, and any action taken or threatened by the IRS,
Department of Labor, or PBGC. Borrower or such Subsidiary, as applicable, shall
be deemed to know all facts known by the administrator of any Benefit Plan of
which it is the plan sponsor, (ii) promptly, and in any event within three (3)
Business Days after the filing thereof with the IRS, a copy of each funding
waiver request filed with respect to any Benefit Plan and all communications
received by Borrower, any of its Subsidiaries or, to the knowledge of Borrower,
any ERISA Affiliate with respect to such request, and (iii) promptly, and in any
event within three (3) Business Days after receipt by Borrower, any of its
Subsidiaries or, to the knowledge of Borrower, any ERISA Affiliate, of the
PBGC’s intention to terminate a Benefit Plan or to have a trustee appointed to
administer a Benefit Plan, copies of each such notice.
(b)    Cause to be delivered to Administrative Agent, upon Administrative
Agent’s request, each of the following: (i) a copy of each Plan (or, where any
such plan is not in writing, complete description thereof) (and if applicable,
related trust agreements or other funding instruments) and all amendments
thereto, all written interpretations thereof and written descriptions thereof
that have been distributed to employees or former employees of Borrower or its
Subsidiaries; (ii) the most recent determination letter issued by the IRS with
respect to each Benefit Plan; (iii) for the three most recent plan years, annual
reports on Form 5500 Series required to be filed with any governmental agency
for each Benefit Plan; (iv) all actuarial reports prepared for the last three
plan years for each Benefit Plan; (v) a listing of all Multiemployer Plans, with
the aggregate amount of the most recent annual contributions required to be made
by Borrower or any ERISA Affiliate to each such plan and copies of the
collective bargaining agreements requiring such contributions; (vi) any
information that has been provided to Borrower or any ERISA Affiliate regarding

#PageNum#



--------------------------------------------------------------------------------


withdrawal liability under any Multiemployer Plan; and (vii) the aggregate
amount of the most recent annual payments made to former employees of Borrower
or its Subsidiaries under any Retiree Health Plan.
6.12    Oil and Gas Property Title Information.
(a)    On or before delivery to Administrative Agent of each Reserve Report
required after the Closing Date by Section 6.2(b), and, to the extent not
already provided pursuant to Section 6.13, Borrower will provide Administrative
Agent with title opinions or other title information acceptable to
Administrative Agent covering the Oil and Gas Property Collateral acquired after
the Closing Date so that at all times the value of Proved Reserves for which
title opinions or other title information acceptable to Administrative Agent has
been delivered to the Administrative Agent shall equal or exceed ninety-five
percent (95%) of the value of the Loan Parties’ Proved Reserves.
(b)    Borrower shall cure all title defects or exceptions which are not
Permitted Liens, or substitute acceptable Oil and Gas Property Collateral with
no title defects or exceptions except for Permitted Liens covering Oil and Gas
Property Collateral of an equivalent value, within 30 days after a reasonable
request by Administrative Agent to cure any such identified defects or
exceptions. Upon the discovery of any title defect or exception which is not a
Permitted Lien, Administrative Agent shall have the right to exercise the right
to remedy such title defect or exception in its sole discretion from time to
time (and any failure to so exercise this remedy at any time shall not be a
waiver as to future exercise of the remedy by Administrative Agent), and any
costs or expenses incurred by Administrative Agent in connection therewith shall
constitute Lender Group Expenses hereunder.
6.13    Additional Collateral and Guarantees.
(a)    Should Borrower or any of its Subsidiaries purchase, otherwise acquire or
own any Oil and Gas Property that (i) (A) is acquired for purchase price
consideration in excess of $100,000, either individually or in the aggregate for
all such acquisitions during any period of twelve consecutive calendar months,
or (B) includes Proved Reserves or (C) is otherwise acquired with proceeds of
the Loans, and (ii) is not already subject to a Mortgage, Borrower will grant or
cause to be granted to Administrative Agent for the benefit of the Secured
Parties as security for the Obligations a first-priority Lien (subject only to
Permitted Liens) on all of Borrower’s or such Subsidiary’s interest therein
simultaneously with Borrower’s or such Subsidiary’s purchase, acquisition or
ownership of such Oil and Gas Property under a Mortgage and such other security
instruments, satisfactory to Administrative Agent in its discretion.
(b)    Borrower shall cause all of its present and future Subsidiaries to
execute Security Agreements and to become a party to the Guarantee and
Collateral Agreement as a Guarantor and Grantor thereunder by executing and
delivering to Administrative Agent a supplement to the Guarantee and Collateral
Agreement in form and substance satisfactory to Administrative Agent.
Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents (a) no Foreign Subsidiary of the Borrower or of any other Loan
Party shall be required to be a Guarantor hereunder or otherwise be required to
(i) execute a Security Agreement or a

#PageNum#



--------------------------------------------------------------------------------


supplement to the Guarantee and Collateral Agreement or in any way guarantee
payment or performance of the whole or any part of the Obligations or (ii)
pledge or grant a Lien in any of its Property as security for the Obligations
and (b) no Loan Party shall be required to pledge more than 66% of the voting
Stock of any of its Foreign Subsidiaries to secure the Obligations.
6.14    Hedging Agreements.
(a)    The Loan Parties shall maintain in effect at all times on a continuous
basis one or more Hedging Agreements satisfactory to Administrative Agent with
respect to their Hydrocarbon production with a Lender or Lender-Related Person
or one or more investment grade counterparties, rated Aa3 or better by Moody’s,
AA- or better according to S&P, or the equivalent by a rating agency acceptable
to Administrative Agent or with a counterparty otherwise acceptable to
Administrative Agent in its reasonable judgment, which Lender Hedging Agreements
and other Hedging Agreements taken together shall at all times cover not less
than 60% or more than 100% of the volume of Hydrocarbons (on either an Mcf or
barrel of oil equivalent basis, where 15 Mcf of natural gas is equal to one
barrel of oil) of such Proved Developed Producing Reserves projected in the most
recent Reserve Report to be produced during a rolling 24-month period.
(b)    Borrower shall use such Hedging Agreements solely as a part of its normal
business operations as a risk management strategy and/or hedge against changes
resulting from market conditions related to Borrower’s and its Subsidiaries’ oil
and gas operations and not as a means to speculate for investment purposes on
trends and shifts in financial or commodities markets.
(c)    Borrower shall notify Administrative Agent immediately upon becoming
aware (in any event not later than the close of business on the same Business
Day) that the production of Hydrocarbons by any Loan Party could reasonably be
expected to be insufficient to meet its obligations under any Lender Hedging
Agreements or other Hedging Agreements.
6.15    Further Assurances.
(a)    Borrower shall, at Administrative Agent’s request, promptly cure any
defects in the creation or issuance of the Obligations or the execution or
delivery of the Obligations and/or Loan Documents, including this Agreement.
(b)    Borrower shall, at its expense promptly execute and deliver, and cause
each of its Subsidiaries to promptly execute and deliver, to Administrative
Agent upon request all such other documents, agreements and instruments as may
be reasonably necessary to comply with or accomplish the covenants and
agreements of Borrower or any of its Subsidiaries in the Loan Documents,
including this Agreement.
(c)    Borrower hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral without the signature of Borrower or any of its
Subsidiaries where permitted by law. A carbon, photographic or other
reproduction of the Loan Documents or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.

#PageNum#



--------------------------------------------------------------------------------


6.16    Payment of Trade Payables and Indebtedness.
(a)    Within sixty (60) days after the same become due, pay all liabilities and
debt owed by Borrower and each of its Subsidiaries on ordinary trade terms to
vendors, suppliers and other Persons providing goods and services used by
Borrower and each Subsidiary in the ordinary course of its business; provided
that it shall not be a violation of this provision to make such payment after
such sixty (60) day period has elapsed where the amount owed is subject to a
Permitted Protest; and
(b)    pay the Indebtedness of Borrower and its Subsidiaries and other
obligations, (excluding tax liabilities addressed in Section 6.7 and the
Obligations, which are addressed in Section 6.5), before the same shall become
delinquent or in default, except to the extent (x) the failure to do so could
not reasonably be expected to result in a Material Adverse Change or (y) the
validity or amount thereof is the subject of a Permitted Protest.
6.17    Accounts; Lockboxes.
(a)    Borrower shall, and shall cause each of its Subsidiaries to, (i) on or
prior to the Closing Date, execute and deliver to Administrative Agent Control
Agreements for the Funding Account and each Collections Account, and (ii) if
requested by Administrative Agent at any time in its sole discretion or at the
direction of the Majority Lenders, establish lockbox services (each, a
“Lockbox”) with the depository institution maintaining each Collections Account,
which Lockboxes shall be subject to irrevocable lockbox agreements in form and
substance satisfactory to Administrative Agent pursuant to which such depository
institution agrees to wire all amounts collected therein to a Collections
Account (each, a “Lockbox Agreement”).
(b)    Before replacing the Funding Account, any Collections Account or any
Lockbox or opening or establishing any DDA or Lockbox after the Closing Date for
the purpose of depositing proceeds of Accounts or other Collateral received by
it into such DDA or Lockbox, as applicable, Borrower shall, and shall cause each
of its Subsidiaries to, (i) obtain Administrative Agent’s consent in writing to
the opening of such DDA or Lockbox, and (ii) cause each bank or financial
institution in which it seeks to open (x) a DDA, to enter into a Control
Agreement with Administrative Agent in order to give Administrative Agent
control of such DDA, or (y) a Lockbox, to enter into a Lockbox Agreement with
Administrative Agent in order to give Administrative Agent exclusive control of
the Lockbox.
(c)    From and after the Closing Date, Borrower shall, and shall cause each of
its Subsidiaries to, (i) promptly deposit all proceeds of Accounts and other
cash Collateral and any other amounts received by it from any source into a
Collections Account and (ii) upon request of Administrative Agent at any time in
its sole discretion or at the direction of the Majority Lenders, direct all of
the proceeds of its Accounts or other Collateral to be paid directly to a
Lockbox subject to a Lockbox Agreement in favor of Administrative Agent (or, if
made by wire or other transfer, directly to a Collections Account); provided
that, notwithstanding the foregoing, (w) all proceeds of the Loans shall be
deposited directly into the Funding Account, (x) all proceeds received by
Borrower or any of its Subsidiaries from any source that are required to be used
to prepay the Loans in accordance with Section 2.3(c)(iii) shall be sent by wire
transfer of immediately available funds

#PageNum#



--------------------------------------------------------------------------------


directly to the Administrative Agent Account, (y) any funds released from the
Funding Account or a Collections Account in accordance with the terms of this
Section 6.17 shall be paid to Borrower or such other Person designated by
Borrower (and shall not be required to be deposited into a Collections Account),
and (z) Borrower shall not be required to transfer to a Collections Account any
cash Collateral that on the Closing Date (1) is on deposit in an Excluded DDA or
(2) constitutes Operating Cash.
(d)    Subject to Section 6.17(e) below, Administrative Agent shall have sole
and exclusive control of the Funding Account and each Collections Account and
any disbursements therefrom shall require Administrative Agent’s prior consent;
provided, that, so long as no Default or Event of Default shall have occurred
and be continuing, Administrative Agent shall approve (i) distributions from the
Funding Account for purposes permitted by Section 7.14, (ii) distributions from
the Collections Accounts (other than of Excluded Equity Proceeds) to pay
Consolidated Permitted Expenses and other expenditures to be made pursuant to
and in accordance with the APOD, (iii) distributions from the Collections
Accounts of Excluded Equity Proceeds to be used for purposes not prohibited by
Section 7.24, (iv) distributions from the Collections Accounts of proceeds from
any Specified Event to pay accounts payable of Borrower and its Subsidiaries
currently due and payable and permitted hereunder or for the purposes described
in clause (ii) above, and (v) distributions from the Collections Accounts of
proceeds from the Grind Inject Business in excess of the Grind Inject Business
Holdback Amount solely for reinvestment in such Grind Inject Business (and any
such distributions shall be used by the Loan Parties only for the foregoing
purposes); provided, further, that any distributions from any Collections
Account to fund expenditures to be made pursuant to and in accordance with the
APOD shall be used: first, to fund APOD A until APOD A is complete (as
determined by Administrative Agent in its sole discretion), second, to fund APOD
B until APOD B is complete (as determined by Administrative Agent in its sole
discretion), and third, to fund APOD C.
(e)    On or after the Maintenance Covenant Compliance Date, so long as no
Default or Event of Default has occurred and is continuing, Administrative Agent
agrees to amend each Control Agreement and/or Lockbox Agreement governing the
Funding Account and each Collections Account and any other relevant Loan
Document (or send applicable notices thereunder) so that, after giving effect
thereto, Borrower shall have the right to request disbursements from the Funding
Account or such Collections Account without any prior consent of Administrative
Agent so long as no Default or Event of Default has occurred and is continuing
at the time of such disbursement; provided that, Borrower shall only request
disbursements (i) from the Funding Account for purposes permitted by Section
7.14, (ii) from the Collections Accounts (other than of Excluded Equity
Proceeds) to pay Consolidated Permitted Expenses and other expenditures to be
made pursuant to and in accordance with the APOD, (iii) from the Collections
Accounts of Excluded Equity Proceeds to be used for purposes not prohibited by
Section 7.24, (iv) from the Collections Accounts of proceeds from any Specified
Event to pay accounts payable of Borrower and its Subsidiaries currently due and
payable and permitted hereunder or for the purposes described in clause (ii)
above, and (v) from the Collections Accounts of proceeds from the Grind Inject
Business in excess of the Grind Inject Business Holdback Amount solely for
reinvestment in such Grind Inject Business (and any such distributions shall be
used by the Loan Parties only for the foregoing purposes); provided, further,
that any distributions from any Collections Account to fund

#PageNum#



--------------------------------------------------------------------------------


expenditures to be made pursuant to and in accordance with the APOD shall be
used: first, to fund APOD A until APOD A is complete (as determined by
Administrative Agent in its sole discretion), second, to fund APOD B until APOD
B is complete (as determined by Administrative Agent in its sole discretion),
and third, to fund APOD C.
(f)    So long as Administrative Agent has sole and exclusive control of the
Funding Account and the Collections Accounts pursuant to Section 6.17(d),
Administrative Agent agrees that Borrower may access information concerning the
activity of and balances contained in such accounts, and upon reasonable request
by Borrower, Administrative Agent agrees to notify the depositary banks holding
such accounts that Borrower is entitled to have access to such information.
6.18    Inspection of Property and Books and Records. Borrower shall, and shall
cause its Subsidiaries to, maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of Borrower and its Subsidiaries, as applicable. Borrower shall, and
shall cause its Subsidiaries to, permit representatives and independent
contractors of Administrative Agent or any Lender to visit and inspect any of
their respective properties, to examine their respective company, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
managers, directors, officers, and independent public accountants, all at the
expense of Borrower and at such reasonable times during normal business hours
and as often as may be reasonably desired, upon reasonable advance notice to
Borrower; provided, however, if an Event of Default shall have occurred and be
continuing, Administrative Agent or any Lender may do any of the foregoing at
the expense of Borrower at any time during normal business hours and without
advance notice.
6.19    Board Observation Rights. So long as AIC or any of its Affiliates holds
at least $25,000,000 of the outstanding Loans and/or Commitments, AIC shall have
the right to designate one individual (the “Observer”) to attend all meetings of
Borrower’s Board of Directors (and any committees thereof) in a non-voting
observer capacity. The Observer shall be entitled to receive all notices of
meetings, reports, presentations and materials as if the Observer were a member
of the Board. Borrower shall reimburse the Observer for all reasonable travel
and other out-of-pocket expenses incurred in connection with meetings of its
Board of Directors and committees thereof in a manner consistent with its
reimbursement policies for members of its Board of Directors. Borrower will hold
regular and customary meetings of its Board of Directors. AIC may, in its sole
discretion, transfer its right to designate an Observer pursuant to this Section
6.19 to any Eligible Assignee that assumes any of AIC’s or its Affiliates rights
and obligations hereunder in accordance with Section 15.2 so long as such
Eligible Assignee or any of its Affiliates holds at least $25,000,000 of the
outstanding Loans and/or Commitments.
6.20    Appraisal. On or before each anniversary of the Closing Date, Borrower
shall provide to Administrative Agent an updated appraisal of all hard assets of
Borrower and its Subsidiaries, in form and substance satisfactory to
Administrative Agent, from Hadco International Inc. or another appraiser
selected by the Borrower and reasonably acceptable to the Administrative Agent.

#PageNum#



--------------------------------------------------------------------------------


6.21    Post-Closing Obligations.
(a)    Engineering Consultant. Within sixty (60) days of the Closing Date,
Borrower shall hire (and maintain throughout the term of this Agreement), at
Borrower’s sole cost and expense, an engineering consultant that is reasonably
acceptable to Administrative Agent to advise the Loan Parties’ with respect to
their drilling and other activities conducted on the Oil and Gas Properties.
Borrower shall provide Administrative Agent with reasonable access to such
engineering consultant to discuss and evaluate the activities of the Loan
Parties conducted on the Oil and Gas Properties.
(b)    Aircraft Security Interest Perfection. Within one hundred twenty (120)
days of the Closing Date, Borrower shall have either (i) sold the Aircraft and
made the prepayment contemplated in the proviso in Section 2.3(c)(iii)(B) or
(ii) Borrower shall have completed each of the following with respect to the
Aircraft, to the satisfaction of the Administrative Agent: (A) Borrower shall
ensure that the tail number registration is accurate and complete, (B) Borrower
shall register the sale of the Aircraft to Borrower with the International
Registry, (C) Borrower shall take all steps necessary to become a registered
entity with the International Registry, (D) Borrower shall obtain the release of
the Aircraft Lien and (E) Borrower shall grant a first-priority Lien (subject
only to Permitted Liens) on the Aircraft.
(c)    Title Insurance. Within sixty (60) days of the Closing Date, Borrower
shall deliver to Administrative Agent (i) ALTA mortgagee title insurance
policies subject only to encumbrances acceptable to Administrative Agent and
issued by one or more title companies designated by Administrative Agent (each,
a “Title Policy”) with respect to the Loan Parties’ Kustatan production
facilities, in amounts not less than the fair market value of such production
facilities, together with a title report issued by a title company with respect
thereto and copies of all recorded documents listed as exceptions to title or
otherwise referred to therein, each in form and substance reasonably
satisfactory to Administrative Agent, the Loan Parties hereby agreeing to
provide the applicable title companies with all necessary consents,
authorizations and other information necessary for the title company to issue
the applicable Title Policies in a form insuring the applicable Mortgage as a
first Lien, encumbering the applicable portion of the Kustatan production
facilities, subject to no Liens or encumbrances other than Permitted Liens; (ii)
evidence reasonably satisfactory to Administrative Agent that the Loan Parties
have paid to the title company or to the appropriate Governmental Authorities
all expenses and premiums of the title company and all other sums required in
connection with the issuance of each Title Policy and all recording and stamp
taxes (including mortgage recording and intangible taxes) payable in connection
with recording the Mortgage for such production facilities in the appropriate
real estate records; (iii) ALTA As-Built surveys of such production facilities
in a form and containing a certification acceptable to Administrative Agent; and
(iv) all consents and other requirements necessary for the Loan Parties to
comply with the provisions set forth in this Section 6.21(c).
(d)    Platform Rig Certificate of Title. Immediately upon receipt by Borrower
or any other Loan Party of a certificate of title covering the Platform Rig,
Borrower or such Loan Party shall deliver such certificate of title to
Administrative Agent and shall take all other steps reasonably requested by
Administrative Agent in order to perfect Administrative Agent’s Lien on the
Platform

#PageNum#



--------------------------------------------------------------------------------


Rig.
7.    NEGATIVE COVENANTS.
Borrower covenants and agrees that, so long as the Aggregate Commitment has not
expired or terminated and until payment in full of the Obligations, Borrower
will not, and will not permit any of its Subsidiaries or the Miller 2009
Partnership to, do any of the following:
7.1    Indebtedness. Create, incur, assume, permit, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:
(a)    Indebtedness evidenced by this Agreement and the other Loan Documents;
(b)    Indebtedness set forth on Schedule 7.1;
(c)    Indebtedness secured by Permitted Liens;
(d)    Indebtedness of a Loan Party to another Loan Party which is not set forth
in Schedule 7.1, provided that such Indebtedness is not held, assigned,
transferred, negotiated or pledged to any Person other than Borrower or one of
its wholly-owned Subsidiaries, and, provided further, that any such Indebtedness
owed by Borrower or a Subsidiary shall be subordinated to the Obligations on
terms satisfactory to Administrative Agent;
(e)    Indebtedness associated with bonds or surety obligations required by
Legal Requirements in connection with the operation of Borrower’s and its
Subsidiaries’ Oil and Gas Properties and set forth on Schedule 7.1 or otherwise
in an aggregate amount not to exceed $1,000,000 at any one time outstanding;
(f)    To the extent permitted under the provisions of Section 6.14,
Indebtedness under Hedging Agreements;
(g)    Indebtedness consisting of financed insurance premiums incurred in the
ordinary course of business, consistent with past practices;
(h)    Indebtedness of the Borrower under the Miller 2009 Loan Documents in an
aggregate principal amount not to exceed $3,100,000;
(i)    Other Indebtedness not included in subclauses (a) through (h) above, in
an amount which shall not exceed $1,000,000 in the aggregate at any time
outstanding; and
(j)    refinancings, renewals, replacements or extensions of Indebtedness
permitted under clauses (b) and (c) of this Section 7.1 (and continuance or
renewal of any Permitted Liens associated therewith) and under clause (d) of
this Section 7.1, in each such case so long as: (i) the Net Cash Proceeds of
such refinancings, renewals, replacements, or extensions do not result in an
increase in the aggregate principal amount of the Indebtedness so refinanced,
renewed, replaced, or extended or add one or more of the Borrower’s Subsidiaries
or Affiliates as liable with respect thereto if such additional Subsidiary or
Affiliate were not liable with respect to the original

#PageNum#



--------------------------------------------------------------------------------


Indebtedness, (ii) such refinancings, renewals, replacements, or extensions do
not result in a shortening of the average weighted maturity of the Indebtedness
so refinanced, renewed, or extended, nor are they on terms or conditions, that,
taken as a whole, are materially more burdensome or restrictive to the Borrower,
and (iii) if the Indebtedness that is refinanced, renewed, replaced, or extended
was subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal or extension Indebtedness must include
subordination terms and conditions that are at least as favorable to
Administrative Agent and the Lender Group as those that were applicable to the
refinanced, renewed or extended Indebtedness.
7.2    Liens. Create, incur, assume, or permit to exist, directly or indirectly,
any Lien on or with respect to any of its property or assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.
7.3    Restrictions on Fundamental Changes.
(a)    Enter into any merger, consolidation, reorganization other than (i) a
merger into Borrower of one or more of the other Loan Parties or the Miller 2009
Partnership, provided that Borrower is the surviving entity, and (ii) a merger
of one or more of the Loan Parties (other than Borrower and CIE) or the Miller
2009 Partnership into another Loan Party, provided that a Loan Party is the
surviving entity.
(b)    Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution).
(c)    Convey, sell, license, assign, lease, transfer, or otherwise dispose of,
in one transaction or a series of transactions, all or substantially all of its
property or assets, other than a disposition by one or more Loan Parties (other
than Borrower and CIE) or the Miller 2009 Partnership of all or substantially
all of its property or assets to another Loan Party.
7.4    Disposal of Assets. Sell, lease, assign, farm-out, convey, transfer, or
otherwise dispose of any Properties or assets other than:
(a)    sales of Inventory to buyers in the ordinary course of business as
currently conducted;
(b)    the (i) sale, lease, assignment, farming-out, conveyance, transfer, or
other disposition (each a “Disposition”) of Equipment (other than the Aircraft)
that is no longer necessary for its business or is replaced by Equipment of at
least comparable value and use or (ii) lease of Equipment in the ordinary course
of business;
(c)    Dispositions of assets by any Loan Party or the Miller 2009 Partnership
to any other Loan Party (other than any disposition by Borrower or CIE in one
transaction or a series of transactions of all or substantially all of its
respective assets); provided that, with respect to any such Disposition that
consists of Oil and Gas Properties or activities related to Oil and Gas
Properties, the following conditions must be satisfied: (i) no Default or Event
of Default has occurred and is continuing, (ii) such Disposition shall not
adversely affect the Liens of the Administrative Agent or any Secured Party
granted under any Loan Document and (iii) the Administrative Agent shall

#PageNum#



--------------------------------------------------------------------------------


have given its prior written consent to such Disposition (not to be unreasonably
withheld, conditioned or delayed);
(d)    (i) Dispositions to any Miller Drilling Fund of any Oil and Gas
Properties (including pursuant to the sale of not less than 100% of the Stock of
any Subsidiary) on which no Proved Reserve is located (for the avoidance of
doubt at no time shall any Loan Party allow the Disposition of any interest in
real property on which any Proved Reserve is located, whether directly or
through the sale of the Stock of a Subsidiary), so long as (x) such Dispositions
do not exceed, individually or in the aggregate, $5,000,000 and (y) any non-cash
consideration received by any Loan Party in connection with such Disposition
shall be pledged by such Loan Party to Administrative Agent for the benefit of
the Secured Parties as security for the Obligations, and (ii) up to $1,000,000
during any period of twelve consecutive months in the aggregate of cash or cash
equivalent Dispositions of assets (other than Dispositions of Oil and Gas
Properties) (for the avoidance of doubt, Dispositions otherwise permitted under
clauses (a) and (b) of this Section 7.4. shall not be deemed to be covered by
this clause (d)(ii), but shall be permitted under such other clauses) in the
ordinary course of business; provided that, in the case of each of clauses (i)
and (ii) above, Borrower shall deliver to Administrative Agent a certificate
executed by a Financial Officer of Borrower certifying that (1) no Default or
Event of Default is existing or would result therefrom, (2) after giving effect
to such Disposition and the payment to Administrative Agent of the Net Cash
Proceeds of such Disposition for application to the Loans, no Overadvance
exists, (3) the Net Cash Proceeds received from such Disposition of Oil and Gas
Properties or other assets, as the case may be, have been or immediately shall
be paid to Administrative Agent for application in accordance with
Section 2.3(c)(iii)(B) by wire transfer of immediately available funds to the
Administrative Agent Account, (4) the consideration received from any such
Disposition is at least equal to the fair market value of the Oil and Gas
Properties or other assets subject to such Disposition, as reasonably determined
in good faith by the board of directors (or equivalent governing body) of such
Loan Party, and (5) Borrower is in compliance with the Asset Coverage Ratio set
forth in Section 7.17(b) after giving effect to such Disposition of Oil and Gas
Properties or other assets; and
(e)    a Disposition of the Aircraft so long as (i) 50% of the Net Cash Proceeds
received from such Disposition have been or immediately shall be paid to
Administrative Agent for application in accordance with Section 2.3(c)(iii)(B)
by wire transfer of immediately available funds to the Administrative Agent
Account (and the remainder of such Net Cash Proceeds have been or immediately
shall be deposited into a Collections Account in accordance with Section
6.17(c)) and (ii) the consideration received from such Disposition consists of
cash and is at least equal to the fair market value of the Aircraft, as
reasonably determined in good faith by the board of directors of Borrower. Upon
any Disposition of the Aircraft in accordance with the foregoing sentence,
Administrative Agent and the Lenders agree to, at the sole cost and expense of
Borrower, release their Lien upon the Aircraft in connection with such
Disposition.
Without limiting the generality of the foregoing and for the avoidance of doubt,
the proper plugging and abandonment of any non-producing well shall not be
restricted by this Section 7.4.
7.5    Change of Name. Change its name, FEIN, or, except as otherwise permitted
herein, corporate structure (within the meaning of the Code), or identity, or
add any new fictitious name;

#PageNum#



--------------------------------------------------------------------------------


provided, however, that Borrower, any of its Subsidiaries or the Miller 2009
Partnership may change its name upon at least 30 days prior written notice by
Borrower to Administrative Agent of such change and so long as, at the time of
such written notification, Borrower or any such Subsidiary provides any
financing statements, fixture filings or other documents or instruments
necessary to perfect and continue perfected Administrative Agent’s Liens.
7.6    Guarantee. Guarantee or otherwise become in any way liable with respect
to the obligations of any third Person except (a) by endorsement of instruments
or items of payment for deposit to the account of Borrower or which are
transmitted or turned over to Administrative Agent, (b) guarantees by any Loan
Party pursuant to the terms of the Guarantee and Collateral Agreement, (c) to
the extent permitted under Section 7.1 and (d) guarantees by the Borrower or the
other Loan Parties of certain obligations of CIE under the Schlumberger Guaranty
or other guarantees entered into in the ordinary course of business in
connection with engaging contractors or other third-parties providing services
related to the operation of the Oil & Gas Properties so long as the obligations
or expenditures guaranteed thereby are otherwise permitted hereunder.
7.7    Nature of Business. Make any change in the principal nature of
Borrower’s, any of its Subsidiaries’ or the Miller 2009 Partnership’s business
as an independent oil and gas exploration and production company.
7.8    Prepayments and Amendments of Indebtedness.
(a)    Except in connection with a refinancing permitted by Section 7.1(j),
prepay, redeem, retire, defease, purchase, or otherwise acquire any Indebtedness
owing to any third Person, other than the Obligations in accordance with this
Agreement and the other Loan Documents.
(b)    Except in connection with a refinancing permitted by Section 7.1(j),
directly or indirectly, amend, modify, alter, increase, or change any of the
terms or conditions of any agreement, instrument, document, indenture, or other
writing evidencing or concerning Subordinated Indebtedness or Indebtedness
permitted under Section 7.1(b), Section 7.1(c), Section 7.1(d) or Section
7.1(h).
7.9    Change of Control. Cause, permit, or suffer, directly or indirectly, any
Change of Control.
7.10    Distributions; Repurchases of Capital Stock. Except with respect to (a)
distributions or dividends made or paid by Subsidiaries of Borrower or the
Miller 2009 Partnership to Borrower or any other Loan Party, (b) distributions
or dividends made or paid by the Borrower solely in its Stock (other than
Disqualified Stock), (c) distributions or dividends made or paid by the Miller
2009 Partnership to the holders of its Stock out of payments received by the
Miller 2009 Partnership from the Borrower under the Miller 2009 Loan Documents
or (d) so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, redemptions of preferred Stock of Borrower made with
proceeds of the Loans in accordance Section 7.14(c), make any distribution or
declare or pay any dividends (in cash or other property) on, or purchase,
acquire, redeem, or retire any of Borrower’s, any of its Subsidiaries’ or the
Miller 2009 Partnership’s capital Stock, of any class, or any security
convertible into or exchangeable for any of its capital Stock,

#PageNum#



--------------------------------------------------------------------------------


whether now or hereafter outstanding; provided, that, Borrower may implement a
discretionary Stock repurchase plan on terms and conditions reasonably
satisfactory to Administrative Agent and the Majority Lenders so long as, after
giving effect to any such repurchase and payment with respect thereto:
(i)    Borrower is in compliance with the Minimum Gross Production covenant set
forth in Section 7.17(c) for the most recently ended Fiscal Quarter;
(ii)    Borrower is in pro forma compliance with each of the Interest Coverage
Ratio and Asset Coverage Ratio set forth in Section 7.17(a) and Section 7.17(b);
and
(iii)    the aggregate amount of expenditures or payments made pursuant to this
proviso and Section 7.12(i) below does not exceed $3,000,000, unless at the time
of making any such expenditure or payment (and after giving effect thereto):
(A)    the ratio of (I) total Proved Developed Producing Reserves as shown on
the most recently delivered Reserve Report to (II) Total Debt is greater than
2.00 to 1.00; and
(B)    Liquidity is greater than $1,000,000,
in which case aggregate amount of expenditures or payments made pursuant to this
proviso and Section 7.12(i) below shall not exceed $8,000,000.
7.11    Accounting Methods. Modify or change its method of accounting, except as
required or permitted by GAAP.
7.12    Investments. Except for Permitted Investments (as defined below),
directly or indirectly make or acquire any Investment or incur any liabilities
(including contingent obligations) for or in connection with any Investment. As
used in this Agreement, “Permitted Investments” means:
(a)    Investments in Cash Equivalents;
(b)    Investments in negotiable instruments for collection;
(c)    advances made in connection with purchases of goods or services in the
ordinary course of business;
(d)    advances and deposits made to operators under wells in connection with
proposed operations at such wells, which shall not exceed $500,000 in the
aggregate at any time;
(e)    Investments set forth on Schedule 7.12;
(f)    Investments by the Borrower or any other Loan Party in or to any of its
Subsidiaries that are Guarantors or that becomes a Guarantor upon the making of
such Investments;

#PageNum#



--------------------------------------------------------------------------------


provided that if any such Investment consists of an acquisition by any Loan
Party of interests in any Oil and Gas Properties or activities related to Oil
and Gas Properties of any other Loan Party, or a transfer of such interests from
one Loan Party to another, the following conditions must be satisfied: (i) no
Default or Event of Default has occurred and is continuing, (ii) such
acquisition or transfer shall not adversely affect the security interests of the
Administrative Agent or any Secured Party granted under any Loan Document and
(iii) the Administrative Agent shall have given its prior written consent to
such purchase or transfer (not to be unreasonably withheld, conditioned or
delayed);
(g)    Investments funded solely with Excluded Equity Proceeds (other than
Investments in or to the Miller 2009 Partnership or the Pellissippi Pointe
Entities) not prohibited under Section 7.24;
(h)    Investments in Capital Expenditures not prohibited under Section 7.22;
and
(i)    the acquisition of Oil and Gas Properties in Alaska and related oilfield
equipment located thereon from Persons other than Affiliates of Borrower or its
Subsidiaries so long as:
(i)    at the time of and after giving effect to such acquisition, no Default or
Event of Default exists or could reasonably be expected to result from such
acquisition;
(ii)    Borrower and its Subsidiaries shall have complied with all of the
requirements of Section 6.13 with respect thereto;
(iii)    neither Borrower nor any of its Subsidiaries incurs any indebtedness,
liability or other obligation in connection with such acquisition except for
prospective liabilities for operation of such Oil and Gas Properties and
plugging and abandonment costs on such Oil and Gas Properties;
(iv)    Borrower is in compliance with the Minimum Gross Production covenant set
forth in Section 7.17(c) for the most recently ended Fiscal Quarter;
(v)    after giving effect to such acquisition, Borrower is in pro forma
compliance with each of the Interest Coverage Ratio and Asset Coverage Ratio set
forth in Section 7.17(a) and Section 7.17(b); and
(vi)    the aggregate amount of expenditures or payments made pursuant to this
Section 7.12(i) and the proviso set forth in Section 7.10 above does not exceed
$3,000,000, unless at the time of making any such expenditure or payment (and
after giving effect thereto):
(A)    the ratio of (I) total Proved Developed Producing Reserves as shown on
the most recently delivered Reserve Report to (II) Total Debt is greater than
2.00 to 1.00; and
(B)    Liquidity is greater than $1,000,000,

#PageNum#



--------------------------------------------------------------------------------


in which case aggregate amount of expenditures or payments made pursuant to this
Section 7.12(i) and the proviso set forth in Section 7.10 above shall not exceed
$8,000,000.
7.13    Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower except
for (a) transactions that are in the ordinary course of Borrower’s, such
Subsidiary’s or the Miller 2009 Partnership’s business, that are fully disclosed
to Administrative Agent, and that are no less favorable to Borrower, such
Subsidiary or the Miller 2009 Partnership, as the case may be, than would be
obtained in an arm’s length transaction with a non-Affiliate, (b) transactions
between or among the Loan Parties, (c) transactions set forth on Schedule 7.13,
and (d) transactions between Borrower and the Miller 2009 Partnership pursuant
to the Miller 2009 Loan Documents.
7.14    Use of Proceeds. Use the proceeds of the Loans for any purpose other
than (a) up to $26,200,000 to repay Indebtedness under the Existing Loan
Agreement on the Closing Date; (b) up to $3,000,000 to pay fees and expenses
incurred in connection with the Loan Documents on the Closing Date; (c) up to
$10,800,000 to redeem up to 100,000 shares of the Series A Redeemable Preferred
Stock of Borrower on the Closing Date; and (d) to fund APOD A and APOD B in the
following order: first, to fund APOD A until APOD A is complete (as determined
by Administrative Agent in its sole discretion), and second, to fund APOD B. For
the avoidance of doubt and without limiting the generality of the foregoing, no
proceeds of any Loans may be used, either directly or indirectly, to (i) pay any
commissions or fees set forth on Schedule 5.15, or (ii) to fund APOD C, in each
case, unless approved by Administrative Agent and the Majority Lenders.
7.15    Change in Location of Chief Executive Offices. Relocate its chief
executive office to a new location without providing 30 days prior written
notification thereof to Administrative Agent.
7.16    No Prohibited Transactions Under ERISA. Directly or indirectly:
(a)    engage, or permit any Subsidiary of Borrower or the Miller 2009
Partnership to engage, in any prohibited transaction which is reasonably likely
to result in a civil penalty or excise tax described in Sections 406 of ERISA
or 4975 of the IRC for which a statutory or class exemption is not available or
a private exemption has not been previously obtained from the Department of
Labor;
(b)    permit any Benefit Plan to fail to satisfy the minimum funding
requirements under Sections 302 of ERISA and 412 of the IRC;
(c)    fail, or permit any Subsidiary of Borrower or the Miller 2009 Partnership
to fail, to pay timely required contributions or annual installments due with
respect to any waived funding deficiency to any Benefit Plan;
(d)    terminate, or permit any Subsidiary of Borrower or the Miller 2009
Partnership to terminate, any Benefit Plan where such event would result in any
liability of Borrower, any of its Subsidiaries or any ERISA Affiliate under
Title IV of ERISA;

#PageNum#



--------------------------------------------------------------------------------


(e)    fail, or permit any Subsidiary of Borrower or the Miller 2009 Partnership
to fail, to make any required contribution or payment to any Multiemployer Plan;
(f)    fail, or permit any Subsidiary of Borrower or the Miller 2009 Partnership
to fail, to pay any required installment or any other payment required under
Section 412 of the IRC on or before the due date for such installment or other
payment; or
(g)    withdraw, or permit any Subsidiary of Borrower or the Miller 2009
Partnership to withdraw, from any Multiemployer Plan where such withdrawal is
reasonably likely to result in any liability of any such entity under Title IV
of ERISA;
which, individually or in the aggregate, results in or reasonably would be
expected to result in a claim against or liability of Borrower, any of its
Subsidiaries or any ERISA Affiliate in excess of $100,000.
7.17    Maintenance Financial Covenants. Fail to maintain:
(a)    Interest Coverage Ratio. As of the end of any Fiscal Quarter of Borrower,
commencing with the Fiscal Quarter ending October 31, 2012, a ratio of
Consolidated EBITDA for the Interest Coverage Period ending on such date to
Interest Expense paid or payable in cash for the Interest Coverage Period ending
on such date of at least:
Fiscal Quarter Ending:
Minimum Level
October 31, 2012
2.00:1.00
January 31, 2013
2.50:1.00
April 30, 2013
2.75:1.00
July 31, 2013
3.00:1.00
October 31, 2013
3.25:1.00
January 31, 2014
April 30, 2014
July 31, 2014
October 31, 2014, and thereafter
3.50:1.00
3.75:1.00
4.00:1.00
4.25:1.00
 
 

(b)    Asset Coverage Ratio. As of the end of any Fiscal Quarter of Borrower,
commencing with the Fiscal Quarter ending October 31, 2012 and at any time
between such dates that the Loan Parties acquire or dispose of (to the extent
permitted hereby or otherwise consented to in accordance with the terms hereof)
Oil and Gas Properties or any other Properties pursuant to Section 7.4(d) or
Section 7.12(i) or otherwise with an aggregate NYMEX Value of total Proved
Developed Producing Reserves or fair market value, respectively, equal to
$500,000 or more, a ratio of (a) the NYMEX Value of the total Proved Developed
Producing Reserves of the Loan Parties as shown on the most recently delivered
Reserve Report, to (b) Total Debt, of at least:

#PageNum#



--------------------------------------------------------------------------------


Test Dates:
Minimum Level
Closing Date - October 31, 2012
1.10:1.00
November 1, 2012
1.25:1.00
February 1, 2013
1.50:1.00
May 1, 2013
1.75:1.00
August 1, 2013
1.75:1.00
November 1, 2013 - January 31, 2014, and thereafter


2.00:1.00
 

For purposes of this Section 7.17(b) only, total “Proved Developed Producing
Reserves” shall be determined in accordance with SEC guidelines, with the
following exceptions: (i) commodity prices shall be forecast according to a
“Strip Price,” adjusted for any basis differential and any existing commodity
hedges for forecasting oil and gas prices; (ii) current operating expenses will
be held constant; and (iii) such expenses must include an accurate estimate of
net abandonment costs. As used herein, “Strip Price” shall mean the equivalent
futures price as quoted by the NYMEX for three years and held constant
thereafter.
(c)    Minimum Gross Production. As of the end of any Fiscal Quarter of
Borrower, commencing with the Fiscal Quarter ending October 31, 2012, a daily
average of gross production of Hydrocarbons (calculated at the point of sale on
a barrel of oil equivalent basis, where 15 Mcf of natural gas is equal to one
barrel of oil) from the Cook Inlet Oil and Gas Properties during each such
Fiscal Quarter of at least:
Fiscal Quarter Ending:


Minimum Level of Barrels
October 31, 2012
1,500
January 31, 2013
1,700
April 30, 2013
1,900
July 31, 2013
2,100
October 31, 2013
2,200
January 31, 2014
April 30, 2014
July 31, 2014
October 31, 2014, and thereafter
2,300
2,400
2,500
2,600
 
 

7.18    Gas Imbalances, Take-or-Pay or Other Prepayments. (i) Enter into any
contracts or agreements which warrant production of Hydrocarbons (other than
Hedging Agreements permitted hereunder), (ii) accept take-or-pay or other
prepayments with respect to its Oil and Gas Property Collateral which
prepayments would require such Person to deliver Hydrocarbons produced from such
Oil and Gas Property at some future time without then or thereafter receiving
full payment therefor to exceed, during any monthly period, five percent (5%) of
the current aggregate monthly gas production for such monthly period from the
Oil and Gas Property Collateral, (iii) permit, during any month, an imbalance in
Borrower’s and its Subsidiaries’ (on a consolidated basis) net gas production,
which imbalance exceeds five percent (5%) of Borrower’s and its

#PageNum#



--------------------------------------------------------------------------------


Subsidiaries’ current aggregate monthly gas production for such month.
7.19    Hedging Agreements; Material Agreements and Governing Documents.
(a)    Enter into or maintain any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which Borrower or any other Loan Party is exposed in the conduct of its
business or the management of it liabilities to the extent permitted under
Section 6.14; provided that with respect to any such Hedging Agreement (other
than Lender Hedging Agreements), no Loan Party shall put up money, assets,
letters of credit, or other security against the event of its nonperformance
prior to actual default by such Loan Party in performing its obligations
thereunder without the prior written consent of the Majority Lenders.
(b)    Alter (or permit any Subsidiary of Borrower or the Miller 2009
Partnership to alter) any Material Contract except for alterations in the
ordinary course of business which could not reasonably be expected to result in
a Material Adverse Change.
(c)    Alter, amend or modify in any manner materially adverse to Administrative
Agent or the Lenders any of its Governing Documents.
7.20    Non-Consent Operations. Become a non-consenting party with respect to
any operations under any operating agreement, unit agreement, governmental order
or otherwise associated with any Oil and Gas Property or waive any right
relating to any of the Oil and Gas Properties, other than waivers and consents
relating to immaterial easements, rights of way and other similar rights, unless
(a) such non-consent election or waiver is deemed prudent business practice by
Borrower or other applicable Loan Party and (b) Administrative Agent has
consented to such non-consent election or waiver (such consent not to be
unreasonably withheld, conditioned or delayed).
7.21    Contracts for Sale of Production. Enter into, renew, extend or continue
beyond its original scheduled maturing date any contract for the sale of
Hydrocarbons or other products produced from the Oil and Gas Properties except
such contracts for which the  sale price under such contract is determined with
reference to (i) the spot, posted or other published price for the appropriate
category of oil or gas covered by such contract  for such month in which
production is sold, (ii) the resale price, in the case of a percentage of
proceeds contract, or (iii) with the prior written consent of Administrative
Agent (such consent not to be unreasonably withheld, conditioned or delayed),
where such sale price is determined in a manner generally accepted by owners,
developers and operators of producing oil and gas properties within the AMI
Area, and, in each case, such contract does not require sales of minimum
quantities by Borrower or any of its Subsidiaries, involve any advance payments
or other advances to or by Borrower or any of its Subsidiaries, or constitute
Indebtedness or otherwise involve any material undertaking by Borrower or any of
its Subsidiaries.
7.22    Capital Expenditures. Make Capital Expenditures other than Capital
Expenditures reflected in the APOD and Capital Expenditures that constitute
Consolidated Permitted Expenses; provided that (i) Borrower and its Subsidiaries
may exceed any line item Capital Expenditure set

#PageNum#



--------------------------------------------------------------------------------


forth in the APOD by not more than 10% of the budgeted amount for such line
item; (ii) Capital Expenditures that are funded with proceeds of the Loans shall
be subject to the restrictions set forth in Section 7.14(d); (iii) Capital
Expenditures that are funded with Excluded Equity Proceeds shall be subject to
the restrictions set forth in Section 7.24; and (iv) Capital Expenditures (other
than Capital Expenditures that constitute Consolidated Permitted Expenses) that
are funded with amounts other than Loan proceeds or Excluded Equity Proceeds
shall be funded in the following order: first, Capital Expenditures set forth in
APOD A until APOD A is complete (as determined by Administrative Agent in its
sole discretion), second, Capital Expenditures set forth in APOD B until APOD B
is complete (as determined by Administrative Agent in its sole discretion), and
third, Capital Expenditures set forth in APOD C.
7.23    Negative Pledge. Directly or indirectly enter into, incur or permit to
exist any agreement or other arrangement (other than this Agreement or any other
Loan Document but excluding Lender Hedging Agreements) that limits (a) the
ability of any Loan Party to create, incur or permit to exist any Lien upon any
of its Property or assets, or (b) the ability of any Subsidiary to pay dividends
or other distributions with respect to any of its Stock or to make or repay
loans or advances to Borrower or any other Loan Party or to guarantee
Indebtedness of Borrower or any Loan Party; provided that clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness.
7.24    Excluded Equity Proceeds. Use any Excluded Equity Proceeds other than
to:
(a)    with respect to the first $10,000,000 of Excluded Equity Proceeds
received by Borrower on or after the Closing Date, to pay any cost overruns in
respect of APOD A, or if there are no such cost overruns, to fund APOD B; and
(b)    with respect to the second $10,000,000 of Excluded Equity Proceeds
received by Borrower on or after the Closing Date, to fund APOD A, APOD B and/or
APOD C; provided that no more than 50% of such Excluded Equity Proceeds shall be
used to fund APOD C; and
(c)    with respect to any Excluded Equity Proceeds received by Borrower in
excess of $20,000,000 on or after the Closing Date (collectively, “Discretionary
Funds”), for such purposes as Borrower shall determine in its sole discretion;
provided that at least 50% of such Excluded Equity Proceeds shall be used to
fund APOD A, APOD B and/or APOD C.
7.25    Approved Plan of Development. Use any funds from any source (other than
proceeds of the Loans and/or Excluded Equity Proceeds):
(a)    to fund APOD B unless APOD A is complete (as determined by Administrative
Agent in its sole discretion); or
(b)    to fund APOD C unless APOD A and APOD B are complete (as determined by
Administrative Agent in its sole discretion).
7.26    Consolidated G&A Expenses. Permit Consolidated G&A Expenses to exceed

#PageNum#



--------------------------------------------------------------------------------


$3,000,000 in any Fiscal Quarter unless:
(a)     (i) Borrower has demonstrated compliance with the Capital Covenants in
the Compliance Certificate most recently required to be delivered in accordance
with Section 6.1(c), (ii) no Default or Event of Default has occurred and is
continuing and (iii) such Consolidated G&A Expenses do not exceed $4,500,000 for
such Fiscal Quarter, unless, in the case of this clause (iii), Discretionary
Funds are available to Borrower for such Fiscal Quarter under Section 7.24(c)
(or such Discretionary Funds can be and are raised by Borrower with 30 days of
the end of such Fiscal Quarter) and (A) such Discretionary Funds are not
required to be used to fund APOD A, APOD B or APOD C, (B) the amount of such
Discretionary Funds equals or exceeds the amount by which Consolidated G&A
Expenses for such Fiscal Quarter has exceeded $4,500,000, and (C) Borrower makes
an optional prepayment of the Loans under Section 2.3(c)(ii) in an amount at
least equal to such excess (but otherwise in accordance with the terms of such
Section 2.3(c)(ii)); or
(b)    Discretionary Funds are available to Borrower for such Fiscal Quarter
under Section 7.24(c) (or such Discretionary Funds can be and are raised by
Borrower with 30 days of the end of such Fiscal Quarter) and (i) such
Discretionary Funds are not required to be used to fund APOD A, APOD B or APOD
C, (ii) the amount of such Discretionary Funds equals or exceeds the amount by
which Consolidated G&A Expenses for such Fiscal Quarter has exceeded $3,000,000,
and (iii) Borrower makes an optional prepayment of the Loans under Section
2.3(c)(ii) in an amount at least equal to such excess (but otherwise in
accordance with the terms of such Section 2.3(c)(ii)).
For purposes of determining compliance with this Section 7.26, any cost or
expense associated with hiring the engineering consultant required under Section
6.21(a) shall not be included in the calculation of Consolidated G&A Expenses.
7.27    Advisor Fees. Pay any fee to Bristol Capital LLC or any of its
Affiliates or any similar advisor to Borrower or any of its Subsidiaries except
fees that are (a) reasonable and customary, (b) consistent with fees paid by
similarly situated companies to similar advisors, (c) paid in the ordinary
course of Borrower’s business and fully disclosed to Administrative Agent, and
(d) if any such fee is paid to an Affiliate of Borrower, no less favorable to
Borrower than would be obtained in an arm’s length transaction with a
non-Affiliate.
7.28    Press Release and Related Matters. No Loan Party shall, and no Loan
Party shall permit any of its Affiliates to, issue any press release or other
public disclosure (other than any document filed with any Governmental Authority
relating to a public offering of securities of any Loan Party) using the name,
logo or otherwise referring to AIC or of any of its Affiliates, the Loan
Documents or any transaction contemplated therein to which AIC is party without
the prior consent of AIC except to the extent required to do so under applicable
Legal Requirements and then, except with respect to securities laws, only after
consulting with AIC prior thereto.
8.    EVENTS OF DEFAULT.
Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

#PageNum#



--------------------------------------------------------------------------------


(a)    If Borrower or any other Loan Party fails to pay when due and payable or
when declared due and payable (i) any principal of any Loan (including any
prepayments required under Section 2.3) or (ii) any interest on any Loan or any
fee or any other Obligation (other than an amount referred to in clause (i)
above), and in the case of clause (ii) above, such failure shall continue
unremedied for a period of three (3) Business Days;
(b)    (i) If Borrower fails or neglects to perform, keep, or observe any term,
provision, condition, covenant, or agreement contained in Sections 6.1
(Financial Reporting), 6.3 (Notices of Material Events), 6.4 (Existence), 6.8
(Insurance), 6.12 (Oil and Gas Property Title Information), 6.17 (Accounts;
Lockboxes), 6.21 (Post-Closing Obligations) or Section 7 (Negative Covenants) of
this Agreement; or (ii) if Borrower or any other Loan Party fails or neglects to
perform, keep, or observe any other term, provision, condition, covenant, or
agreement contained in this Agreement, or in any of the other Loan Documents
(giving effect to any grace periods, cure periods, or required notices, if any,
expressly provided for in such Loan Documents) and such failure continues for a
period of five (5) Business Days; in each case, other than any such term,
provision, condition, covenant, or agreement that is the subject of another
provision of this Section 8, in which event such other provision of this
Section 8 shall govern; provided that, during any period of time that any such
failure or neglect of Borrower or such other Loan Party referred to in this
paragraph exists, even if such failure or neglect is not yet an Event of Default
by virtue of the existence of a grace or cure period or the pre-condition of the
giving of a notice, neither Administrative Agent nor any Lender shall be
required during such period to make Loans to Borrower;
(c)    If there is a Material Adverse Change;
(d)    If any material portion of Borrower’s, any other Loan Party’s or the
Miller 2009 Partnership’s properties or assets is attached, seized, subjected to
a writ or distress warrant, or is levied upon, or comes into the possession of
any third Person;
(e)    If an Insolvency Proceeding with respect to Borrower, any other Loan
Party or the Miller 2009 Partnership is commenced by Borrower, any other Loan
Party or the Miller 2009 Partnership;
(f)    If an Insolvency Proceeding is commenced against Borrower, any other Loan
Party or the Miller 2009 Partnership and any of the following events occur:
(i) Borrower, such Loan Party or the Miller 2009 Partnership, as the case may
be, consents to the institution of the Insolvency Proceeding against it;
(ii) the petition commencing the Insolvency Proceeding is not timely
controverted; (iii) the petition commencing the Insolvency Proceeding is not
dismissed or stayed within 60 calendar days of the date of the filing thereof;
provided, however, that, during the pendency of such period, Administrative
Agent and any member of the Lender Group shall be relieved of its obligation to
make Loans hereunder; (iv) an interim trustee is appointed to take possession of
all or a substantial portion of the properties or assets of, or to operate all
or any substantial portion of the business of, Borrower, such Loan Party or the
Miller 2009 Partnership, as the case may be; or (v) an order for relief shall
have been issued or entered therein;
(g)    If Borrower, any other Loan Party or the Miller 2009 Partnership is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material

#PageNum#



--------------------------------------------------------------------------------


part of its business affairs;
(h)    If a notice of Lien, levy, or assessment, other than with respect to a
Permitted Lien, is filed of record with respect to any of Borrower’s, any other
Loan Party’s or the Miller 2009 Partnership’s properties or assets by the United
States Government, or any department, agency, or instrumentality thereof, or by
any state, county, municipal, or governmental agency, or if any Taxes or debts
owing at any time hereafter to any one or more of such entities becomes a Lien,
whether choate or otherwise, other than a Permitted Lien, upon any of
Borrower’s, any other Loan Party’s or the Miller 2009 Partnership’s properties
or assets and the same is not paid on the payment date thereof;
(i)    If one or more judgments for the payment of money in an aggregate amount
in excess of $500,000 shall be rendered against Borrower, any other Loan Party
or the Miller 2009 Partnership or any combination thereof and the same shall
remain undischarged for a period of 60 calendar days during which execution
shall not be effectively stayed, or shall result in a Lien upon any assets of
Borrower, any other Loan Party or the Miller 2009 Partnership;
(j)    If Borrower, any other Loan Party or the Miller 2009 Partnership (i)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) and such failure continues after
the applicable grace or notice period, if any, specified in the relevant
document on the date of such failure in respect of any other Indebtedness in
excess of $100,000 principal amount or (ii) fails to perform or observe any
other condition or covenant, or any other event shall occur or condition exist,
under any agreement or instrument relating to any such Indebtedness in excess of
$100,000 principal amount, and such failure shall continue after the applicable
grace period, if any, specified in said agreement or instrument, if the effect
of such failure, event or condition is to cause, or to permit the holder or
holders of such Indebtedness or beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, such Indebtedness to be declared to be
due and payable prior to its stated maturity or cash collateral in respect
thereof to be demanded;
(k)    If Borrower, any other Loan Party or the Miller 2009 Partnership makes
any payment on account of Indebtedness that has been contractually subordinated
in right of payment to the payment of the Obligations, except to the extent such
payment is permitted by the terms of the subordination provisions applicable to
such Indebtedness;
(l)    If any representation or warranty made or deemed made by or on behalf of
the Borrower or any other Loan Party in or in connection with this Agreement or
any amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder or in any Loan Document furnished pursuant to or in connection with
this Agreement or any amendment or modification thereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;
(m)    If the obligation of any Loan Party under the Guarantee and Collateral
Agreement or under any other Loan Document is limited or terminated by operation
of law or by such Loan Party thereunder;

#PageNum#



--------------------------------------------------------------------------------


(n)    If this Agreement or any other Loan Document that purports to create a
Lien, shall, for any reason, fail or cease to create a valid and perfected and,
except to the extent permitted by the terms hereof or thereof, first priority
Lien on or security interest in the Collateral covered hereby or thereby;
(o)    Any provision of any Loan Document or the Subordination Agreement shall
at any time for any reason be declared to be null and void, or the validity or
enforceability thereof shall be contested by Borrower, any other Loan Party or
the Miller 2009 Partnership, or a proceeding shall be commenced by Borrower, any
other Loan Party or the Miller 2009 Partnership, or by any Governmental
Authority having jurisdiction over Borrower, any other Loan Party or the Miller
2009 Partnership, seeking to establish the invalidity or unenforceability
thereof, or Borrower, any other Loan Party or the Miller 2009 Partnership shall
deny that Borrower, any other Loan Party or the Miller 2009 Partnership has any
liability or obligation purported to be created under any Loan Document or the
Subordination Agreement;
(p)    If (a) either David Voyticky or David Hall dies or is otherwise
incapacitated, (b) David Voyticky ceases to be President or Chief Financial
Officer of Borrower, or David Hall ceases to be Chief Executive Officer of CIE,
or (c) David Voyticky otherwise ceases to be substantially involved in the daily
operations of Borrower or David Hall otherwise ceases to be substantially
involved in the daily operations of CIE;
(q)    If the Borrower is delisted from the New York Stock Exchange, without
giving effect to any pending appeals;
(r)    If an ERISA Event occurs which results in, or could reasonably be
expected to result in, a liability of Borrower, any other Loan Party or the
Miller 2009 Partnership in an amount in excess of $100,000; or
(s)    If Borrower or any ERISA Affiliate as employer under a Multiemployer Plan
makes a complete or partial withdrawal from such Multiemployer Plan and such
withdrawing employer incurs, or could reasonably be expected to incur, a
withdrawal liability in an annual amount in excess of $100,000.
9.    THE LENDER GROUP’S RIGHTS AND REMEDIES.
9.1    Rights and Remedies.
(a)    Upon the occurrence of an Event of Default under Sections 8(e) or 8(f),
the Aggregate Commitment shall automatically terminate and the unpaid principal
amount of all outstanding Loans (together with the Make-Whole Premium or any
applicable Prepayment Premium) and other amounts payable under the Loan
Documents (other than Lender Hedging Agreements) shall automatically become due
and payable, without further act of Administrative Agent or any Lender, and in
each case without presentment, demand, protest, notice of intention to
accelerate, notice of acceleration or any other notice of any kind, all of which
are hereby expressly waived by Borrower.

#PageNum#



--------------------------------------------------------------------------------


(b)    Upon the occurrence, and during the continuation, of any other Event of
Default other than under Sections 8(e) or 8(f), the Majority Lenders (at their
election but without notice of their election and without demand) may authorize
and instruct Administrative Agent (and Administrative Agent, acting upon the
instructions of the Majority Lenders, shall do the same on behalf of the Lender
Group), to terminate the Aggregate Commitment and declare all outstanding Loans
(together with the Make-Whole Premium or any applicable Prepayment Premium) and
other amounts payable under the Loan Documents (other than Lender Hedging
Agreements), immediately due and payable.
(c)    Upon the occurrence and during the continuation of any Event of Default,
the Majority Lenders (at their election but without notice of their election and
without demand) may authorize and instruct Administrative Agent (and
Administrative Agent, acting upon the instructions of the Majority Lenders,
shall do the same on behalf of the Lender Group), to do any of the following,
all of which are authorized by Borrower:
(i)    Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement, under any of the Loan Documents (other than
Lender Hedging Agreements), or under any other agreement between Borrower and
the Lender Group;
(ii)    Terminate this Agreement and any of the other Loan Documents (other than
Lender Hedging Agreements) as to any future liability or obligation of the
Lender Group, but without affecting Administrative Agent’s rights and security
interests, for the benefit of the Secured Parties, in the Collateral and without
affecting the Obligations;
(iii)    Without notice to Borrower (such notice being expressly waived), and
without constituting a retention of any Collateral in satisfaction of an
obligation (within the meaning of the Code), set off and apply to the
Obligations any and all (i) balances and deposits of Borrower held by the Lender
Group, or (ii) indebtedness at any time owing to or for the credit or the
account of Borrower held by the Lender Group; and
(iv)    Hold, as cash collateral, any and all balances and deposits of Borrower
held by the Lender Group, to secure the repayment in full of all of the
Obligations.
(d)    Administrative Agent and Lender Group shall have all other rights and
remedies available to it at law or in equity pursuant to any other Loan
Documents.
9.2    Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it. Nothing in this Agreement in any way limits,
impairs or reduces any rights of the Lender Group under the Mortgages or any of
the other Loan Documents.

#PageNum#



--------------------------------------------------------------------------------


9.3    Lender Directed Remedies. Upon the occurrence and during the continuance
of any Event of Default, Administrative Agent shall (and is hereby authorized by
the parties hereto), within 120 days of the date of its receipt of a written
demand from the Majority Lenders, accelerate the maturity of the Loans and
promptly commence and diligently pursue in good faith the exercise of its
enforcement rights or remedies against, and take action to enforce its Liens on,
the Collateral so long as Administrative Agent is permitted to exercise such
rights and remedies by the terms of the Loan Documents (excluding any
restriction based upon authorization by the Majority Lenders or any other vote
of the Lender Group) or under applicable law (including, without limitation, any
or all of the following: solicitation of bids from third parties to conduct the
liquidation of all or a material portion of Collateral, the engagement or
retention of sales brokers, marketing agents, investment bankers, accountants,
appraisers, auctioneers or other third parties for the purposes of valuing,
marketing, promoting, and selling a material portion of the Collateral, the
opposition of the use of cash collateral or sale of assets in an Insolvency
Proceeding, seeking to obtain relief from any stay imposed by applicable law
governing an Insolvency Proceeding, the commencement of any action to foreclose
on its Lien on all or any material portion of the Collateral, notification of
account debtors to make payments to Administrative Agent or its agents, any
action to take possession of all or any material portion of the Collateral or
commencement of any legal proceedings or actions against or with respect to all
or any material portion of the Collateral), provided that (A) such Event of
Default has not been waived or cured, (B) in the good faith determination of
Administrative Agent, taking such action is permitted under the terms of the
Loan Documents and applicable law, (C) taking such action will not result in any
liability of Administrative Agent or the Lenders to Borrower, any Guarantor, or
any other Person, and (D) Administrative Agent shall be entitled to all of the
benefits of Section 17.7 of the Loan Agreement in connection with taking such
enforcement action. Any such action shall be taken by Administrative Agent to
realize a commercially reasonable value from the Collateral within a
commercially reasonable time.
10.    TAXES AND EXPENSES.
If Borrower fails to pay any monies (whether Taxes, assessments, insurance
premiums, or, in the case of leased properties or assets, rents or other amounts
payable under such leases) due to third Persons, or fails to make any deposits
or furnish any required proof of payment or deposit, all as required under the
terms of this Agreement, then, to the extent that Administrative Agent
reasonably determines that such failure by Borrower could result in a Material
Adverse Change, in its discretion and without prior notice to Borrower,
Administrative Agent may do any or all of the following: (a) make payment of the
same or any part thereof; (b) set up such reserves in Borrower’s Loan Account as
Administrative Agent deems necessary to protect the Lender Group from the
exposure created by such failure; or (c) obtain and maintain insurance policies
of the type described in Section 6.8, and take any action with respect to such
policies as Administrative Agent deems prudent. Any such amounts paid by
Administrative Agent shall constitute Lender Group Expenses. Any such payments
made by Administrative Agent shall not constitute an agreement by the Lender
Group to make similar payments in the future or a waiver by the Lender Group of
any Event of Default under this Agreement. Administrative Agent need not inquire
as to, or contest the validity of, any such expense, Tax, or Lien and, absent
gross negligence by the Administrative Agent, the receipt of the usual official
notice for the payment thereof shall be conclusive evidence that the same was
validly due and owing.

#PageNum#



--------------------------------------------------------------------------------


11.    EXPENSES; INDEMNIFICATION; DAMAGE WAIVER.
11.1    Costs and Expenses. Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent) in connection
with the initial syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents (including without limitation all costs
and expenses incurred by Administrative Agent in connection with its
administration of the Funding Account and the Collections Accounts) or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the reasonable fees, charges and disbursements of
any counsel for the Administrative Agent or any Lender) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.
11.2    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee)
incurred by any Indemnitee or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby (including without limitation any agreement with any
depositary bank governing Administrative Agent’s administration of the Funding
Account and the Collections Accounts), the performance by the parties hereto of
their respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. Notwithstanding anything to the
contrary contained herein, any indemnification for Taxes and Changes in Law
shall be subject to the provisions of Section 4.1 and Section 4.2.

#PageNum#



--------------------------------------------------------------------------------


11.3    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Section 11.1 or 11.2 to be
paid by it to the Administrative Agent (or any sub-agent thereof) or any Related
Party of the Administrative Agent, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this Section 11.3 are subject to
the provisions of Section 17.17.
11.4    Consequential Damages, etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
11.5    Payments. All amounts due under this Section shall be payable no later
than ten (10) Business Days after demand therefor.
12.    NOTICES.
12.1    Notices Generally. Unless otherwise provided in this Agreement, all
notices or demands by any party relating to this Agreement or any other Loan
Document shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by registered or certified mail (postage
prepaid, return receipt requested), overnight courier, or telecopier to the
relevant party at its address set forth below:

#PageNum#



--------------------------------------------------------------------------------


 
 
If to Borrower:
 
 
MILLER ENERGY RESOURCES, INC.
 
 
 
 
 
 
9721 Cogdill Road, Ste. 302,
 
 
 
 
 
 
Knoxville, Tennessee 37932
 
 
 
 
 
 
Attn: Scott M. Boruff, CEO
 
 
 
 
 
 
Fax No.: (865) 691-8209
 
 
 
 
 
 
 
 
 
 
with copies to:
 
 
MILLER ENERGY RESOURCES, INC.
 
 
 
 
 
 
9721 Cogdill Road, Ste. 302,
 
 
 
 
 
 
Knoxville, Tennessee 37932
 
 
 
 
 
 
Attn: Kurt Yost, General Counsel
 
 
 
 
 
 
Fax No.: (865) 691-8209
 

 
 
If to Administrative Agent or the Lenders in Care of Administrative Agent:
 
 
APOLLO INVESTMENT CORPORATION
 
 
 
 
 
9 West 57th Street, 37th Floor
 
 
 
 
 
New York, New York 10019
 
 
 
 
 
 
Attn: Dan Vogel
 
 
 
 
 
 
Phone: (212) 822-0740
 
 
 
 
 
 
Email: dvogel@apolloic.com
 
 
 
 
 
 
Fax No.: (646) 417-6678
 
 
 
 
 
 
 
 
 
 
with copies to:
 
 
Dewey J. Gonsoulin, Jr.
 
 
 
 
 
 
Bracewell & Giuliani LLP
 
 
 
 
 
 
711 Louisiana Street, Suite 2300
 
 
 
 
 
 
Houston, Texas 77002-2781
 
 
 
 
 
 
Phone: (713) 221-1110
 
 
 
 
 
 
Email: dewey.gonsoulin@bgllp.com
 
 
 
 
 
 
Fax No.: (713) 221-2121
 



Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 12.2 below, shall be effective as provided in said Section
12.2.
12.2    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2 if such Lender has notified
the Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree

#PageNum#



--------------------------------------------------------------------------------


to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
12.3    Change of Address, etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
13.    CHOICE OF LAW; SERVICE OF PROCESS; JURY TRIAL WAIVER.
THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY
PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN
DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF,
AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED
UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK (INCLUDING 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, BUT OTHERWISE EXCLUDING AND WITHOUT REGARD FOR THE CONFLICTS OF
LAWS PRINCIPLES THEREOF).
THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMIT, FOR THEMSELVES AND
THEIR PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS,
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. BORROWER AND
THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT
EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO
VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS
SECTION 13. BORROWER FURTHER

#PageNum#



--------------------------------------------------------------------------------


IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO BORROWER AT ITS SAID ADDRESS.
BORROWER AND THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE
LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. BORROWER AND THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED
THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
14.    DESTRUCTION OF BORROWER’S DOCUMENTS.
All documents, schedules, invoices, agings, or other papers delivered to any one
or more members of the Lender Group may be destroyed or otherwise disposed of by
such member of the Lender Group four (4) months after they are delivered to or
received by such member of the Lender Group, unless Borrower requests, in
writing, the return of said documents, schedules, or other papers and makes
arrangements, at Borrower’s expense, for their return.
15.    SUCCESSORS AND ASSIGNS.
15.1    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each of the Lenders and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of Section 15.2, (ii) by way of
participation in accordance with the provisions of Section 15.4, (iii) in
connection with a Securitization or (iv) by way of pledge or assignment of a
security interest subject to the restrictions of Section 15.6 (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section 15.4
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
15.2    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(a)    Minimum Amounts.

#PageNum#



--------------------------------------------------------------------------------


(i)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or a Related Fund,
no minimum amount need be assigned; and
(ii)    in any case not described in Section 15.2(a)(i), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $3,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).
(b)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans and/or the Commitment
assigned.
(c)    Required Consents. No consent shall be required for any assignment except
to the extent required by Section 15.2(a)(ii) and, in addition:
(i)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (A) an Event of Default has occurred and is
continuing at the time of such assignment or (B) such assignment is to a Lender,
an Affiliate of a Lender or a Related Fund; and
(ii)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or a Related Fund with
respect to such Lender.
(d)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $5,000, and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(e)    No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
(f)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(g)    No Assignment to Borrower’s Competitors. So long as no Default or Event
of Default has occurred and is continuing, no such assignment shall be made to a
Competitor of Borrower.

#PageNum#



--------------------------------------------------------------------------------


Subject to acceptance and recording thereof by Administrative Agent pursuant to
Section 15.3 below, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 4.1 and 4.2 and Sections 11.1, 11.2 and 11.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 15.4.
15.3    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
15.4    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, the Borrower or any of the Borrower’s
Affiliates or Subsidiaries or, so long as no Default or Event of Default has
occurred and is continuing, any Competitor) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.
15.5    Limitations Upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 4.1 and 4.2 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant unless the sale of the participation to such
Participant was made with Borrower’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 4.2 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Sections 4.2(f) and (g) as though it were a Lender.
15.6    Certain Pledges. Any Lender may at any time pledge or assign a security
interest

#PageNum#



--------------------------------------------------------------------------------


in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.
16.    AMENDMENTS; WAIVERS.
16.1    Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document (other than any Lender Hedging Agreement,
the AMI Side Letter and any fee letter, which may be amended, modified or waived
by an agreement in writing among the parties thereto), and no consent with
respect to any departure by Borrower or any applicable Loan Party therefrom,
shall be effective unless the same shall be in writing and signed by the
Majority Lenders (or by Administrative Agent at the written request of the
Majority Lenders) and the Loan Parties party thereto and acknowledged by
Administrative Agent, and then any such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such waiver, amendment, or consent shall, unless in
writing and signed by all the Lenders, the Loan Parties party to the applicable
Loan Document and acknowledged by Administrative Agent, do any of the following:
(a)    increase or extend the Commitment of any Lender;
(b)    postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document (it
being understood that waiver of a mandatory prepayment pursuant to Section
2.3(c)(iii) shall not constitute postponement or delay of any date for payment
fixed by this Agreement or any other Loan Document);
(c)    reduce the principal of, or the rate of interest specified herein on any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document;
(d)    change the percentage of the Commitments or Obligations, as the case may
be, that is required for the Lenders or any of them to take any action
hereunder;
(e)    amend this Section or any provision of the Agreement providing for
consent or other action by all Lenders;
(f)    release, or contractually subordinate any of the Administrative Agent’s
Liens on any Collateral other than as permitted by Section 17.11;
(g)    change the definition of “Majority Lenders,” or “Pro Rata Share;”
(h)    release Borrower or any Guarantor from its obligations under the Loan
Documents;
(i)    change the definitions of Availability, NYMEX Price, or NYMEX Value; or
(j)    amend any of the provisions of Section 17.

#PageNum#



--------------------------------------------------------------------------------


and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Administrative Agent, affect the rights or
duties of Administrative Agent under this Agreement or any other Loan Document.
At the time of any amendment to this Agreement, Administrative Agent may require
from Borrower an opinion from counsel to the Loan Parties that each such Person
is authorized to execute such amendment, and that such amendment is enforceable.
Notwithstanding anything to the contrary herein, the Commitment and Credit
Exposure of each Defaulting Lender shall not be included in determining whether
all Lenders, the Majority Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver, consent or other modification
pursuant to this Section 16.1), provided that (i) any waiver, consent, amendment
or modification pursuant to this Section 16.1 requiring the consent of all
Lenders that by its terms affects any Defaulting Lender more adversely than the
other Lenders shall require the consent of such Defaulting Lender, as the case
may be, and (ii) the Commitment of any Defaulting Lender may not be increased or
extended or any amount owing to such Lender reduced or the final maturity
thereof extended, in each case, without the consent of such Lender.
16.2    No Waivers; Cumulative Remedies. No failure by Administrative Agent or
any Lender to exercise any right, remedy, or option under this Agreement, any
other Loan Document, or any present or future supplement hereto or thereto, or
in any other agreement between or among Borrower and Administrative Agent or any
Lender, or delay by Administrative Agent or any Lender in exercising the same,
will operate as a waiver thereof. No waiver by Administrative Agent or any
Lender will be effective unless it is in writing, and then only to the extent
specifically stated. No waiver by Administrative Agent or the Lenders on any
occasion shall affect or diminish Administrative Agent’s and each Lender’s
rights thereafter to require strict performance by Borrower of any provision of
this Agreement. Administrative Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy which Administrative Agent or any Lender may have.
16.3    Replacement of Holdout Lender.
(a)    If any action to be taken by the Lender Group or Administrative Agent
hereunder requires the unanimous consent, authorization, or agreement of all
Lenders and has been approved by the Majority Lenders, and a Lender (“Holdout
Lender”) fails to give its consent, authorization, or agreement, then
Administrative Agent, upon at least five (5) Business Days prior irrevocable
notice to the Holdout Lender, may permanently replace the Holdout Lender with
one or more substitute Lenders (each, a “Replacement Lender”), and the Holdout
Lender shall have no right to refuse to be replaced hereunder. Such notice to
replace the Holdout Lender shall specify an effective date for such replacement,
which date shall not be later than 15 Business Days after the date such notice
is given.
(b)    Prior to the effective date of such replacement, the Holdout Lender and
each Replacement Lender shall execute and deliver an Assignment and Assumption,
subject only to the Holdout Lender being repaid its share of the outstanding
Obligations (other than Lender Hedging Obligations) without any premium or
penalty of any kind whatsoever. The replacement of any Holdout Lender shall be
made in accordance with the terms of Section 15.2. Until such time as the
Replacement Lenders shall have acquired all of the Obligations (other than
Lender Hedging

#PageNum#



--------------------------------------------------------------------------------


Obligations), the Commitments, and the other rights and obligations of the
Holdout Lender hereunder and under the other Loan Documents (other than any
Lender Hedging Agreements), the Holdout Lender shall remain obligated to make
the Holdout Lender’s Pro Rata Share of Loans.
17.    AGENT; THE LENDER GROUP.
17.1    Appointment and Authorization of Administrative Agent. Each Lender
hereby designates and appoints AIC as its representative under this Agreement
and the other Loan Documents and each Lender hereby irrevocably authorizes AIC,
in its capacity as Administrative Agent, to take such action on its behalf under
the provisions of this Agreement and each other Loan Document and to exercise
such powers and perform such duties as are expressly delegated to Administrative
Agent by the terms of this Agreement or any other Loan Document, together with
such powers as are reasonably incidental thereto. Administrative Agent agrees to
act as such on the express conditions contained in this Section 17. The
provisions of this Section 17 are solely for the benefit of Administrative Agent
and the Lenders, and no Loan Party shall have rights as a third party
beneficiary of any of the provisions contained herein. Any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Administrative Agent; it being expressly
understood and agreed that the use of the word “Administrative Agent” is for
convenience only, that the Persons serving in such capacity are merely the
representatives of the Lenders, and have only the contractual duties set forth
herein. Except as expressly otherwise provided in this Agreement, Administrative
Agent shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions which Administrative Agent is expressly entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other provision of the Loan
Documents that provides rights or powers to Administrative Agent, Lenders agree
that Administrative Agent shall have the right to exercise the following powers
as long as this Agreement remains in effect: (a) maintain, in accordance with
its customary business practices, ledgers and records reflecting the status of
the Loans, the Collateral, the Collections, and related matters; (b) execute or
file any and all financing or similar statements or notices, amendments,
renewals, supplements, documents, instruments, proofs of claim, notices and
other written agreements with respect to the Loan Documents; (c) make Loans for
itself or on behalf of Lenders as provided in the Loan Documents;
(d) exclusively receive, apply, and distribute the Collections as provided in
the Loan Documents; (e) open and maintain such bank accounts, cash management
accounts and lock boxes as Administrative Agent deems necessary and appropriate
in accordance with the Loan Documents for the foregoing purposes with respect to
the Collateral and the Collections; (f) perform, exercise, and enforce any and
all other rights and remedies of the Lender Group with respect to Borrower, the
Obligations, the Collateral, the Collections, or otherwise related to any of
same as provided in the Loan Documents; and (g) incur and pay such Lender Group
Expenses as Administrative Agent may deem necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to the Loan
Documents.

#PageNum#



--------------------------------------------------------------------------------


17.2    Delegation of Duties. Except as otherwise provided in this Section 17,
Administrative Agent may execute any of its duties under this Agreement or any
other Loan Document by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects as long as such
selection was made in compliance with this Section 17 and without gross
negligence or willful misconduct.
17.3    Liability and Responsibility of Agents.
(a)    None of the Agent-Related Persons shall (i) be liable for any action
taken or omitted to be taken by any of them under or in connection with this
Agreement or any other Loan Document or the transactions contemplated hereby
(except for its own gross negligence or willful misconduct), or (ii) be
responsible in any manner to any of the Lenders for any recital, statement,
representation or warranty made by Borrower or any Subsidiary or Affiliate of
Borrower, or any officer or director thereof, contained in this Agreement or in
any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of Borrower or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the Books or properties of Borrower or the Books or
properties of Borrower’s Subsidiaries or Affiliates.
(b)    Notwithstanding anything to the contrary set forth herein, none of
“syndication agent,” “documentation agent,” “book manager,” or “arranger,” as
may be listed on the cover page hereof shall have any powers, duties,
responsibilities or liabilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.
17.4    Reliance by Administrative Agent. Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, telegraph, facsimile, telex or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent, or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to Borrower or counsel to any Lender), independent accountants and other
experts selected by Administrative Agent. Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless Administrative Agent shall first receive such advice
or concurrence of the Lenders as it deems appropriate. If Administrative Agent
so requests, it shall first be indemnified to its reasonable satisfaction by
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Loan Document in accordance with a request or

#PageNum#



--------------------------------------------------------------------------------


consent of the Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders.
17.5    Notice of Default or Event of Default. Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to defaults in the payment of principal, interest,
fees, and expenses required to be paid to Administrative Agent for the account
of the Lenders, and except with respect to Defaults or Events of Default of
which Administrative Agent has actual knowledge, unless Administrative Agent
shall have received written notice from a Lender or Borrower referring to this
Agreement, describing such Default or Event of Default, and stating that such
notice is a “notice of default.” Administrative Agent promptly will notify the
Lenders of its receipt of any such notice or of any Default or Event of Default
of which Administrative Agent has actual knowledge. If any Lender obtains actual
knowledge of any Default or Event of Default, such Lender promptly shall notify
the other Lenders and Administrative Agent of such Default or Event of Default.
Each Lender shall be solely responsible for giving any notices to its
Participants, if any. Subject to Section 17.4, Administrative Agent shall take
such action with respect to such Default or Event of Default as may be requested
by the Majority Lenders in accordance with Section 9; provided, however, that if
an event occurs or a circumstance exists that materially and imminently
threatens the ability of Administrative Agent and the Lenders to realize upon
any material part of the Collateral, such as, without limitation, fraudulent
removal, concealment or abscondment thereof, destruction (other than to the
extent covered by insurance) or material waste thereof, or failure of Borrower
after reasonable demand to maintain or reinstate adequate casualty insurance
coverage with respect thereto, Administrative Agent may take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable.
17.6    Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by
Administrative Agent hereinafter taken, including any review of the affairs of
Borrower and its Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender. Each
Lender represents to Administrative Agent that it has, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of Borrower and any other Person (other
than the Lender Group) party to a Loan Document, and all applicable bank
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to Borrower. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrower and any other Person (other
than the Lender Group) party to a Loan Document. Except for notices, reports and
other documents expressly herein required to be furnished to the Lenders by
Administrative Agent, Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition

#PageNum#



--------------------------------------------------------------------------------


or creditworthiness of Borrower and any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons.
17.7    Costs and Expenses. Administrative Agent may incur and pay Lender Group
Expenses to the extent Administrative Agent reasonably deems necessary or
appropriate for the performance and fulfillment of its functions, powers, and
obligations pursuant to the Loan Documents, including without limiting the
generality of the foregoing, court costs, reasonable attorneys fees and
expenses, costs of collection by outside collection agencies and auctioneer fees
and costs of security guards or insurance premiums paid to maintain the
Collateral, whether or not Borrower is obligated to reimburse Administrative
Agent or Lenders for such expenses pursuant to the Loan Agreement or otherwise.
Administrative Agent is authorized and directed to deduct and retain sufficient
amounts from Collections received by Administrative Agent to reimburse
Administrative Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders. In the event Administrative Agent is not
reimbursed for such costs and expenses from Collections received by
Administrative Agent, each Lender hereby agrees that it is and shall be
obligated to pay to or reimburse Administrative Agent for the amount of such
Lender’s Pro Rata Share thereof. The undertaking in this Section shall survive
the payment of all Obligations hereunder and the resignation or replacement of
Administrative Agent.
17.8    Administrative Agent in Individual Capacity. The Person hereunder
designated as Administrative Agent and its respective Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with Borrower and its
Subsidiaries and Affiliates and any other Person (other than the Lender Group)
party to any Loan Documents as though such Person was not Administrative Agent
hereunder, and, in each case, without notice to or consent of the other members
of the Lender Group. The other members of the Lender Group acknowledge that,
pursuant to such activities, such Person or its respective Affiliates may
receive information regarding Borrower or its Affiliates and any other Person
(other than the Lender Group) party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrower or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Administrative Agent will use its
reasonable best efforts to obtain), Administrative Agent shall not be under any
obligation to provide such information to them.
17.9    Successor Administrative Agent. Administrative Agent may at any time
give notice of its resignation to the Lenders and Borrower. Upon receipt of any
such notice of resignation, the Majority Lenders shall have the right to appoint
a successor Administrative Agent for the Lenders. If no such successor
Administrative Agent shall have been so appointed by the Majority Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent; provided that if Administrative Agent shall notify
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the

#PageNum#



--------------------------------------------------------------------------------


other Loan Documents (except that in the case of any Collateral held by
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such Collateral until
such time as a successor Administrative Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Majority Lenders appoint a successor
Administrative Agent as provided for above in this Section 17.9. In any such
event, upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this Section
17.9). The fees payable by Borrower to a successor Administrative Agent shall be
the same as those payable to its predecessor unless otherwise agreed between
Borrower and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of
Section 17 and Sections 11.1, 11.2 and 11.3 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
17.10    Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with Borrower and its
Subsidiaries and Affiliates and any other Person (other than the Lender Group)
party to any Loan Documents as though such Lender were not a Lender hereunder
without notice to or consent of the other members of the Lender Group. The other
members of the Lender Group acknowledge that, pursuant to such activities, such
Lender and its respective Affiliates may receive information regarding Borrower
or its Affiliates and any other Person (other than the Lender Group) party to
any Loan Documents that is subject to confidentiality obligations in favor of
Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.
17.11    Collateral Matters.
(a)    The Lenders hereby irrevocably authorize Administrative Agent, at its
option and in its sole discretion, to release any Lien on any Collateral
(i) upon Security Termination; (ii) constituting property being sold or disposed
of if a release is required or desirable in connection therewith and if Borrower
certifies to Administrative Agent that the sale or disposition is permitted
under Section 7.4 of this Agreement or the other Loan Documents (and
Administrative Agent may rely conclusively on any such certificate, without
further inquiry); (iii) constituting property in which Borrower does not own any
interest at the time the security interest was granted or at any time
thereafter; or (iv) constituting property leased to Borrower under a lease that
has expired or is terminated in a transaction permitted under this Agreement.
Except as provided above, Administrative Agent will not execute and deliver a
release of any Lien on any Collateral without

#PageNum#



--------------------------------------------------------------------------------


the prior written authorization of (y) if the release is of all or a substantial
portion of the Collateral, all of the Lenders, or (z) otherwise, the Majority
Lenders. Upon request by Administrative Agent or Borrower at any time, the
Lenders will confirm in writing Administrative Agent’s authority to release any
such Liens on particular types or items of Collateral pursuant to this
Section 17.11; provided, however, that (1) Administrative Agent shall not be
required to execute any document necessary to evidence such release on terms
that, in Administrative Agent’s opinion, would expose Administrative Agent to
liability or create any obligation or entail any consequence other than the
release of such Lien without recourse, representation, or warranty, and (2) such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
Borrower in respect of) all interests retained by Borrower, including, the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.
(b)    Administrative Agent shall have no obligation whatsoever to any of the
Lenders to assure that the Collateral exists or is owned by Borrower or any of
its Subsidiaries or is cared for, protected, or insured or has been encumbered,
or that the Administrative Agent’s Liens have been properly or sufficiently or
lawfully created, perfected, protected, or enforced or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to Administrative Agent
pursuant to any of the Loan Documents, it being understood and agreed that in
respect of the Collateral, or any act, omission or event related thereto,
subject to the terms and conditions contained herein, Administrative Agent may
act in any manner it may deem appropriate, in its sole discretion given
Administrative Agent’s own interest in the Collateral in its capacity as one of
the Lenders and that Administrative Agent shall have no other duty or liability
whatsoever to any Lender as to any of the foregoing, except as otherwise
provided herein.
17.12    Right of Setoff; Sharing of Payments.
(a)    If an Event of Default shall have occurred and be continuing, each Lender
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender or any such Affiliate to or
for the credit or the account of the Borrower or any other Loan Party against
any and all of the obligations of the Borrower or such Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
(b)    If any Lender shall, by exercising any right of setoff or counterclaim or

#PageNum#



--------------------------------------------------------------------------------


otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its Pro Rata Share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply).
(iii)    Each Loan Party consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
17.13    Agency for Perfection. Administrative Agent hereby appoints each other
Lender as its agent (and each Lender hereby accepts such appointment) for the
purpose of perfecting the Administrative Agent’s Liens in assets which, in
accordance with Article 9 of the Code can be perfected only by possession.
Should any Lender obtain possession of any such Collateral, such Lender shall
notify Administrative Agent thereof, and, promptly upon Administrative Agent’s
request therefor shall deliver such Collateral to Administrative Agent or in
accordance with Administrative Agent’s instructions.
17.14    Payments by Administrative Agent to the Lenders. All payments to be
made by Administrative Agent to the Lenders shall be made by bank wire transfer
or internal transfer of immediately available funds pursuant to such wire
transfer instructions as each party may designate for itself by written notice
to Administrative Agent. Concurrently with each such payment, Administrative
Agent shall identify whether such payment (or any portion thereof) represents
principal, premium, or interest of the Obligations.
17.15    Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Administrative Agent to enter into this
Agreement and the other Loan Documents relating to the Collateral, for the
benefit of the Secured Parties. Each member of the Lender Group agrees that any
action taken by Administrative Agent in accordance with the

#PageNum#



--------------------------------------------------------------------------------


terms of this Agreement or the other Loan Documents relating to the Collateral
and the exercise by Administrative Agent of its powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all of the Lenders.
17.16    Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:
(a)    is deemed to have requested that Administrative Agent furnish such
Lender, promptly after it becomes available, a copy of each field audit or
examination report (each a “Report” and collectively, “Reports”) prepared by
Administrative Agent, and Administrative Agent shall so furnish each Lender with
such Reports;
(b)    expressly agrees and acknowledges that Administrative Agent (i) makes no
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report;
(c)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Administrative Agent or other party performing any
audit or examination will inspect only specific information regarding Borrower
and will rely significantly upon the Books, as well as on representations of
Borrower’s personnel;
(d)    agrees to keep all Reports and other material, non-public information
regarding Borrower and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner; it being
understood and agreed by Borrower that in any event such Lender may make
disclosures (a) to Subsidiaries and Affiliates of any member of the Lender Group
(including the Lender-Related Persons) and to counsel for and other advisors,
accountants, and auditors to such Lender, (b) reasonably required by any bona
fide potential or actual assignees or Participant in connection with any
contemplated or actual assignment or transfer by such Lender of an interest
herein or any participation interest in such Lender’s rights hereunder, (c) of
information that has become public by disclosures made by Persons other than
such Lender, its Affiliates, assignees, transferees, or Participants, or (d) as
required or requested by any court, governmental or administrative agency,
pursuant to any subpoena or other legal process, or by any law, statute,
regulation, or court order; provided, however, that, unless prohibited by
applicable law, statute, regulation, or court order, such Lender shall notify
Borrower of any request by any court, governmental or administrative agency, or
pursuant to any subpoena or other legal process for disclosure of any such
non-public material information concurrent with, or where practicable, prior to
the disclosure thereof; and
(e)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Administrative Agent and any
such other Lender preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrower; and (ii) to pay and protect, and indemnify, defend and hold
Administrative Agent and any such other Lender preparing a Report harmless from
and against, the claims, actions,

#PageNum#



--------------------------------------------------------------------------------


proceedings, damages, costs, expenses and other amounts (including, attorneys
fees and costs) incurred by Administrative Agent and any such other Lender
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.
In addition to the foregoing but subject in all respects to the paragraph
regarding distribution of Borrower Materials set forth in Section 6.2: (x) any
Lender may from time to time request of Administrative Agent in writing that
Administrative Agent provide to such Lender a copy of any report or document
provided by Borrower to Administrative Agent that has not been contemporaneously
provided by Borrower to such Lender, and, upon receipt of such request,
Administrative Agent shall provide a copy of same to such Lender; (y) to the
extent that Administrative Agent is entitled under any provision of the Loan
Documents, to request additional reports or information from Borrower, any
Lender may, from time to time, reasonably request Administrative Agent to
exercise such right as specified in such Lender’s notice to Administrative
Agent, whereupon Administrative Agent promptly shall request of Borrower the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from Borrower, Administrative Agent promptly shall provide a
copy of same to such Lender; and (z) any time that Administrative Agent renders
to Borrower a statement regarding the Loan Account, Administrative Agent shall
send a copy of such statement to each Lender.
17.17    Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Administrative Agent in its capacity as such, and not by or in favor of
the Lenders, any and all obligations on the part of Administrative Agent (if
any) to make any credit available hereunder shall constitute the several (and
not joint) obligations of the respective Lenders on a ratable basis, according
to their respective Commitments to make one or more Loans in an aggregate
principal amount not to exceed the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 17.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to Borrower or any other Person for any failure by any other
Lender to fulfill its obligations to make credit available hereunder, nor to
advance for it or on its behalf in connection with its Commitment, nor to take
any other action on its behalf hereunder or in connection with the financing
contemplated herein.
17.18    Secured Parties. No Secured Party that is not a Lender that obtains the
benefits of any provision hereof, any other Loan Document or the Collateral
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document (other than the Lender
Hedging Agreement to which such Person is a party) or otherwise in respect of
the Collateral (including the release or impairment of any Collateral); it being
understood and agreed that the rights and benefits of any such Secured Party
under the Loan Documents (other than the Lender Hedging Agreement to which such
Secured Party is a party) consist exclusively of such

#PageNum#



--------------------------------------------------------------------------------


Secured Party’s right to share in payments and collections out of the Collateral
as more fully set forth herein. In connection with any such distribution of
payments and collections, Administrative Agent shall be entitled to assume no
amounts are due to any such Secured Party unless such Secured Party has notified
Administrative Agent in writing of the amount of any such liability owed to it
prior to such distribution.
18.    GENERAL PROVISIONS.
18.1    Effectiveness. This Agreement shall be binding and deemed effective when
executed by Borrower and each member of the Lender Group whose signature is
provided for on the signature pages hereof.
18.2    Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.
18.3    Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed or resolved against the Administrative Agent, Lender
Group or Borrower, whether under any rule of construction or otherwise. On the
contrary, this Agreement has been reviewed by all parties and shall be construed
and interpreted according to the ordinary meaning of the words used so as to
fairly accomplish the purposes and intentions of all parties hereto.
18.4    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision. Without limiting
the foregoing provisions of this Section 18.4, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally, as determined in good faith
by the Administrative Agent, then such provisions shall be deemed to be in
effect only to the extent not so limited.
18.5    USA Patriot Act Notice . Each Lender hereby notifies Borrower and other
Loan Parties that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of Borrower and other Loan
Parties and other information that will allow such Lender to identify Borrower
and other Loan Parties in accordance with the Act.
18.6    Counterparts; Telefacsimile Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic means shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by telefacsimile or other
electronic means also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement. The
forgoing shall apply

#PageNum#



--------------------------------------------------------------------------------


to each other Loan Document mutatis mutandis. The words “execution,” “signed,”
“signature,” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
18.7    Revival and Reinstatement of Obligations. If the incurrence or payment
of the Obligations by Borrower or any Guarantor or the transfer by either or
both of such parties to the Lender Group of any property should for any reason
subsequently be declared to be void or voidable under any state or federal law
relating to creditors’ rights, including provisions of the Bankruptcy Code
relating to fraudulent conveyances, preferences, and other voidable or
recoverable payments of money or transfers of property (collectively, a
“Voidable Transfer”), and if the Lender Group is required to repay or restore,
in whole or in part, any such Voidable Transfer, or elects to do so upon the
reasonable advice of its counsel, then, as to any such Voidable Transfer, or the
amount thereof that the Lender Group is required or elects to repay or restore,
and as to all reasonable costs, expenses, and attorney’s fees of the Lender
Group related thereto, the liability of Borrower or such Guarantor automatically
shall be revived, reinstated, and restored and shall exist as though such
Voidable Transfer had never been made.
18.8    Survival. All covenants, agreements, representations and warranties made
by the Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that Administrative Agent or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid and so long as the Aggregate Commitment has not expired
or terminated. The provisions of Section 4.1, Section 4.2, Section 11.1, Section
11.2, Section 11.3, and Section 17 shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Aggregate
Commitment or the termination of this Agreement or any provision hereof.
18.9    Integration. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS
EXECUTED IN CONNECTION HEREWITH, REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
18.10    ALASKA STATUTES. THE BORROWER IS PERSONALLY OBLIGATED

#PageNum#



--------------------------------------------------------------------------------


AND FULLY LIABLE FOR THE AMOUNTS DUE UNDER THIS AGREEMENT AND OTHER LOAN
DOCUMENTS. THE ADMINISTRATIVE AGENT HAS THE RIGHT TO SUE ON EACH LOAN DOCUMENT
AND TO OBTAIN A PERSONAL JUDGMENT AGAINST THE BORROWER FOR THE AMOUNT DUE UNDER
EACH LOAN DOCUMENT EITHER BEFORE OR AFTER A JUDICIAL FORECLOSURE UNDER ALASKA
STATUTES 09.45.170-09.45.220 OF ANY MORTGAGE GIVEN BY BORROWER OR ANY OTHER LOAN
PARTY TO SECURE PAYMENT OF THE AMOUNTS DUE UNDER THE LOAN DOCUMENTS.
(Remainder of this page intentionally left blank)

(Signature Pages Follow)



#PageNum#



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed.




 
BORROWER:
 
 
 
 
MILLER ENERGY RESOURCES, INC.
 
 
 
 
 
 
 
 
 
a Tennessee corporation
 
 
 
 
 
 
 
 
 
By:    /s/ Scott M. Boruff                
 
 
 
 
 
 
 
 
 
Name: Scott M. Boruff
 
 
 
 
 
 
 
 
 
Title: CEO
 
 
 
 
 
 
 
 






















Signature Page to Loan Agreement
(Miller Energy Resources, Inc.)



--------------------------------------------------------------------------------


 
ADMINISTRATIVE AGENT:
 
 
 
 
APOLLO INVESTMENT CORPORATION,
 
 
 
 
as Administrative Agent for the Lenders
 
 
 
 
 
 
 
 
 
By: Apollo Investment Management, L.P.
 
 
 
 
 
 
 
 
 
By: ACC Management, LLC, as its General Partner
 
 
 
 
 
 
 
 
 
By:    /s/ James C. Zelter                
 
 
 
 
Name: James C. Zelter
 
 
 
 
Title: President
 
 
 
 
 
 
 
 









    

Signature Page to Loan Agreement
(Miller Energy Resources, Inc.)



--------------------------------------------------------------------------------


 
LENDERS:
 
 
 
 
APOLLO INVESTMENT CORPORATION,
 
 
 
 
as a Lender
 
 
 
 
 
 
 
 
 
By: Apollo Investment Management, L.P.
 
 
 
 
 
 
 
 
 
By: ACC Management, LLC, as its General Partner
 
 
 
 
 
 
 
 
 
By:    /s/ James C. Zelter                
 
 
 
 
Name: James C. Zelter
 
 
 
 
Title: President
 
 
 
 
 
 
 
 








Signature Page to Loan Agreement
(Miller Energy Resources, Inc.)

